Exhibit 10.1

 

Execution Version

 

 



 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

GREC ENTITY HOLDCO LLC,
as Borrower,

 

GREENBACKER RENEWABLE ENERGY CORPORATION,

as Intermediate Holdco,

 

GREENBACKER RENEWABLE ENERGY COMPANY LLC,
as Parent,

 

THE LENDERS NAMED HEREIN,

 

and

 

fifth third bank,

as Administrative Agent

 

$110,000,000 Senior Secured Credit Facility

 

FIFTH THIRD BANK

Sole Lead Arranger and Sole Bookrunner

 

Dated as of June 20, 2019

 



 



 



 

 



Table of Contents

 



   

Page



      ARTICLE I   DEFINITIONS       1.1 Defined Terms 1 1.2 Accounting Terms 29
1.3 Other Terms; Construction 30 1.4 Interest Rates 31       ARTICLE II   AMOUNT
AND TERMS OF CREDIT       2.1 Commitments 32 2.2 Types of Loans; Borrowings 32
2.3 Disbursements; Funding Reliance; Domicile of Loans 33 2.4 Evidence of Debt;
Notes 34 2.5 Termination and Reduction of Commitments 34 2.6 Mandatory Payments
and Prepayments 35 2.7 Voluntary Prepayments 37 2.8 Interest 37 2.9 Fees 39 2.10
Method of Payments; Computations; Apportionment of Payments 39 2.11 Recovery of
Payments 41 2.12 Use of Proceeds 42 2.13 Pro Rata Treatment 42 2.14 Increased
Costs; Change in Circumstances; Illegality 43 2.15 Taxes 45 2.16 Compensation 49
2.17 Mitigation Obligations; Replacement of Lenders 50 2.18 Defaulting Lenders
51 2.19 Approval and Initial Valuation of Borrowing Base Projects 55 2.20
Revaluation of Project Values 59 2.21 Letters of Credit 60 2.22 Incremental
Commitments 63 2.23 Successor LIBOR 65



 



-i-

 





 

TABLE OF CONTENTS

(continued)

 



          Page       ARTICLE III   CONDITIONS to credit extensions       3.1
Conditions of Initial Credit Extensions 66 3.2 Conditions of All Credit
Extensions 70       ARTICLE IV   REPRESENTATIONS AND WARRANTIES       4.1
Corporate Organization and Power 71 4.2 Authorization; Enforceability 71 4.3 No
Violation 71 4.4 Governmental and Third-Party Authorization; Permits 72 4.5
Litigation 72 4.6 Taxes 72 4.7 Subsidiaries 72 4.8 Full Disclosure 73 4.9 Margin
Regulations 73 4.10 No Material Adverse Effect 73 4.11 Financial Matters 73 4.12
Ownership of Properties; Access; Utilities 74 4.13 ERISA 74 4.14 Environmental
Matters 75 4.15 Compliance with Laws 76 4.16 Intellectual Property 76 4.17
Investment Company Act 76 4.18 Insurance 76 4.19 Material Contracts 76 4.20
Security Documents 77 4.21 Labor Relations 77 4.22 Project Documents 77 4.23 No
Burdensome Restrictions 77 4.24 No Default 78 4.25 Sanctions; Anti-Corruption
Laws; Anti-Terrorism Laws 78 4.26 EEA Financial Institutions 78

 



-ii-

 

 

TABLE OF CONTENTS

(continued)

 

    Page       ARTICLE V   AFFIRMATIVE COVENANTS       5.1 Financial Statements
78 5.2 Other Business and Financial Information 80 5.3 Existence; Franchises;
Maintenance of Properties 82 5.4 Compliance with Laws 83 5.5 Payment of
Obligations 83 5.6 Insurance 83 5.7 Maintenance of Books and Records; Inspection
84 5.8 Rate Management Agreements 84 5.9 Acquisitions 84 5.10 Subsidiaries and
Tax Credit Parties 85 5.11 Environmental Laws 87 5.12 Public/Private Information
88 5.13 Compliance with Anti-Corruption Laws; Sanctions; PATRIOT Act 88 5.14
Further Assurances 88 5.15 Project Subsidiaries 88 5.16 Project Documents 88
5.17 Depository Relationship 88 5.18 Reserves 89

 



ARTICLE VI   FINANCIAL COVENANTS       6.1 Debt to Capitalization Ratio 89 6.2
Fixed Charge Coverage Ratio 89       ARTICLE VII   NEGATIVE COVENANTS       7.1
Merger; Consolidation 89 7.2 Indebtedness 90 7.3 Liens 91 7.4 Asset Dispositions
92 7.5 Investments 93 7.6 Restricted Payments 94



 



-iii-

 

 

TABLE OF CONTENTS

(continued)

 





    Page       7.7 Transactions with Affiliates 96 7.8 Lines of Business 97 7.9
Sale-Leaseback Transactions 97 7.10 Certain Payments and Amendments 97 7.11
Limitation on Certain Restrictions 97 7.12 No Other Negative Pledges 98 7.13
Ownership of Subsidiaries 98 7.14 Fiscal Year 98 7.15 Accounting Changes 98 7.16
Sanctions 98       ARTICLE VIII   EVENTS OF DEFAULT   8.1 Events of Default 99
8.2 Remedies: Termination of Commitments, Acceleration, etc 101 8.3 Remedies:
Setoff 102 8.4 Equity Cure 103       ARTICLE IX   THE ADMINISTRATIVE AGENT











 



9.1 Appointment and Authority 103 9.2 Rights as a Lender 104 9.3 Exculpatory
Provisions 104 9.4 Reliance by Administrative Agent 105 9.5 Delegation of Duties
106 9.6 Resignation of Administrative Agent 106 9.7 Non-Reliance on
Administrative Agent and Other Lenders 107 9.8 No Other Duties, Etc 107 9.9
Administrative Agent May File Proofs of Claim 108 9.10 Collateral and Guaranty
Matters 109 9.11 Rate Management Agreements and Cash Management Agreements 110
9.12 Lender Representations 110

 



-iv-

 





 

TABLE OF CONTENTS

(continued)

 



    Page ARTICLE X       MISCELLANEOUS       10.1 Expenses; Indemnity; Damage
Waiver 111 10.2 Governing Law; Submission to Jurisdiction; Waiver of Venue;
Service of Process 112 10.3 Waiver of Jury Trial 113 10.4 Notices;
Effectiveness; Electronic Communication 114 10.5 Amendments, Waivers, etc 115
10.6 Successors and Assigns 118 10.7 No Waiver; Enforcement 122 10.8 Survival
123 10.9 Severability 123 10.10 Construction 124 10.11 Confidentiality 124 10.12
Counterparts; Integration; Effectiveness 125 10.13 Disclosure of Information 125
10.14 USA Patriot Act Notice 125 10.15 Termination of Obligations of the Parent
or Intermediate Holdco 125 10.16 Acknowledgment and Consent to Bail-In of EEA
Financial Institutions 126 10.17 Keepwell 126 10.18 Amendment and Restatement
127

  



-v-

 



 

EXHIBITS

 



Exhibit A Form of Note Exhibit B Form of Notice of Borrowing Exhibit C Form of
Compliance Certificate Exhibit D Form of Assignment and Assumption Exhibit E-1
Form of Security Agreement Exhibit E-2 Form of Pledge Agreement Exhibit F Form
of Guaranty Exhibit G Form of Financial Condition Certificate Exhibit H Forms of
U.S. Tax Compliance Certificate

 



 



 



 

SCHEDULES

 



Schedule 1.1(a) Commitments and Notice Addresses Schedule 1.1(b) Closing Date
Projects Schedule 1.1(c) Approved Engineers Schedule 1.1(d) Specified Offtakers
Schedule 1.1(e) Pre-Approved Borrowing Base Projects Schedule 2.19 Project
Documents Schedule 4.1 Jurisdictions of Organization Schedule 4.7 Subsidiaries
Schedule 4.12 Real Property Interests Schedule 4.14 Environmental Matters
Schedule 4.16 Intellectual Property Schedule 4.18 Insurance Coverage Schedule
7.5 Investments Schedule 7.7 Transactions with Affiliates





 



 



 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of the 20th day of June, 2019, is made between
GREC ENTITY HOLDCO LLC, a Delaware limited liability company (the “Borrower”),
GREENBACKER RENEWABLE ENERGY CORPORATION, a Maryland corporation (“Intermediate
Holdco”), GREENBACKER RENEWABLE ENERGY COMPANY LLC, a Delaware limited liability
company (the “Parent”), the Lenders (as hereinafter defined), and FIFTH THIRD
BANK, an Ohio banking corporation, as Administrative Agent for the Lenders.

 

BACKGROUND STATEMENT

 

The Borrower, Intermediate Holdco, the Parent, the lenders from time to time
party thereto and Fifth Third Bank, as administrative agent, entered into that
certain Credit Agreement dated as of January 5, 2018 (as amended and modified
from time to time prior to the date hereof, the “Existing Credit Agreement”).

 

The Borrower has requested, and the Lenders have agreed, to amend and restate
the Existing Credit Agreement to make available to the Borrower a non-revolving
line of credit facility that will convert into a term loan facility in the
aggregate principal amount of up to $110,000,000. The Borrower will use the
proceeds of these facilities as provided in Section 2.12. The Lenders are
willing to make available to the Borrower the credit facilities described herein
subject to and on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):

 

“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.

 

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which any Restricted Party,
(i) acquires all or substantially all of the assets of any Person or any going
business, division thereof or line of business, whether through purchase of
assets, merger or otherwise, or (ii) acquires Capital Stock of any Person having
at least a majority of combined voting power of the then outstanding Capital
Stock of such Person.

 

“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan of
any Class, a rate per annum equal to the Base Rate as in effect at such time
plus 0.75%.

 





 



 

“Adjusted LIBOR Rate” means, at any time for any Interest Period with respect to
any LIBOR Loan of any Class, a rate per annum equal to the LIBOR Rate for such
Interest Period as in effect at such time plus 1.75%.

 

“Administrative Agent” means Fifth Third, in its capacity as Administrative
Agent appointed under Section 9.1.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advisor” means Greenbacker Capital Management LLC, a Delaware limited liability
company.

 

“Affected Class” has the meaning given to such term in Section 10.5.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, (i) Controls or is
Controlled by or is under common Control with the Person specified or
(ii) beneficially owns, is owned by or is under common ownership with respect to
securities or other ownership interests of such Person having 10% or more of the
combined voting power of the then outstanding securities or other ownership
interests of such Person ordinarily (and apart from rights accruing under
special circumstances) having the right to vote in the election of directors or
other governing body of such Person.

 

“Agent Parties” has the meaning given to such term in Section 10.4(c).

 

“Aggregate Credit Exposure” means, at any time, the sum of the (i) aggregate
principal amount of all Loans that have been advanced under this Agreement as of
such time plus (ii) all L/C Obligations (without duplication) that have been
incurred as of such time.

 

“Agreement” means this Credit Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent, Intermediate Holdco, the Borrower or any
of their Subsidiaries from time to time concerning or relating to bribery or
corruption, including the United States Foreign Corrupt Practices Act of 1977.

 

“Applicable Conversion Date” means (i) with respect to any Closing Date
Borrowing Base Project, the Closing Date and (ii) otherwise, the Second
Conversion Date.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Application” has the meaning given to such term in Section 2.21(b).

 



2

 



 

“Approval Request” means a written request from the Borrower to the
Administrative Agent seeking to designate a Project as a Borrowing Base Project
having a proposed Project Value, as set forth in Section 2.19.

 

“Approved Engineer” means any independent engineer identified on Schedule 1.1(c)
or otherwise approved by the Administrative Agent in writing in its sole
discretion.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

 

“Arranger” means Fifth Third in its capacity as sole lead arranger and sole
bookrunner.

 

“Asset Disposition” means any sale, assignment, lease, conveyance, transfer or
other disposition by any Restricted Party (whether in one or a series of
transactions) of all or any of its assets, business or other properties
(including Capital Stock of Subsidiaries), other than pursuant to a Casualty
Event.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of each Person whose consent
is required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of a Credit Party, any officer of such Credit Party duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary (or such other officer as is acceptable to the Administrative Agent)
of such Credit Party.

 

“Average Net Asset Value” means, for any fiscal quarter for any Person, the
average of the Net Asset Value of such Person as of the end of each of the three
months during such fiscal quarter.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to time,
and any successor statute, and all regulations from time to time promulgated
thereunder.

 

“Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 8.1(f) or 8.1(g).

 



3

 



 

“Base Rate” means, for any day, the rate per annum equal to the highest of
(i) the per annum interest rate publicly announced from time to time by the
Administrative Agent to be its prime rate (which may not necessarily be its
lowest or best lending rate), as adjusted to conform to changes as of the
opening of business on the date of any such change in such prime rate, (ii) the
Federal Funds Rate plus 0.5% per annum, as adjusted to conform to changes as of
the opening of business on the date of any such change in the Federal Funds
Rate, and (iii) the LIBOR Rate that would be applicable to a LIBOR Loan with a
1-month interest period advanced on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.0% per annum.
Notwithstanding the foregoing, at no time shall the Base Rate be less than 0%.

 

“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the Adjusted Base Rate.

 

“Beneficial Owner” means, with respect to any U.S. Federal Income Tax, the
Person who is treated as the taxpayer under Section 871(a) or 881(a) of the
Code, as applicable, or any successor provision, if such Person is not the
Recipient.

 

“Beneficial Ownership Certification” means the certification regarding
beneficial ownership of legal entity customers required by the Beneficial
Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” has the meaning given to such term in the introductory paragraph
hereof.

 

“Borrowing” means the incurrence by the Borrower on a single date of a group of
Loans of a single Class and Type.

 

“Borrowing Base” means, at any time, an amount equal to the aggregate amount of
the Project Values for all Borrowing Base Projects at such time.

 

“Borrowing Base Project” means each Project that (i) is identified as a
Borrowing Base Project on Schedule 1.1(b) as of the Closing Date or (ii) has
been approved as a Borrowing Base Project and assigned a Project Value in
accordance with Section 2.19.

 

“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.

 

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Cincinnati, Ohio, or New York, New
York are authorized or required by law to be closed and (ii) in respect of any
determination relevant to a LIBOR Loan, any such day that is also a day on which
trading in Dollar deposits is conducted by banks in London, England in the
London interbank Eurodollar market.

 

“Capital Contribution” means, with respect to any Person, the receipt by such
Person after the Closing Date of any capital contribution (whether or not
evidenced by any Capital Stock issued by the recipient of such contribution),
other than in respect of Disqualified Capital Stock.

 



4

 



 

“Capital Expenditures” means, for any period, the aggregate amount (whether paid
in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Restricted Parties
for such period as additions to equipment, fixed assets, real property or
improvements or other capital assets (including Capital Lease Obligations);
provided, however, that Capital Expenditures shall not include any such
expenditures for replacements, repairs or acquisitions of capital assets, to the
extent made with the proceeds of insurance or Asset Dispositions in accordance
with Section 2.6(e) or 2.6(f).

 

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Leases, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

 

“Cash Collateral” shall have a meaning correlative to the cash or deposit
account balances referred to in the definition of Cash Collateralize set forth
in this Section 1.1 and shall include the proceeds of such cash collateral and
other credit support.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, the L/C Issuer and the Lenders, as collateral for L/C Obligations, or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer shall agree
in its sole discretion, other credit support, in each case in Dollars and
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer.

 

“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith and credit of the United States of America and
maturing within one year from the date of acquisition, (ii) commercial paper
issued by any Person organized under the laws of the United States of America,
maturing within 180 days from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 or the equivalent thereof by
Standard & Poor’s Ratings Services or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., (iii) time deposits and certificates of deposit
maturing within 180 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (y) that has combined capital and surplus of at least $500,000,000 or
(z) that has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s Ratings Services or at least A2 or the equivalent thereof by Moody’s
Investors Service, Inc., (iv) repurchase obligations with a term not exceeding
30 days with respect to underlying securities of the types described in
clause (i) above entered into with any bank or trust company meeting the
qualifications specified in clause (iii) above, and (v) money market funds at
least 95% of the assets of which are continuously invested in securities of the
foregoing types.

 



5

 



 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, debit or
procurement card, electronic funds transfer and other cash management
arrangements.

 

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement with any Credit Party, or
(ii) as of the Closing Date, is a Lender or an Affiliate of an a Lender and is
party to a Cash Management Agreement, in its capacity as party to such Cash
Management Agreement with any Credit Party.

 

“Casualty Event” means, with respect to any property (including any interest in
property) of any Restricted Party, any loss of, damage to, or condemnation or
other taking of, such property for which such Restricted Party receives
insurance proceeds, proceeds of a condemnation award or other compensation.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a Change in Law, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following: (A) (w) prior
to the consummation of the Parent Roll Up, the Parent shall cease to own
directly 100% of the issued and outstanding Capital Stock of Intermediate Holdco
or Intermediate Holdco shall cease to own directly 100% of the issued and
outstanding Capital Stock of the Borrower, (x) after the consummation of the
Parent Roll Up, the Surviving Parent shall cease to own directly 100% of the
issued and outstanding Capital Stock of the Borrower, (y) the Borrower shall
cease to own directly 100% of the issued and outstanding Capital of each Project
Holding Company or (z) the Project Holding Companies shall cease to Control the
Project Subsidiaries, (B) (x) the Advisor (or any successor thereto (I) engaged
by Intermediate Holdco and the Borrower within 30 days after the cessation of
services from the Advisor and (II) reasonably acceptable to the Administrative
Agent) shall cease to provide substantially the same services (in size and
scope) to Intermediate Holdco and the Borrower as are provided by the Advisor on
the Closing Date or (y) any of Richard Butt, Charles Wheeler or David Sher (or
any successor thereto (I) retained by the Advisor within 30 days after such
individual’s resignation or other departure from the management of the Advisor
and (II) reasonably acceptable to the Administrative Agent) shall cease to be
involved in the day-to-day operations of the Advisor in substantially the same
capacity as on the Closing Date, (C) the Advisor (or any successor thereto
(I) engaged by Intermediate Holdco and the Borrower within 30 days after the
cessation of services from the Advisor and (II) reasonably acceptable to the
Administrative Agent) shall cease to Control the Parent, Intermediate Holdco or
the Borrower, (D) any Person or group of Persons acting in concert as a
partnership or other group shall have become, as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases or
otherwise, the beneficial owner of outstanding Capital Stock of the Parent
having 35% or more of the Total Voting Power of the Parent, or (E) during any
period of up to twelve consecutive months, individuals on the board of directors
of the Parent (together with any new directors whose election to such board of
directors or whose nomination for election was approved by either (1) a vote of
directors who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved, and who
constitute a majority of the directors then still in office at the time of such
election or nomination or (2) the Advisor) shall cease to consist of a majority
of the individuals who constituted the board of directors at the beginning of
such period.

 



6

 



 

“Class” has the meaning given to such term in Section 2.2(a).

 

“Closing Date” means the date of this Agreement.

 

“Closing Date Borrowing Base Projects” means those Borrowing Base Projects (and
the Project Holding Companies that indirectly own such Borrowing Base Projects)
existing as of the Closing Date, as more particularly set forth in Schedule
1.1(b) hereto and identified as Closing Date Borrowing Base Projects therein.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all the assets, property and interests in property that shall
from time to time be pledged or be purported to be pledged as direct or indirect
security for the Obligations pursuant to any one or more of the Security
Documents.

 

“Commercial Operation” means that point achieved when a Project begins
generating electricity pursuant to the applicable Power Purchase Agreement.

 

“Committed Loans” has the meaning given to such term in Section 2.1(a).

 

“Commitment” means, with respect to any Lender at any time, the commitment of
such Lender to make Committed Loans and purchase participations in L/C
Obligations hereunder, in an aggregate principal amount not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.1(a) under the caption
“Commitment” or, if such Lender has entered into one or more Assignment and
Assumptions, the amount set forth for such Lender at such time in the Register
as such Lender’s “Commitment,” in either case, as such amount may be increased
or reduced at or prior to such time pursuant to the terms hereof. The
Commitments of the Lenders aggregate $110,000,000 on the Closing Date.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 



7

 



 

“Company Parties” means, subject to Section 10.15, the Parent, Intermediate
Holdco and the Subsidiaries of Intermediate Holdco.

 

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any Reference Period for any Person or Persons
(such Person or Persons, the “subject Person”), the aggregate of
(i) Consolidated Net Income for such period for the subject Person, plus
(ii) the sum of (A) interest expense, (B) foreign, federal, state, local and
other income taxes, (C) depreciation and amortization, (D) extraordinary losses,
(E) nonrecurring cash fees, costs and expenses incurred in connection with the
closing of this Agreement and the other Credit Documents (including any
Incremental Amendment or other amendment hereto) and not later than 12 months
after the relevant transaction (including fees and expenses paid pursuant to
this Agreement), not to exceed $1,500,000 in the aggregate, and (F) non-cash
expenses relating to equity-based compensation, all to the extent taken into
account in the calculation of Consolidated Net Income for such Reference Period
for the subject Person and all calculated in accordance with GAAP, minus
(iii) the sum of (A) extraordinary gains or income and (B) non-cash credits
increasing income for such period, all to the extent taken into account in the
calculation of Consolidated Net Income for such period for the subject Person,
minus (iv) cash payments during such period on account of noncash expenses or
charges expensed in any prior period and added back under clause (ii) above for
purposes of determining Consolidated EBITDA for such prior period for the
subject Person (or that would have been added back for such purposes if this
Agreement had been in effect for such prior period).

 

“Consolidated Fixed Charges” means, for any Reference Period for any Person or
Persons (such Person or Persons, the “subject Person”), the aggregate (without
duplication) of the following, all determined on a consolidated basis for such
Person or Persons in accordance with GAAP: (i) Consolidated Interest Expense for
the subject Person and its Subsidiaries to the extent paid (or required to be
paid) in cash during such Reference Period and (ii) the aggregate (without
duplication) of all scheduled payments of principal on Funded Debt (with respect
to the Converted Term Loan, as set forth in Section 2.6(a)) required to have
been made by the subject Person and its Subsidiaries during such Reference
Period (whether or not such payments are actually made), including scheduled
principal payments with respect to any Subordinated Indebtedness. For purposes
of calculating the Fixed Charge Coverage Ratio and the Debt Service Coverage
Ratio, the scheduled payments of principal on Funded Debt included in
Consolidated Fixed Charges under the foregoing clause (ii) with respect to the
Loans will be determined (x) for any Reference Period ending prior to the Second
Conversion Date, based on the scheduled payments of principal on the Loans that
would be (or are anticipated to be) required hereunder for the first
four-quarter Reference Period commencing after the Second Conversion Date, on
the outstanding principal balance of the Loans at the time of determination, (y)
for any Reference Period ending after the Second Conversion Date but prior to
the one-year anniversary of the Second Conversion Date, based on the annualized
amount of scheduled payments of principal on the Loans for the period from the
Second Conversion Date through the end of such Reference Period (i.e., the
actual amount of scheduled payments of principal on the Loans for the period
from the Second Conversion Date through the end of such Reference Period,
multiplied by 365 and divided by the number of days in the period from the
Second Conversion Date through the end of such Reference Period), and (z) for
any Reference Period ending on or after the one-year anniversary of the Second
Conversion Date, based on the actual amount of scheduled payments of principal
on the Loans for such Reference Period (in each case under clauses (x) and (y),
as determined by the Administrative Agent, which determination shall be
conclusive absent manifest error).

 



8

 



 

“Consolidated Interest Expense” means, for any Reference Period for any Person
or Persons (such Person or Persons, the “subject Person”), the sum (without
duplication) of (i) total interest expense of the subject Person and its
Subsidiaries for such Reference Period (including all such interest expense
accrued or capitalized during such Reference Period, whether or not actually
paid during such Reference Period), determined on a consolidated basis in
accordance with GAAP, (ii) all net amounts payable under or in respect of
interest Rate Management Agreements, to the extent paid or accrued by the
subject Person and its Subsidiaries during such Reference Period, and (iii) all
recurring unused commitment fees and other ongoing fees in respect of Funded
Debt (including the unused fees provided for under Section 2.9 and letter of
credit fees provided for under Section 2.21) paid, accrued or capitalized by the
subject Person and its Subsidiaries during such Reference Period.

 

“Consolidated Net Income” means, for any Reference Period for any Person or
Persons (such Person or Persons, the “subject Person”), net income (or loss) for
the subject Person and its Subsidiaries for such Reference Period, determined on
a consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(i) the net income of any other Person that is not a Subsidiary of the subject
Person (or is accounted for by the subject Person by the equity method of
accounting) except to the extent of actual payment of cash dividends or
distributions by such Person to the subject Person or any Subsidiary of the
subject Person during such Reference Period (and in the case of a dividend or
other distribution to a Subsidiary of the subject Person, such Subsidiary is not
precluded from further distributing such amount to the Subject Person as
described in clause (iii) of this proviso), (ii) the net income (or loss) of any
other Person acquired by, or merged with, the subject Person or any of its
Subsidiaries for any period prior to the date of such acquisition or merger, and
(iii) the net income of any Subsidiary of the subject Person to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary of such net income is not at the time permitted by operation of the
terms of its charter, certificate of incorporation or formation or other
constituent document or any agreement or instrument (other than a Credit
Document) or Requirement of Law applicable to such Subsidiary (except that the
Borrower’s equity in any net loss of any such Subsidiary for such Reference
Period shall be included in determining Consolidated Net Income).

 

“Consolidated Net Worth” means, as of any date of determination, stockholders’
equity of the Borrower and its Subsidiaries as of such date (excluding tax
equity), determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Funded Debt” means, as of any date of determination, the
aggregate (without duplication) of all Funded Debt of the Borrower and its
Subsidiaries as of such date, determined on a consolidated basis in accordance
with GAAP.

 



9

 



 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Investment Affiliate” means, with respect to any Person, any other
Person (including any fund or investment vehicle) that (i) directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with such Person and (ii) is organized primarily for the
purpose of making equity or debt investments in one or more companies.

 

“Conversion Dates” means the Closing Date and the Second Conversion Date.

 

“Converted Term Loan” means (i) prior to the Second Conversion Date, the Initial
Converted Term Loan and (ii) from and after the Second Conversion Date, the
aggregate of the Initial Converted Term Loan and the Second Converted Term Loan.

 

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

 

“Credit Documents” means this Agreement, the Notes, the Fee Letter, the
Applications, the Security Agreement, the Pledge Agreement, the Guaranty, any
other Security Documents and all other agreements, instruments, documents and
certificates now or hereafter executed and delivered to the Administrative
Agent, the L/C Issuer or any Lender by or on behalf of any Credit Party with
respect to this Agreement, but specifically excluding any Rate Management
Agreement and any Cash Management Agreement.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal amount of all Loans that have been advanced by such
Lender under this Agreement as of such time plus (ii) such Lender’s
participation interest in L/C Obligations (without duplication) that have been
incurred as of such time.

 

“Credit Limit” means, at any time, the lesser of (a) the aggregate Commitments
of the Lenders at such time and (b) the Borrowing Base at such time.

 

“Credit Parties” means the Borrower and the Guarantors.

 

“Debt Issuance” means the issuance, sale or incurrence by any Restricted Party
of any debt securities or other Indebtedness, whether in a public offering or
otherwise, except for any Indebtedness permitted under Section 7.2.

 

“Debt Service Coverage Ratio” means as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for the Borrower and its Subsidiaries for such Reference Period to
(ii) Consolidated Fixed Charges for the Borrower and its Subsidiaries for such
Reference Period.

 

“Debt to Capitalization Ratio” means, as of any date, the ratio of
(i) Consolidated Total Funded Debt as of such date to (ii) Total Capitalization
as of such date.

 



10

 



 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means any Event of Default or any event or condition that, with the
passage of time or giving of notice, or both, would constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (i) has
failed to (x) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (y) pay to the Administrative Agent, the L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (ii) has notified the Borrower, the Administrative Agent or
the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (iii) has failed, within
three Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iii) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (iv) has, or has a direct or indirect parent company that has,
(x) become the subject of a proceeding under any Debtor Relief Law, (y) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (z) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (i)
through (iv) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.18(b)) upon delivery of written notice of such determination to the
Borrower, the L/C Issuer and each Lender.

 

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in clause (i)
or (ii) above, in each case under clause (i), (ii) or (iii) above at any time on
or prior to the first anniversary of the Maturity Date; provided, however, that
only the portion of Capital Stock that so matures or is mandatorily redeemable,
is so redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.

 



11

 



 

“Dividend Amount” means, for any fiscal quarter, (i)(A) the dividends and
distributions paid by the Parent during such fiscal quarter to its equity
holders multiplied by (B) the Dividend Percentage for such fiscal quarter, plus
(ii) the Dividend Carryforward Amount for the immediately preceding fiscal
quarter.

 

“Dividend Carryforward Amount” means, for each fiscal quarter ending after the
Closing Date, the excess (if any) of (i) the Dividend Amount for such fiscal
quarter over (ii) the sum of (A) the actual aggregate amount of dividends and
distributions paid by the Borrower during such fiscal quarter, and (B) the
amount of any Dividend Overage for the immediately preceding fiscal quarter that
is “cured” through clause (y) of the proviso in Section 7.6(a)(iii). For
clarity, the Dividend Carryforward Amount shall not be less than $0.

 

“Dividend Overage” means, for any fiscal quarter ending after the Closing Date,
the excess (if any) of (i) the actual aggregate amount of dividends and
distributions paid by the Borrower during such fiscal quarter over (ii) the
Dividend Amount for such fiscal quarter. For clarity, the Dividend Overage shall
not be less than $0.

 

“Dividend Percentage” means, for any fiscal quarter, (i) the Average Net Asset
Value for the Borrower for such fiscal quarter, divided by (ii) the Average Net
Asset Value of the Parent for such fiscal quarter.

 

“Dollars” or “$” means dollars of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 



12

 



 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.6(b)(iii), 10.6(b)(v) and 10.6(b)(vi) (subject to
such consents, if any, as may be required under Section 10.6(b)(iii)).

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including administrative, regulatory and judicial proceedings)
relating in any way to any Hazardous Substance, any actual or alleged violation
of or liability under any Environmental Law or any permit issued, or any
approval given, under any Environmental Law (collectively, “Claims”), including
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, and in each case as
amended from time to time, including requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation, response or
remediation of Hazardous Substances.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and all rules
and regulations from time to time promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Restricted Party, is treated as (i) a single employer
under Section 414(b), (c), (m) or (o) of the Code or (ii) a member of the same
controlled group under Section 4001(a)(14) of ERISA.

 

“ERISA Event” means any of the following: (i) a “reportable event” as defined in
Section 4043(c) of ERISA with respect to a Plan or, if any Restricted Party or
any ERISA Affiliate has received notice, a Multiemployer Plan, for which the
requirement to give notice has not been waived by the PBGC (provided, however,
that a failure to meet the minimum funding standard of Section 412 of the Code
shall be considered a “reportable event” regardless of the issuance of any
waiver), (ii) the application by any Restricted Party or any ERISA Affiliate for
a funding waiver pursuant to Section 412 of the Code, (iii) the incurrence by
any Restricted Party or any ERISA Affiliate of any Withdrawal Liability, or the
receipt by any Restricted Party or any ERISA Affiliate of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA, (iv) the distribution by any Restricted Party or
any ERISA Affiliate under Section 4041 of ERISA of a notice of intent to
terminate any Plan or the taking of any action to terminate any Plan, (v) the
commencement of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Restricted Party or any ERISA Affiliate of a notice from any
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan, (vi) the institution of a proceeding by any fiduciary
of any Multiemployer Plan against any Restricted Party or any ERISA Affiliate to
enforce Section 515 of ERISA, which proceeding is not dismissed within 30 days,
(vii) the imposition upon any Restricted Party or any ERISA Affiliate of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, or the imposition or threatened
imposition of any Lien upon any assets of any Restricted Party or any ERISA
Affiliate as a result of any alleged failure to comply with the Code or ERISA
with respect to any Plan, or (viii) the engaging in or otherwise becoming liable
for a Prohibited Transaction by any Restricted Party or any ERISA Affiliate.

 



13

 



 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning given to such term in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.17 and any other “keepwell, support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Credit Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
Lien is or becomes excluded in accordance with the first sentence of this
definition.

 

“Excluded Tax Credit Subsidiary” means any Subsidiary of the Borrower (A) that
(a) owned or operated any portion of a Tax Credit Project prior to becoming a
Subsidiary of the Borrower and continues to own or operate such Tax Credit
Project, (b) is bound by contractual arrangements with the tax equity investor
(i.e., the beneficiary of the Tax Credit) with respect to such Tax Credit
Project that (i) prohibit such Subsidiary from acting as a Guarantor or require
the consent of such tax equity investor for such Subsidiary to act as a
Guarantor and (ii) existed at the time such Person became a Subsidiary of the
Borrower and were not created in anticipation or contemplation thereof, and (c)
for which the burden or expense of obtaining such tax equity investor’s consent
to such Subsidiary becoming a Guarantor is excessive in light of the benefit to
be provided by such Subsidiary acting as a Guarantor, as reasonably determined
by the Administrative Agent, (B) is identified as an Excluded Tax Credit
Subsidiary on Schedule 1.1(b) as of the Closing Date, or (C) may be approved as
an Excluded Tax Credit Subsidiary by the Administrative Agent in its sole
discretion in writing from time to time.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (x) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(y) that are Other Connection Taxes; (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (x) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17) or (y) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 2.15, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office; (iii) Taxes attributable to such Recipient’s failure
to comply with Section 2.15(g); and (iv) any U.S. federal withholding Taxes
imposed under FATCA.

 



14

 



 

“Existing Credit Agreement” has the meaning given to such term in the recitals
hereof.

 

“FASB” means the Financial Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, a fluctuating per annum interest rate
equal to the weighted average (rounded upwards, if necessary, to the nearest
1/100 of one percentage point) of the rates on overnight federal funds
transactions with members of the Federal Reserve System, as published for such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the nearest 1/100 of one percentage point) of the quotations for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent. Notwithstanding the foregoing, at no time shall the Federal Funds Rate be
less than 0%.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fee Letter” means that certain letter from the Administrative Agent or the
Arranger to the Borrower, dated as of January 8, 2019, relating to certain fees
payable by the Borrower in respect of the transactions contemplated by this
Agreement.

 

“Fifth Third” means Fifth Third Bank, an Ohio banking corporation.

 

“Financial Condition Certificate” means a fully completed and duly executed
certificate, in substantially the form of Exhibit G, together with the
attachments thereto.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, vice president - finance, principal accounting officer or treasurer of
such Person.

 



15

 



 

“fiscal quarter” or “FQ” means a fiscal quarter of the Restricted Parties.

 

“fiscal year” or “FY” means a fiscal year of the Restricted Parties, which ends
on December 31.

 

“Fixed Charge Coverage Ratio” means as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) (A) Consolidated
EBITDA for the Borrower and its Subsidiaries for such Reference Period minus
(B) the excess (not to be less than $0) of (x) the aggregate of all amounts paid
by the Borrower or any of its Subsidiaries to any other Person during such
Reference Period as dividends or distributions in respect of its Capital Stock
or to purchase, redeem, retire or otherwise acquire its Capital Stock (other
than (1) dividends or distributions made in accordance with Section 7.6(a)(ii)
and (2) for purposes of calculating the Fixed Charge Coverage Ratio to determine
compliance with the covenant in Section 6.2 (but not for calculating the Fixed
Charge Coverage Ratio for purposes of Section 7.6(a)(iv)), dividends or
distributions made pursuant to Section 7.6(a)(iv)) over (y) the aggregate Net
Cash Proceeds of all Capital Contributions received by the Borrower and its
Subsidiaries from any other Person (other than any Specified Capital
Contribution) minus (C) Capital Expenditures for the Borrower and its
Subsidiaries to the extent paid (or required to be paid) in cash during such
Reference Period that are not financed by the proceeds of Indebtedness (other
than revolving Indebtedness) minus (D) aggregate tax expense for the Borrower
and its Subsidiaries to the extent paid (or required to be paid) in cash during
such Reference Period minus (E) any management fees paid in cash by the Borrower
and its Subsidiaries in accordance with Section 7.7(iii) during such Reference
Period to the extent not already reducing Consolidated EBITDA for the Borrower
and its Subsidiaries for such Reference Period to (ii) Consolidated Fixed
Charges for the Borrower and its Subsidiaries for such Reference Period.

 

“Foreign Lender” means a Lender that is organized under the laws of a
jurisdiction outside of the United States.

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person (i) that is a “controlled foreign corporation,” as such term is defined
in Section 957 of the Code, or (ii) substantially all of the assets of which is
Capital Stock of Persons described in clause (i) above.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“Fully Funded” means, when used in reference to any Reserve with respect to a
Project at any time, that the aggregate amount of (a) the cash deposit plus (b)
the principal amount available to be drawn under any Letter of Credit and/or
other letter of credit constituting such Reserve at such time is not less than
the debt service relating to the Loans advanced on the basis of the Project
Value of such Project that is anticipated to be required hereunder for the next
three (3) months (such anticipated debt service to be reasonably determined by
the Administrative Agent from time to time and adjusted not less frequently than
annually (including at the time a Project is designated as a Borrowing Base
Project hereunder and at the time immediately prior to a distribution being made
under Section 7.6(a)(iv)), which determination shall in each case be conclusive
absent manifest error).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means, with respect to any Person, all Indebtedness of such Person
(other than Indebtedness of the types referred to in clause (ix) or (x) of the
definition of Indebtedness) and all Guaranty Obligations with respect to Funded
Debt of other Persons.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and FASB, consistently applied and maintained, as in effect from
time to time (subject to the provisions of Section 1.2).

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank, and including regional transmission organizations
(RTO’s), independent system operators (ISO’s), and any quasi-governmental
regulatory entity exercising oversight over power generation, sales,
distribution or transmission).

 

“Guarantor” means, subject to Section 10.15, the Parent, Intermediate Holdco and
each Subsidiary of the Borrower that is a guarantor of the Obligations under the
Guaranty (or under another guaranty agreement in form and substance satisfactory
to the Administrative Agent); provided, however, that notwithstanding the
foregoing, no Foreign Subsidiary of the Borrower and no Excluded Tax Credit
Subsidiary shall be a Guarantor.

 

“Guaranty” means a guaranty agreement made by the Guarantors in favor of the
Administrative Agent, the Lenders and the L/C Issuer, in substantially the form
of Exhibit F.

 

“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements), (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor in respect thereof
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss or failure or
inability to perform in respect thereof; provided, however, that, with respect
to the Company Parties, the term “Guaranty Obligation” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guaranty Obligation of any guaranteeing Person hereunder shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guaranty Obligation is
made and (b) the maximum amount for which such guaranteeing Person may be liable
pursuant to the terms of the instrument embodying such Guaranty Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing Person may be liable are not stated or determinable, in which case
the amount of such Guaranty Obligation shall be such guaranteeing Person’s
maximum reasonably anticipated liability in respect thereof as determined by
such guaranteeing Person in good faith.

 



16

 



 

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a solid
or hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or toxic substance under any Environmental Law, (ii) its presence or
release could reasonably be expected to require investigation or response under
any Environmental Law or (iii) it is or contains, without limiting the
foregoing, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or wastes,
crude oil, nuclear fuel, natural gas or synthetic gas.

 

“Incremental Amendment” has the meaning given to such term in Section 2.22.

 

“Incremental Commitment” has the meaning given to such term in Section 2.22(e).

 

“Incremental Increase” has the meaning given to such term in Section 2.22.

 

“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the maximum stated or face
amount of all surety bonds, letters of credit and bankers’ acceptances issued or
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (iv) all obligations of such
Person to pay the deferred purchase price of property or services (excluding any
trade payable incurred in the ordinary course of business that is (A) not more
than 60 days past due or (B) subject to a good to a good faith dispute), (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (vi) all
Capital Lease Obligations of such Person, (vii) all Disqualified Capital Stock
issued by such Person, with the amount of Indebtedness represented by such
Disqualified Capital Stock being equal to the greater of its voluntary or
involuntary liquidation preference and its maximum fixed repurchase price,
(viii) the principal balance outstanding and owing by such Person under any
synthetic lease, tax retention operating lease or similar off-balance sheet
financing product, (ix) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (x) the net termination obligations of such
Person under any Rate Management Agreements, calculated as of any date as if
such agreement or arrangement were terminated as of such date, and (xi) all
indebtedness of the types referred to in clauses (i) through (x) above (A) of
any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the lesser of (y) the value of the
property or assets subject to such Lien and (z) the amount of such indebtedness.

 



17

 



 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (ii) to the extent not otherwise
described in clause (i), Other Taxes.

 

“Initial Converted Term Loan” has the meaning given to such term in
Section 2.1(b).

 

“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential information (including
financial, business and marketing plans and customer and supplier lists and
related information), (v) all computer software and software systems (including
data, databases and related documentation), (vi) all Internet web sites and
domain names, (vii) all technology, know-how, processes and other proprietary
rights, and (viii) all licenses or other agreements to or from third parties
regarding any of the foregoing.

 

“Interest Period” means, with respect to the initial Interest Period hereunder,
the period commencing on the Closing Date and ending on June 28, 2019, and with
respect to any subsequent Interest Period hereunder, the period commencing on
the last Business Day of each calendar quarter and ending on the last Business
Day of the following calendar quarter.

 

“Intermediate Holdco” has the meaning given to such term in the introductory
paragraph hereof.

 

“Investments” has the meaning given to such term in Section 7.5.

 

“IRS” means the United States Internal Revenue Service.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Fifth Third in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, at any time the same is to be determined, the sum of
(a) the full amount available for drawing under all outstanding Letters of
Credit plus (b) all unpaid Reimbursement Obligations.

 

“L/C Participation Fee” has the meaning given to such term in Section 2.21(g).

 



18

 



 

“L/C Sublimit” means $5,000,000, as modified pursuant to the terms hereof.

 

“Lender” means each Person signatory hereto as a “Lender” and each other Person
that becomes a “Lender” hereunder pursuant to the terms hereof.

 

“Lending Office” means, with respect to any Lender or the L/C Issuer, the office
of such Person designated as such in such Person’s Administrative Questionnaire
or in connection with an Assignment and Assumption, or such other office as may
be otherwise designated in writing from time to time by such Person to the
Borrower and the Administrative Agent. A Lender may designate separate Lending
Offices as provided in the foregoing sentence for the purposes of making or
maintaining different Types of Loans, and any such office may be a domestic or
foreign branch or Affiliate of such Person.

 

“Letter of Credit” has the meaning given to such term in Section 2.21(a).

 

“LIBOR” has the meaning given to such term in Section 2.23.

 

“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.

 

“LIBOR Rate” means, for any Interest Period in accordance with this Agreement,
the rate of interest rounded upwards (the “Rounding Adjustment”), if necessary,
to the next 1/8 of 1% (and adjusted for reserves if the Administrative Agent is
required to maintain reserves with respect to relevant advances) fixed by ICE
Benchmark Administration Limited (or any successor thereto, or replacement
thereof, approved by the Administrative Agent, each an “Alternate LIBOR Source”)
at approximately 11:00 a.m., London, England time (or the relevant time
established by ICE Benchmark Administration Limited, an Alternate LIBOR Source,
or the Administrative Agent, as applicable), two Business Days prior to the
first day of such Interest Period, relating to quotations for the three month
London InterBank Offered Rates on U.S. Dollar deposits, as displayed by
Bloomberg LP (or any successor thereto, or replacement thereof, as approved by
the Administrative Agent, each an “Approved Bloomberg Successor”), or, if no
longer displayed by Bloomberg LP (or any Approved Bloomberg Successor), such
rate as shall be determined in good faith by the Administrative Agent from such
sources as it shall determine to be comparable to Bloomberg LP (or any Approved
Bloomberg Successor), all as determined by the Administrative Agent in
accordance with this Agreement and the Administrative Agent’s loan systems and
procedures periodically in effect. If the LIBOR Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement (the “LIBOR Rate
Minimum”); provided that, at any time during which a Rate Management Agreement
with the Administrative Agent is then in effect with respect to all or a portion
of the Obligations, the LIBOR Rate Minimum and the Rounding Adjustment shall be
disregarded and no longer of any force and effect with respect to such portion
of the Obligations subject to such Rate Management Agreement. Each determination
by the Administrative Agent of the LIBOR Rate shall be binding and conclusive in
the absence of manifest error.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including the interest of any vendor or lessor
under any conditional sale agreement, title retention agreement, Capital Lease
or any other lease or arrangement having substantially the same effect as any of
the foregoing.

 



19

 



 

“Loans” means any or all of the Committed Loans and the Converted Term Loan.

 

“Margin Stock” has the meaning given to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, (i) the business, assets, properties, liabilities (actual
or contingent), operations, condition (financial or otherwise) or prospects of
the Restricted Parties, taken as a whole, (ii) the ability of any Credit Party
to perform its obligations under this Agreement or any of the other Credit
Documents to which it is a party, or (iii) the legality, validity or
enforceability of this Agreement or any of the other Credit Documents or the
rights and remedies of the Administrative Agent and the Lenders hereunder and
thereunder.

 

“Material Casualty Event” means any Casualty Event affecting (i) all or any
portion of any Borrowing Base Project the Net Cash Proceeds of which are equal
to or greater than 5% of such Project’s Project Value or (ii) all or any portion
of any Project (other than a Borrowing Base Project) of a Restricted Party the
Net Cash Proceeds of which are equal to or greater than $500,000.

 

“Material Contracts” means, collectively, (i) each Power Purchase Agreement for
each Borrowing Base Project and (ii) each other agreement to which any
Restricted Party is a party, by which any Restricted Party or its properties is
bound or to which any Restricted Party is subject, in each instance the default
under or termination or cancellation of which could reasonably be expected to
result in a Material Adverse Effect.

 

“Material Indebtedness” means any Indebtedness (i) of the Parent or Intermediate
Holdco having an aggregate principal amount of at least the greater of
(x) $5,000,000 or (y) 5% of the net assets of the Parent or Intermediate Holdco,
as applicable, or (ii) of any Restricted Party having an aggregate principal
amount of at least $1,000,000.

 

“Maturity Date” means the sixth anniversary of the Closing Date, or if such day
is not a Business Day, the immediately preceding Business Day.

 

“Moody's” means Moody's Investor Services, Inc. or any successor thereto.

 

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which any Restricted Party or any ERISA Affiliate
makes, is making or is obligated to make contributions or has made or been
obligated to make contributions.

 

“Net Asset Value” means, at any time for any Person, the “net asset value” of
such Person and its Subsidiaries at such time, determined on a consolidated
basis in accordance with GAAP, applied in a manner consistent with the financial
statements of the Company Parties delivered pursuant to Section 4.11(a).

 

“Net Cash Proceeds” means, in the case of any Debt Issuance, Capital
Contribution, Casualty Event or Asset Disposition, the aggregate cash proceeds
received by any Restricted Party in respect thereof (including, in the case of a
Casualty Event, insurance proceeds and condemnation awards), minus the sum of
(i) reasonable fees and out-of-pocket expenses payable by the Restricted Parties
to third parties that are not Affiliates of any Restricted Party in connection
therewith, (ii) taxes paid or payable as a result thereof, and (iii) in the case
of a Casualty Event or an Asset Disposition, the amount required to retire
Indebtedness to the extent such Indebtedness is secured by Permitted Liens
(ranking senior to the Administrative Agent’s Lien under the Credit Documents)
on the subject property; it being understood that the term “Net Cash Proceeds”
shall include, as and when received, any cash received upon the sale or other
disposition of any non-cash consideration received by any Restricted Party in
respect of any of the foregoing events.

 



20

 



 

“Non-Consenting Lender” means a Lender that does not approve any consent, waiver
or amendment to any Credit Document that (i) requires the approval of all
Lenders (or all Lenders directly affected thereby) under Section 10.5 and
(ii) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loans made or held by such Lender, in substantially the form of
Exhibit A.

 

“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).

 

“Obligations” means all principal of and interest on the Loans and all fees,
expenses, indemnities and other obligations owing, due or payable at any time by
any Credit Party to the Administrative Agent, any Lender or any other Person
entitled thereto, under this Agreement or any of the other Credit Documents
(including interest, fees and expenses accruing after the filing of a petition
or commencement of a case by or with respect to any Credit Party or any
Affiliate thereof seeking relief under any Debtor Relief Law, whether or not the
claim for such interest, fees and expenses is allowed in such proceeding), and
all payment and other obligations owing or payable at any time by any Credit
Party to any Rate Management Party under or in connection with any Rate
Management Agreement required or permitted by this Agreement, and all payment
and other obligations owing or payable at any time by any Credit Party to any
Cash Management Bank under or in connection with any Cash Management Agreement,
in each case whether direct or indirect, joint or several, absolute or
contingent, matured or unmatured, now existing or hereafter arising, liquidated
or unliquidated, secured or unsecured, and whether existing by contract,
operation of law or otherwise; provided that Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 



21

 



 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17(a)).

 

“Parent” has, subject to Section 10.15, the meaning given to such term in the
introductory paragraph hereof.

 

“Parent Roll Up” means any consolidation, merger, combination of, or sale or
distribution of all assets of, the Parent and/or Intermediate Holdco (i) the
effect of which is that, immediately after giving effect thereto, (A) all of the
assets owned by the Parent and Intermediate Holdco immediately prior thereto are
owned by a single surviving Person (as between the Parent and Intermediate
Holdco, the “Surviving Parent”), (B) the Surviving Parent is directly owned by
the Persons that owned the Parent immediately prior thereto and (C) the
Surviving Parent directly owns 100% of the outstanding Capital Stock of the
Borrower and (ii) in respect of which the Borrower shall have delivered to the
Administrative Agent (A) at least 10 Business Days prior to the consummation
thereof, notice of the date on which the Parent Roll Up will be consummated and
a reasonably detailed description of the terms and structure thereof and drafts
of the operative documents and (B) on the date of the consummation thereof, any
documents and other instruments (including legal opinions of counsel), duly
executed and in form and substance reasonably satisfactory to the Administrative
Agent, as are reasonably requested by the Administrative Agent to evidence and
confirm the fact that, immediately after giving effect to the Parent Roll Up,
the Administrative Agent will have a perfected security interest in 100% of the
Capital Stock of the Borrower.

 

“Participant” has the meaning given to such term in Section 10.6(e).

 

“Participant Register” has the meaning given to such term in Section 10.6(e)

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
of 2001, and any successor statute, and all rules and regulations from time to
time promulgated thereunder.

 

“Payment Instructions” means the account and office of the Administrative Agent
designated by the Administrative Agent for such purpose from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.

 

“Permitted Liens” has the meaning given to such term in Section 7.3.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 



22

 



 

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which any Restricted Party or any ERISA
Affiliate may have any liability.

 

“Platform” has the meaning given to such term in Section 10.4(b).

 

“Pledge Agreement” means the Pledge Agreement made by Intermediate Holdco in
favor of the Administrative Agent, in substantially the form of Exhibit E-2.

 

“Power Purchase Agreement” means, with respect to any Project, any power
purchase agreement, interconnection agreement, solar services agreement, net
metering agreement, renewable energy certificate purchase agreement or similar
agreement between the applicable Project Subsidiary or Tax Credit Party and any
transmitting utility properly authorized in the State in which such Project is
located or other offtaker (together with all schedules and exhibits thereto).

 

“Pre-Approved Borrowing Base Projects” means those Projects (and the Project
Holding Companies that indirectly own such Projects) existing as of the Closing
Date and identified on Schedule 1.1(e)(i) and (ii) hereto as Pre-Approved
Borrowing Base Projects.

 

“Pro Forma Basis” has the meaning given to such term in Section 1.3(b).

 

“Proceeds Delivery Date” has the meaning given to such term in Section 2.6(e) or
2.6(f), as applicable.

 

“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.

 

“Project” means one or more commercial-scale distributed generation or
utility-scale solar photovoltaic power generation systems, whether in operation
or under construction. For the avoidance of doubt, “Project” includes Tax Credit
Projects.

 

“Project Amortization Period” means, with respect to any Borrowing Base Project,
an amortization period equal to the greater of (a) the term (expressed in
months) of the Power Purchase Agreement in place for such Borrowing Base Project
remaining as of the Applicable Conversion Date (such remaining term not to
exceed 180 months for purposes of this clause (a)) and (b) 90% of the term
(expressed in months) of the Power Purchase Agreement in place for such
Borrowing Base Project remaining as of the Applicable Conversion Date (such
remaining term not to exceed 276 months for purposes of this clause (b)).

 

“Project Documents” means, with respect to any Project, the documents set forth
on Schedule 2.19.

 

“Project Holding Companies” means East to West Solar II LLC, a Delaware limited
liability company, Magnolia Sun LLC, a Delaware limited liability company,
Foresight Solar LLC, a Delaware limited liability company, Powerhouse One, LLC,
a Tennessee limited liability company, Green Maple LLC, a Delaware limited
liability company, Six States Solar II LLC, a Delaware limited liability
company, Phelps Management LLC, a Delaware limited liability company, HREF-3
Parent LLC, a Delaware limited liability company, Holocene Renewable Energy Fund
3, LLC, a North Carolina limited liability company, and any other Subsidiary of
the Borrower that directly owns any Capital Stock issued by a Project Subsidiary
or a Tax Credit Party. As of the Closing Date, each Project Holding Company is
identified as such on Schedule 1.1(b).

 



23

 



 

“Project Subsidiary” means any Restricted Party that owns a Borrowing Base
Project.

 

“Project Value” means, at any time with respect to any Borrowing Base Project,
the aggregate principal amount of Committed Loans and Letters of Credit
available to be borrowed and issued hereunder with respect to such Borrowing
Base Project, as most recently assigned to such Borrowing Base Project in
accordance with Section 2.19 or 2.20.

 

“Project Warranties” has the meaning given to such term in Schedule 2.19.

 

“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Management Agreement” means any agreement, device or arrangement providing
for payments which are related to fluctuations of interest rates, exchange
rates, forward rates, or equity prices, including any transaction, device,
agreement or arrangement (i) that is or is the functional equivalent of a rate
swap transaction, swap option, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, weather index transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions) or (ii) that is a type of
transaction that is similar to any transaction referred to in clause (i) above
that is currently, or in the future becomes, recurrently entered into in the
financial markets (including terms and conditions incorporated by reference in
such agreement) and which is a forward, swap, future, option or other derivative
on one or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments, economic indices or
measures of economic risk or value, or other benchmarks against which payments
or deliveries are to be made, or any combination of these transactions, and
including any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other similar master agreement, and any schedules,
confirmations and documents and other confirming evidence between the parties
confirming transactions thereunder, all whether now existing or hereafter
arising.

 

“Rate Management Obligations” means any and all obligations of any Credit Party
to any Rate Management Party, whether absolute, contingent or otherwise and
howsoever and whensoever (whether now or hereafter) created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under or in connection with (i) any and all Rate
Management Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Management Agreement.

 



24

 



 

“Rate Management Party” means any Lender or any Affiliate of any Lender in its
capacity as a counterparty to any Rate Management Agreement with any Credit
Party, which Rate Management Agreement is required or permitted under this
Agreement to be entered into by such Credit Party, or any former Lender or any
Affiliate of any former Lender in its capacity as a counterparty to any such
Rate Management Agreement entered into prior to the date such Person or its
Affiliate ceased to be a Lender.

 

“Real Property Support Documents” means such title searches, surveys, Phase I
and Phase II environmental site assessments, environmental questionnaires,
landlord consents and waivers, subordination and nondisturbance agreements, and
other third-party consents and real property-related documents as the
Administrative Agent reasonably requires, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Realty” means all real property and interests in real property now or hereafter
owned or leased by any Restricted Party.

 

“Recipient” means (i) the Administrative Agent, (ii) any Lender and (iii) the
L/C Issuer, as applicable.

 

“Reference Period” with respect to any date of determination means (except as
may be otherwise expressly provided herein) the period of four consecutive
fiscal quarters of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters of the Borrower ending on such date.

 

“Register” has the meaning given to such term in Section 10.6(d).

 

“Regulations D, T, U and X” mean Regulations D, T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.

 

“Reimbursement Obligation” has the meaning given to such term in Section
2.21(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders holding outstanding Credit
Exposure and Unutilized Commitments (or, after the termination of the
Commitments, outstanding Credit Exposure) representing more than 50% of the
aggregate, at such time, of all outstanding Credit Exposure and Unutilized
Commitments (or, after the termination of the Commitments, the aggregate at such
time of all outstanding Credit Exposure); provided that the Commitment of, and
the portion of the outstanding Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders. For the purposes of this definition, in no event shall
Required Lenders include fewer than two (2) Lenders at any time there are two
(2) or more Lenders.

 



25

 



 

“Requirement of Law” means, with respect to any Person, the charter,
constitution, articles or certificate of organization or incorporation and
bylaws or other organizational or governing documents of such Person, and any
statute, law, treaty, rule, regulation, order, decree, writ, injunction or
determination of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject or otherwise pertaining to
any or all of the transactions contemplated by this Agreement and the other
Credit Documents.

 

“Reserve” or “Reserves” with respect to any Project means an operations,
maintenance and debt service reserve for such Project consisting of any
combination of (a) a cash deposit in a deposit account maintained with the
Administrative Agent and for which a fully executed control agreement, in form
and substance reasonably satisfactory to the Administrative Agent, has been
delivered to the Administrative Agent if requested by the Administrative Agent,
(b) a Letter of Credit or (c) a standby letter of credit permitted by this
Agreement issued by a financial institution acceptable to the Administrative
Agent. Reserves with respect to a Project shall be usable for operations and
maintenance needs with respect to such Project as well as to pay debt service
required hereunder relating to the Loans advanced with respect to such Project.

 

“Resignation Effective Date” has the meaning given to such term in
Section 9.6(a).

 

“Responsible Officer” means, with respect to any Person, the president, the
chief executive officer, the chief financial officer, any executive officer, or
any other Financial Officer of such Person, and any other officer or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement or any other Credit Document.

 

“Restricted Parties” means the Borrower and its Subsidiaries.

 

“Revaluation Notice” has the meaning given to such term in Section 2.22(a).

 

“S&P” means Standard & Poor’s Rating Group (a division of McGraw Hill, Inc.) or
any successor thereto.

 

“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any Sanctions (including Cuba, Iran, North Korea, Sudan
and Syria).

 

“Sanctioned Person” means, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority, (ii) any Person
operating, organized or resident in a Sanctioned Country or (iii) any Person
owned or controlled by any such Person or Persons described in clauses (i) and
(ii).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority.

 



26

 



 

“Second Conversion Date” means the earlier of (a) the first anniversary of the
Closing Date, or if such day is not a Business Day, the immediately preceding
Business Day; provided that if Borrower has timely submitted prior to the Second
Conversion Date an Approval Request and the required conditions precedent set
forth in this Agreement for the addition of such proposed Borrowing Base Project
have been satisfied except for any consent and evaluation of the Administrative
Agent and the Required Lenders, then the Second Conversion Date, to the extent
it is applicable, shall be automatically extended to the date the Administrative
Agent and Required Lenders formally approve or reject such proposed Borrowing
Base Project, and (b) the date that the aggregate Commitments have been fully
drawn.

 

“Second Converted Term Loan” has the meaning given to such term in
Section 2.1(c).

 

“Security Agreement” means the Pledge and Security Agreement made by the
Borrower, the Subsidiary Guarantors that are Project Holding Companies and any
other parties thereto in favor of the Administrative Agent, in substantially the
form of Exhibit E-1.

 

“Security Documents” means the Security Agreement, the Pledge Agreement, and all
other pledge or security agreements, assignments or other agreements or
instruments executed and delivered by any Credit Party, pursuant to Section 5.10
or otherwise in connection with the transactions contemplated hereby, pursuant
to which Liens are granted to the Administrative Agent by the Credit Parties as
security for some or all of the Obligations or such Liens are perfected.

 

“Specified Capital Contribution” has the meaning set forth in Section 8.4.

 

“Specified Guarantor” means any Guarantor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.17).

 

“Specified Offtakers” means the regulated utility offtakers specified on
Schedule 1.1(d) attached hereto.

 

“Subordinated Indebtedness” means any unsecured Indebtedness of the Borrower and
its Subsidiaries that is expressly subordinated in right of payment and
performance to the Obligations.

 

“Subsidiary” means, with respect to any Person (the “parent”), (i) any other
Person of which more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors, board of managers or
other governing body of such Person, is at the time, directly or indirectly,
owned or controlled by the parent and one or more of its other Subsidiaries or a
combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such Person shall or might have voting power by
reason of the happening of any contingency) and (ii) any other Person (other
than a Tax Credit Party) the accounts of which would be consolidated with those
of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP. When used without
reference to a parent entity, the term “Subsidiary” shall be deemed to refer to
a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Borrower.

 



27

 



 

“Surviving Parent” has the meaning given to such term in the definition of
“Parent Roll Up.”

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Tax Credit” means (i) any investment tax credit under Title 26, Section 48 of
the Code or any successor or other similar provision, including any similar
provision concerning a refundable tax credit that replaces such investment tax
credit program, (ii) any production tax credit under the American Recovery and
Reinvestment Act of 2009 and (iii) other tax credits established by the IRS or a
state of the United States for the purchase, lease or other acquisition of a
Project.

 

“Tax Credit Party” means, with respect to any Tax Credit Project, any Person
(i) that directly or indirectly owns or leases any portion of such Tax Credit
Project, (ii) that is Controlled, directly or indirectly, by the Borrower and
(iii) of which not more than 50% of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned or controlled by the Borrower and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such Person shall or might have
voting power by reason of the happening of any contingency).

 

“Tax Credit Project” means any Project that includes, utilizes or monetizes any
Tax Credits. For purposes hereof, a Tax Credit Project is deemed to be owned by
each applicable Tax Credit Party and each Restricted Party that owns or operates
any portion of such Tax Credit Project.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the Second Conversion Date or such earlier date of
termination of the Commitments pursuant to Section 2.5 or 8.2.

 

“Total Capitalization” means, at any time, the sum of Consolidated Net Worth
plus Consolidated Total Funded Debt.

 

“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors (or equivalent governing
body members) of such Person at any meeting of stockholders or other
equityholders of such Person if all securities entitled to vote in the election
of directors (or equivalent governing body members) of such Person (on a fully
diluted basis, assuming the exercise, conversion or exchange of all rights,
warrants, options and securities exercisable for, exchangeable for or
convertible into, such voting securities) were present and voted at such meeting
(other than votes that may be cast only upon the happening of a contingency).

 

“Transaction Documents” means, collectively, this Agreement and the other Credit
Documents and all other agreements, instruments, certificates and documents
executed and delivered in connection with the Transactions.

 



28

 



 

“Transactions” means, collectively, the transactions contemplated by the
Transaction Documents, including (i) the initial extensions of credit hereunder
on the Closing Date and (ii) the payment of permitted fees and expenses in
connection with the foregoing.

 

“Type” means Base Rate Loans or LIBOR Loans, as applicable.

 

“Unutilized Commitment” means, with respect to any Lender at any time, such
Lender’s Commitment at such time less the sum of (i) the aggregate principal
amount of all Loans that have been advanced by such Lender under this Agreement
as of such time plus (ii) such Lender’s participation interest in L/C
Obligations (without duplication) that have been incurred as of such time. The
Unutilized Commitments of the Lenders aggregate $49,387,666 on the Closing Date.

 

“U.S. Federal Income Taxes” means any U.S. federal Taxes described in
Section 871(a) or 881(a) of the Code, or any successor provision (or any
withholding with respect to such Taxes).

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(g).

 

“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding in the case of a
Foreign Subsidiary only, any directors’ qualifying shares and shares required to
be held by foreign nationals) is owned, directly or indirectly (unless otherwise
indicated), by such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower or the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with, GAAP applied on a basis consistent with the
audited consolidated financial statements in respect of fiscal year 2018
delivered to the Lenders pursuant to Section 5.1(b) and (other than in respect
of any financial statements of the Parent and its Subsidiaries to be prepared on
a consolidated basis) without regard to FASB ASC 946; provided that if the
Borrower notifies the Administrative Agent that it wishes to amend any financial
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
(i) Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amounts thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities and any other
accounting rule to the contrary shall be disregarded, and (ii) any impact on the
income of the Borrower and its Subsidiaries due to mark-to-market accounting
requirements with respect to Rate Management Agreements shall be disregarded.

 



29

 



 

1.3 Other Terms; Construction.

 

With reference to this Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document (including the Credit Documents and any organizational documents) shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented (subject to any restrictions on such amendments,
amendment and restatements, modifications, extensions, restatements,
replacements or supplements set forth herein or in any other Credit Document),
(ii) any reference in any Credit Document to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Credit Document
shall be construed to refer to such Credit Document in its entirety and not to
any particular provision thereof, (iv) all references in a Credit Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Credit Document in
which such references appear, (v) any reference to any law in any Credit
Document shall include all statutory and regulatory rules, regulations, orders
and provisions consolidating, amending, replacing or interpreting such law and
any reference to any law or regulation in any Credit Document shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Any
reference herein to a merger, transfer, consolidation, amalgamation, assignment,
sale or disposition, or similar term, shall be deemed to apply to a division of
or by a limited liability company, or an allocation of assets to a series of a
limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, assignment, sale
or disposition, or similar term, as applicable, to, of or with a separate
Person. Any division of a limited liability company shall constitute a separate
Person hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

 



30

 



 

(b) Notwithstanding the foregoing, any calculation of the Debt to Capitalization
Ratio, the Fixed Charge Coverage Ratio or the Debt Service Coverage Ratio to
determine whether a condition to any transaction has been met, shall be
determined in each case on a pro forma basis (a “Pro Forma Basis”) after giving
effect to any Acquisition, Asset Disposition, incurrence of Indebtedness,
dividend, distribution or share repurchase, or other transaction (each, a
“transaction”) occurring during the most recently completed Reference Period for
which financial statements have been delivered to the Administrative Agent
hereunder or after such Reference Period and prior to the date of calculation
(or proposed to be consummated, as the case may be, whether or not during such
Reference Period) as if such transaction had occurred during such Reference
Period, in accordance with the following (or as otherwise specified in the
applicable provision hereunder):

 

(i) any Indebtedness incurred or assumed by any Company Party in connection with
any transaction (including any Indebtedness of a Person acquired in an
Acquisition that is not retired or repaid in connection therewith) shall be
deemed to have been incurred or assumed as of the last day of the applicable
Reference Period;

 

(ii) any Indebtedness retired or repaid in connection with any transaction
(including any Indebtedness of a Person acquired in an Acquisition) shall be
deemed to have been retired or repaid as of the last day of the applicable
Reference Period; and

 

(iii) with respect to any Acquisition, income statement items (whether positive
or negative) and balance sheet items attributable to the Person or assets
acquired shall (to the extent not otherwise included in the consolidated
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP or in accordance with other provisions of this Agreement) be included in
such calculations to the extent relating to the applicable Reference Period;
provided that such income statement and balance sheet items are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent.

 

(c) Calculations of the Fixed Charge Coverage Ratio (and all defined terms used
and other calculations made therein) to determine compliance with Section 6.2 in
respect of any Reference Period shall include, with respect to each component of
such calculation, the actual amount thereof attributable to any Person only for
such portion of such Reference Period during which such Person was a member of
the group described in the applicable definition.

 

1.4 Interest Rates. If at any time any interest rate quoted or otherwise made
available from time to time under this Agreement is no longer available
generally, as determined by the Administrative Agent, then the Administrative
Agent (after consultation with the Borrower) may, by written notice to the
Lenders and the Borrower, substitute such unavailable interest rate with another
published interest rate that the Administrative Agent determines adequately
reflects the all-in-cost of funds to the Administrative Agent and the Lenders.

 



31

 



 

ARTICLE II

 

AMOUNT AND TERMS OF CREDIT

 

2.1 Commitments.

 

(a) Each Lender severally agrees, subject to and on the terms and conditions of
this Agreement, to make loans (the “Committed Loans”) to the Borrower, from time
to time on any Business Day during the period from and including the Closing
Date to but not including the Termination Date, in an aggregate principal amount
not exceeding its Commitment; provided, however, that no Borrowing of Committed
Loans shall be made if, immediately after giving effect thereto, (x) the Credit
Exposure of any Lender would exceed its Commitment at such time or (y) the
Aggregate Credit Exposure would exceed the Credit Limit at such time. The
Commitments are non-revolving and, to the extent repaid, Committed Loans may not
be reborrowed. Availability of Committed Loans under the Commitments shall cease
on the Termination Date.

 

(b) Subject to and upon the terms and conditions set forth herein, on the
Closing Date, all Committed Loans outstanding on the Closing Date (including any
Committed Loans made on the Closing Date) shall automatically convert into an
amortizing term loan (the “Initial Converted Term Loan”), without such
conversion constituting a repayment or novation of such Committed Loans. The
portion of the principal amount of the Initial Converted Term Loan held by each
Lender outstanding on the Closing Date shall equal the aggregate principal
amount of the Committed Loans of such Lender outstanding on the Closing Date
immediately prior to such conversion (including any Committed Loans made by such
Lender on the Closing Date). No portion of the Initial Converted Term Loan shall
be made at any time after the Closing Date. To the extent repaid, the Initial
Converted Term Loan may not be reborrowed.

 

(c) Subject to and upon the terms and conditions set forth herein, on the Second
Conversion Date, all Committed Loans outstanding on the Second Conversion Date
(including any Committed Loans made on the Second Conversion Date) shall
automatically convert into an amortizing term loan (the “Second Converted Term
Loan”), without such conversion constituting a repayment or novation of such
Committed Loans. The portion of the principal amount of the Second Converted
Term Loan held by each Lender outstanding on the Second Conversion Date shall
equal the aggregate principal amount of the Committed Loans of such Lender
outstanding on the Second Conversion Date immediately prior to such conversion
(including any Committed Loans made by such Lender on the Second Conversion
Date). No portion of the Second Converted Term Loan shall be made at any time
after the Second Conversion Date. To the extent repaid, the Second Converted
Term Loan may not be reborrowed.

 

2.2 Types of Loans; Borrowings.

 

(a) The Committed Loans and Converted Term Loan (each a “Class” of Loan) shall
each be LIBOR Loans (except under the circumstances described in Sections
2.14(e), 2.14(f), 2.23 and 2.21).

 

(b) In order to make a Borrowing (other than Borrowings for the purpose of
repaying Reimbursement Obligations, which shall be made pursuant to
Section 2.21), the Borrower will give the Administrative Agent written notice
not later than 11:00 a.m., Charlotte, North Carolina time, three Business Days
prior to each Borrowing; provided, however, that requests for the Borrowing of
any Committed Loans to be made on the Closing Date may, at the discretion of the
Administrative Agent, be given with less advance notice than as specified
hereinabove. Each such notice (each, a “Notice of Borrowing”) shall be
irrevocable, shall be given in the form of Exhibit B and shall specify (1) the
aggregate principal amount of the Committed Loans to be made pursuant to such
Borrowing, and (2) the requested Borrowing Date, which shall be a Business Day.
Upon its receipt of a Notice of Borrowing, the Administrative Agent will
promptly notify each applicable Lender of the proposed Borrowing.
Notwithstanding anything to the contrary contained herein, the aggregate
principal amount of each Borrowing shall not be less than $5,000,000.

 



32

 



 

(c) Not later than 1:00 p.m., Charlotte, North Carolina time, on the requested
Borrowing Date, each applicable Lender will make available to the Administrative
Agent in accordance with the Payment Instructions an amount, in Dollars and in
immediately available funds, equal to the amount of the Loan or Loans to be made
by such Lender. Upon satisfaction of the applicable conditions set forth in
Section 3.2 (and, if such Borrowing is made on the Closing Date, Section 3.1)
and to the extent such Lenders have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to the Borrower in accordance with
Section 2.3(a) and in like funds as received by the Administrative Agent.

 

2.3 Disbursements; Funding Reliance; Domicile of Loans.

 

(a) The Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing in accordance with the terms of any written
instructions from any Authorized Officer of the Borrower; provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter. The Borrower
may at any time deliver to the Administrative Agent an Account Designation
Letter listing any additional accounts or deleting any accounts listed in a
previous Account Designation Letter.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing, that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, and (ii) in the case of a payment to be made by the
Borrower, the Adjusted LIBOR Rate. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(c) The obligations of the Lenders hereunder to make Loans, to fund
participations in L/C Obligations and to make payments pursuant to
Sections 2.15(e) and 10.1(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any such
payment on any date shall not relieve any other Lender of its corresponding
obligation, if any, hereunder to do so on such date, but no Lender shall be
responsible for the failure of any other Lender to so make its Loan, purchase
its participation or to make any such payment required hereunder.

 



33

 



 

(d) Each Lender may, at its option, make and maintain any Loan at, to or for the
account of any of its Lending Offices; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan to or for the
account of such Lender in accordance with the terms of this Agreement.

 

2.4 Evidence of Debt; Notes.

 

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the applicable
Lending Office of such Lender resulting from each Loan made by such Lending
Office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lending Office of such Lender from time to
time under this Agreement.

 

(b) The Administrative Agent shall maintain the Register pursuant to
Section 10.6(d), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, Class and Type of
each such Loan, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder in respect
of each such Loan and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower in respect of each such Loan and each Lender’s
share thereof.

 

(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to Section 2.4(b) (and, if consistent with the entries of the
Administrative Agent, Section 2.4(a)) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.

 

(d) The Loans of each Class made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced by a Note appropriately completed in substantially the form of
Exhibit A, in each case executed by the Borrower and payable to the order of
such Lender. Each Note shall be entitled to all of the benefits of this
Agreement and the other Credit Documents and shall be subject to the provisions
hereof and thereof.

 

2.5 Termination and Reduction of Commitments.

 

(a) The Commitments shall be automatically and permanently terminated on the
Termination Date, unless sooner terminated pursuant to any other provision of
this Section 2.5 or Section 8.2 (provided that the Converted Term Loan and any
Letters of Credit outstanding as of each Conversion Date (and, for the avoidance
of doubt, the Lenders’ obligations to purchase and fund participations in such
Letters of Credit) may remain outstanding after such Conversion Date, subject to
the other provisions hereof).



 



34

 

 



(b) At any time and from time to time after the date hereof, upon not less than
five Business Days’ prior written notice to the Administrative Agent, the
Borrower may terminate in whole or reduce in part the aggregate Unutilized
Commitments; provided that any such partial reduction shall be in an aggregate
amount of not less than $5,000,000 or, if greater, an integral multiple of
$1,000,000 in excess thereof. The amount of any termination or reduction made
under this Section 2.5(b) may not thereafter be reinstated.

 

(c) Each reduction of the Commitments pursuant to this Section shall be applied
ratably among the Lenders according to their respective Commitments.
Notwithstanding any provision of this Agreement to the contrary, any reduction
of the Commitments pursuant to this Section 2.5 that has the effect of reducing
the aggregate Commitments to an amount less than the amount of the L/C Sublimit
at such time shall result in an automatic corresponding reduction of the L/C
Sublimit to the amount of the aggregate Commitments (as so reduced), without any
further action on the part of the Borrower, the L/C Issuer or any other Lender.

 

2.6 Mandatory Payments and Prepayments.

 

(a) With respect to each Conversion Date, the Administrative Agent shall
calculate and deliver to the Borrower an amortization schedule for the Converted
Term Loan providing for the quarterly payment of principal on the last Business
Day of each calendar quarter based on (i) the outstanding principal balance of
the Converted Term Loan on such Conversion Date, and (ii) an amortization period
equal to the weighted average of the Project Amortization Periods for each of
the Borrowing Base Projects (with each such Project Amortization Period being
weighted based on the percentage of the Converted Term Loan represented by the
aggregate amount of Committed Loans advanced with respect to the Borrowing Base
Project to which such Project Amortization Period applies), and such
amortization schedule as so determined by the Administrative Agent shall be
conclusive absent manifest error. Except to the extent due or paid sooner
pursuant to the provisions of this Agreement, the Borrower will repay the
aggregate outstanding principal of the Converted Term Loan in the amounts and on
the dates set forth on such amortization schedule prepared and delivered by the
Administrative Agent.

 

(b) Except to the extent due or paid sooner pursuant to the provisions of this
Agreement, the aggregate outstanding principal of the Converted Term Loan and
all accrued and unpaid interest thereon shall be due and payable in full on the
Maturity Date.

 

(c) In the event that, at any time, the Aggregate Credit Exposure shall exceed
the Credit Limit at such time (after giving effect to any concurrent termination
or reduction of the Commitments), the Borrower will immediately prepay the
outstanding principal amount of the Loans in the amount of such excess.

 

(d) Promptly upon (and in any event not later than one Business Day after)
receipt thereof by any Restricted Party, the Borrower will prepay the
outstanding principal amount of the Loans and repay and Cash Collateralize the
L/C Obligations in the manner set forth below, in an amount equal to 100% of the
Net Cash Proceeds from any Debt Issuance, and will deliver to the Administrative
Agent, concurrently with such prepayment, a certificate signed by a Financial
Officer of the Borrower in form and substance satisfactory to the Administrative
Agent and setting forth the calculation of such Net Cash Proceeds.

 



35

 



 

(e) Not later than two Business Days after receipt by any Credit Party or other
Restricted Party of any proceeds of insurance, condemnation award or other
compensation in respect of any Material Casualty Event, the Borrower will
deliver to the Administrative Agent an amount equal to 100% of the Net Cash
Proceeds from such Material Casualty Event and a certificate signed by a
Financial Officer of the Borrower in form and substance satisfactory to the
Administrative Agent and setting forth the calculation of such Net Cash Proceeds
(such delivery date, for purposes of this Section 2.6(e), the “Proceeds Delivery
Date”). If, on or after any Proceeds Delivery Date and before the day that is 90
days thereafter, (x) the Required Lenders approve an Approval Request that
designates one or more Projects as Borrowing Base Projects or (y) the Borrower
repairs or replaces (to the satisfaction of the Administrative Agent) the
property subject to such Material Casualty Event, then the Administrative Agent
will distribute to the Borrower an amount equal to, as applicable, the aggregate
Project Values for such newly designated Borrowing Base Projects or the cost of
such repairs or replacement, in each case from the Net Cash Proceeds delivered
on such Proceeds Delivery Date (but not, in any event, any amount in excess of
such Net Cash Proceeds). On the day that is 90 days after each Proceeds Delivery
Date (or, if earlier, upon the Borrower’s determination not to submit any
Approval Requests with respect to any new Projects or repair or replace the
property subject to the applicable Material Casualty Event), such Net Cash
Proceeds will be applied to prepay the outstanding principal amount of the Loans
and repay and Cash Collateralize the L/C Obligations in the manner set forth
below, in an amount equal to 100% of the Net Cash Proceeds from such Material
Casualty Event (less any amounts theretofore distributed to the Borrower in
accordance with the immediately preceding sentence); provided, however, that (x)
any and all such proceeds received or held by the Administrative Agent or any
Credit Party or other Restricted Party during the continuance of an Event of
Default (regardless of any proposed or actual use thereof for repair,
replacement or reinvestment) shall be applied to prepay the outstanding
principal amount of the Loans and repay and Cash Collateralize the L/C
Obligations in the manner set forth below and (y) notwithstanding the foregoing
in this clause (e) or clause (f) below, so long as no Event of Default has
occurred and is continuing, the aggregate Net Cash Proceeds payable under this
clause (e) and clause (f) below from all Material Casualty Events and Asset
Dispositions with respect to any single Borrowing Base Project shall not exceed
the Project Value assigned to such Borrowing Base Project pursuant hereto.

 

(f) Not later than two Business Days after receipt by any Credit Party or other
Restricted Party of any proceeds of any Asset Disposition of any Project owned
by any Restricted Party, the Borrower will deliver to the Administrative Agent
an amount equal to 100% of the Net Cash Proceeds from such Asset Disposition and
a certificate signed by a Financial Officer of the Borrower in form and
substance satisfactory to the Administrative Agent and setting forth the
calculation of such Net Cash Proceeds (such delivery date, for purposes of this
Section 2.6(f), the “Proceeds Delivery Date”). If, on or after any Proceeds
Delivery Date and before the day that is 90 days thereafter, the Required
Lenders approve an Approval Request that designates one or more Projects as
Borrowing Base Projects, then the Administrative Agent will distribute to the
Borrower an amount equal to the aggregate Project Values for such newly
designated Borrowing Base Projects from the Net Cash Proceeds delivered on such
Proceeds Delivery Date (but not any amount in excess of such Net Cash Proceeds).
On the day that is 90 days after each Proceeds Delivery Date (or, if earlier,
upon the Borrower’s determination not to submit any Approval Requests with
respect to any new Projects), such Net Cash Proceeds will be applied to prepay
the outstanding principal amount of the Loans and repay and Cash Collateralize
the L/C Obligations in the manner set forth below, in an amount equal to 100% of
the Net Cash Proceeds from such Asset Disposition (less any amounts theretofore
distributed to the Borrower in accordance with the immediately preceding
sentence); provided, however, that (x) any and all such proceeds received or
held by the Administrative Agent or any Credit Party or other Restricted Party
during the continuance of an Event of Default (regardless of any proposed or
actual use thereof for repair, replacement or reinvestment) shall be applied to
prepay the outstanding principal amount of the Loans and repay and Cash
Collateralize the L/C Obligations in the manner set forth below and (y)
notwithstanding the foregoing in this clause (f) or clause (e) above, so long as
no Event of Default has occurred and is continuing, the aggregate Net Cash
Proceeds payable under this clause (f) and clause (e) above from all Asset
Dispositions and Material Casualty Events with respect to any single Borrowing
Base Project shall not exceed the Project Value assigned to such Borrowing Base
Project pursuant hereto.

 



36

 



 

(g) Each prepayment made pursuant to Sections 2.6(d) through 2.6(f) shall be
applied (i) first, (x) at any time on or after the Second Conversion Date, to
reduce the outstanding principal amount of the Converted Term Loan, with such
reduction to be applied to the remaining scheduled principal payments in each
instance in the inverse order of maturity (and, in the case of any prepayment
made pursuant to Section 2.6(e) or 2.6(f) with respect to a Borrowing Base
Project, solely to the portion of the Converted Term Loan corresponding to the
Committed Loans advanced in respect of the Borrowing Base Project that is
subject to the applicable Material Casualty Event or Asset Disposition, and
applied to each such corresponding portion of the remaining scheduled principal
payments in the inverse order of maturity), (y) at any time on or after the
Closing Date but prior to the Second Conversion Date (other than in the case of
any such prepayment made with respect to a Borrowing Base Project that is not a
Closing Date Borrowing Base Project), to reduce the outstanding principal amount
of the Converted Term Loan, with such reduction to be applied to the remaining
scheduled principal payments in each instance in the inverse order of maturity
(and, in the case of any prepayment made pursuant to Section 2.6(e) or 2.6(f)
with respect to a Borrowing Base Project, solely to the portion of the Converted
Term Loan corresponding to the Committed Loans advanced in respect of the
Borrowing Base Project that is subject to the applicable Material Casualty Event
or Asset Disposition, and applied to each such corresponding portion of the
remaining scheduled principal payments in the inverse order of maturity), or (z)
in the case of any such prepayment made at any time prior to the Second
Conversion Date with respect to a Borrowing Base Project that is not a Closing
Date Borrowing Base Project, to reduce the outstanding principal amount of the
Committed Loans, and (ii) second, the extent of any excess remaining after
application as provided in clause (i) above, to repay and Cash Collateralize the
L/C Obligations. Within each Class of Loans, such prepayments shall be applied
first to prepay all Base Rate Loans, and then to prepay LIBOR Loans. Each
payment or prepayment pursuant to the provisions of this Section 2.6 shall be
applied ratably among the Lenders holding the Loans being prepaid, in proportion
to the principal amount held by each; provided that if any Lender is a
Defaulting Lender at the time of any such prepayment, any mandatory prepayment
of the Loans shall, if the Administrative Agent so directs at the time of making
such mandatory prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding and the outstanding Loans of such
Defaulting Lender were zero. Each payment or prepayment of a LIBOR Loan made
pursuant to the provisions of this Section on a day other than the last day of
the Interest Period applicable thereto shall be made together with all amounts
required under Section 2.16 to be paid as a consequence thereof.

 

(h) In the event the Administrative Agent receives a notice of prepayment with
respect to Sections 2.6(d) through 2.6(f), the Administrative Agent will give
prompt notice thereof to the Lenders; provided that if such notice has also been
furnished to the Lenders, the Administrative Agent shall have no obligation to
notify the Lenders with respect thereto.

 

2.7 Voluntary Prepayments.

 

(a) At any time and from time to time, the Borrower shall have the right to
prepay the Loans, in whole or in part, without premium or penalty (except as
provided in clause (iii) below), upon written notice given to the Administrative
Agent not later than 11:00 a.m., Charlotte, North Carolina time, three Business
Days prior to each intended prepayment of LIBOR Loans and one Business Day prior
to each intended prepayment of Base Rate Loans; provided that (i) each partial
prepayment of LIBOR Loans shall be in an aggregate principal amount of not less
than $5,000,000 or, if greater, an integral multiple of $1,000,000 in excess
thereof, and each partial prepayment of Base Rate Loans shall be in an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof, (ii) no partial prepayment of LIBOR
Loans made pursuant to any single Borrowing shall reduce the aggregate
outstanding principal amount of the remaining LIBOR Loans under such Borrowing
to less than $5,000,000 or to any greater amount not an integral multiple of
$1,000,000 in excess thereof, and (iii) unless made together with all amounts
required under Section 2.16 to be paid as a consequence of such prepayment, a
prepayment of a LIBOR Loan may be made only on the last day of the Interest
Period applicable thereto. Each such notice shall specify the proposed date of
such prepayment and the aggregate principal amount, Class and Type of the Loans
to be prepaid, and shall be irrevocable and shall bind the Borrower to make such
prepayment on the terms specified therein. In the event the Administrative Agent
receives a notice of prepayment under this Section 2.7(a), the Administrative
Agent will give prompt notice thereof to the Lenders; provided that if such
notice has also been furnished to the Lenders, the Administrative Agent shall
have no obligation to notify the Lenders with respect thereto.

 

(b) Each prepayment of the Converted Term Loan made pursuant to Section 2.7(a)
shall be applied to the remaining scheduled principal payments in each instance
on a pro rata basis. Each prepayment of the Loans made pursuant to
Section 2.7(a) shall be applied ratably among the Lenders holding the Loans
being prepaid, in proportion to the principal amount held by each; provided that
if any Lender is a Defaulting Lender at the time of any such prepayment, any
voluntary prepayment of the Loans shall, if the Administrative Agent so directs
at the time of making such voluntary prepayment, be applied to the Loans of
other Lenders as if such Defaulting Lender had no Loans outstanding and the
outstanding Loans of such Defaulting Lender were zero.







 

2.8 Interest.

 

(a) Except as otherwise expressly provided herein, the Borrower will pay
interest in respect of the unpaid principal amount of each Loan, from the date
of Borrowing thereof until such principal amount shall be paid in full, at the
Adjusted LIBOR Rate, as in effect from time to time during such periods.

 



37

 



 

(b) Upon the occurrence and during the continuance of any Event of Default under
Section 8.1(a), 8.1(f) or 8.1(g) and (at the election of the Required Lenders)
upon the occurrence and during the continuance of any other Event of Default,
all outstanding principal amounts of the Loans and, to the greatest extent
permitted by law, all interest accrued on the Loans and all other accrued and
outstanding fees and other amounts hereunder or under any other Credit Document,
shall bear interest at a rate per annum equal to the interest rate applicable
from time to time thereafter to such Loans plus 2.0% per annum (or, in the case
of interest, fees and other amounts for which no rate is provided hereunder, at
the Adjusted Base Rate plus 2.0% per annum), and, in each case, such default
interest shall be payable on demand. To the greatest extent permitted by law,
interest shall continue to accrue after the filing by or against any Credit
Party of any petition seeking any relief in bankruptcy or under any law
pertaining to insolvency or debtor relief.

 

(c) Accrued (and theretofore unpaid) interest shall be payable in respect of any
Loan as follows: (i) quarterly on the last Business Day of each calendar
quarter, in arrears, commencing with June 28, 2019, and (ii) at maturity
(whether pursuant to acceleration, on the Maturity Date or otherwise) and, after
maturity, on demand.

 

(d) Nothing contained in this Agreement or in any other Credit Document shall be
deemed to establish or require the payment of interest to any Lender at a rate
in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount; provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.

 

(e) The Administrative Agent shall promptly notify the Borrower and the Lenders
upon determining the interest rate for each Borrowing of LIBOR Loans after its
receipt of the relevant Notice of Borrowing; provided, however, that the failure
of the Administrative Agent to provide the Borrower or the Lenders with any such
notice shall neither affect any obligations of the Borrower or the Lenders
hereunder nor result in any liability on the part of the Administrative Agent to
the Borrower or any Lender. Each such determination (including each
determination of the reserve requirement reflected in the LIBOR Rate) shall,
absent manifest error, be conclusive and binding on all parties hereto.

 



38

 



 

2.9 Fees. The Borrower agrees to pay:

 

(a) To the Administrative Agent, for the account of each Lender, a commitment
fee for each calendar quarter (or portion thereof) for the period from the date
of this Agreement to the Termination Date, at a per annum rate of 0.50% on such
Lender’s Applicable Percentage of the average daily aggregate Unutilized
Commitments, payable in arrears (i) on the last Business Day of each calendar
quarter, beginning with June 28, 2019, and (ii) on the Termination Date;
provided, however, that no commitment fee shall accrue on the Unutilized
Commitment of a Defaulting Lender during any period that such Lender shall be a
Defaulting Lender;

 

(b) (i) to the Administrative Agent and the Arranger, for their own respective
accounts, fees in the amounts and at the times specified in the Fee Letter and
(ii) to the Lenders such fees as have been separately agreed upon in writing in
the amounts and at the times so specified. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.10 Method of Payments; Computations; Apportionment of Payments.

 

(a) All payments by the Borrower hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment (except as otherwise expressly provided herein as to payments required
to be made directly to the Lenders) in accordance with the Payment Instructions
prior to 12:00 noon, Charlotte, North Carolina time, on the date payment is due.
Any payment made as required hereinabove, but after 12:00 noon, Charlotte, North
Carolina time, shall be deemed to have been made on the next succeeding Business
Day. If any payment falls due on a day that is not a Business Day, then such due
date shall be extended to the next succeeding Business Day, and such extension
of time shall then be included in the computation of payment of interest, fees
or other applicable amounts.

 

(b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte,
North Carolina time, in immediately available funds, the Administrative Agent
will make available to each relevant Lender on the same date, by wire transfer
of immediately available funds, such Lender’s ratable share of such payment
(based on the percentage that the amount of the relevant payment owing to such
Lender bears to the total amount of such payment owing to all of the relevant
Lenders), and (ii) if such payment is received after 12:00 noon, Charlotte,
North Carolina time, or in other than immediately available funds, the
Administrative Agent will make available to each such Lender its ratable share
of such payment by wire transfer of immediately available funds on the next
succeeding Business Day (or in the case of uncollected funds, as soon as
practicable after collected). Notwithstanding the foregoing or any contrary
provision hereof, if any Lender shall fail to make any payment required to be
made by it hereunder to the Administrative Agent or the L/C Issuer, then the
Administrative Agent may, in its discretion, apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations to the Administrative Agent or the L/C Issuer, as the
case may be, until all such unsatisfied obligations are fully paid.

 



39

 



 

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

(d) All computations of interest and fees hereunder (including computations of
any reserve requirement reflected in the LIBOR Rate) shall be made on the basis
of a year consisting of 360 days; and in each case, with regard to the actual
number of days (including the first day, but excluding the last day) elapsed.

 

(e) Notwithstanding any other provision of this Agreement or any other Credit
Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 8.2 or in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Administrative Agent of its remedies shall be applied by the Administrative
Agent as follows:

 

(i) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

 

(ii) second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C
Participation Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer arising under the Credit Documents), ratably among them in proportion to
the respective amounts described in this clause second payable to them;

 

(iii) third, to payment of that portion of the Obligations constituting accrued
and unpaid L/C Participation Fees and interest on the Loans, L/C Obligations and
other Obligations arising under the Credit Documents, ratably among the Lenders
and the L/C Issuer in proportion to the respective amounts described in this
clause third payable to them;

 

(iv) fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and funded participations in
Letters of Credit, and Obligations then owing under any Rate Management
Agreement between any Credit Party and any Rate Management Party (to the extent
such Rate Management Agreement is required or permitted hereunder) and any Cash
Management Agreement between any Credit Party and any Cash Management Bank, and
to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to the terms hereof, in each case ratably among the
Administrative Agent, the Lenders, the L/C Issuer, the Rate Management Parties
and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth held by them;

 



40

 

 

(iv) fifth, to the payment of all other Obligations and other obligations that
shall have become due and payable under the Credit Documents or otherwise and
not repaid; and

 

(v) sixth, to the payment of the surplus (if any) to whomever may be lawfully
entitled to receive such surplus.

 

Subject to Section 2.18, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Credit Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

 

Notwithstanding the foregoing, Obligations arising under Rate Management
Agreements and Cash Management Agreements shall be excluded from the application
described above if the Administrative Agent has not received a notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Rate Management
Party, as the case may be. Each Cash Management Bank or Rate Management Party
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto.

 

2.11 Recovery of Payments.

 

(a) The Borrower agrees that to the extent the Borrower makes a payment or
payments to or for the account of the Administrative Agent, the L/C Issuer or
any Lender, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Debtor Relief Law,
common law or equitable cause (whether as a result of any demand, settlement,
litigation or otherwise), then, to the extent of such payment or repayment, the
Obligation intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been received.

 



41

 

 

(b) If any amounts distributed by the Administrative Agent to any Lender or the
L/C Issuer are subsequently returned or repaid by the Administrative Agent to
the Borrower, its representative or successor in interest, or any other Person,
whether by court order, by settlement approved by the Lender in question, or
pursuant to applicable Requirements of Law, such Lender or the L/C Issuer, as
the case may be, will, promptly upon receipt of notice thereof from the
Administrative Agent, pay the Administrative Agent such amount. If any such
amounts are recovered by the Administrative Agent from the Borrower, its
representative or successor in interest or such other Person, the Administrative
Agent will redistribute such amounts to the Lenders or the L/C Issuer, as the
case may be, on the same basis as such amounts were originally distributed.

 

2.12 Use of Proceeds. The proceeds of the Loans shall be used (i) to pay or
reimburse permitted fees and expenses in connection with the Transactions and
(ii) to finance acquisitions in accordance with the terms and provisions of this
Agreement of Projects that are or are reasonably expected to become Borrowing
Base Projects, from third parties or from Affiliates, including by reimbursing
(in an amount not to exceed the prior purchase price) the Credit Parties for the
prior acquisition of a Project with equity (regardless of when such acquisition
occurred). The proceeds of the L/C Credit Extensions shall be used for purposes
of maintaining the Reserves and other general corporate purposes related to the
Projects.

 

2.13 Pro Rata Treatment.

 

(a) All fundings, continuations and conversions of Loans of any Class shall be
made by the Lenders pro rata on the basis of their respective Commitments to
provide Loans of such Class (in the case of the funding of Loans of such Class
pursuant to Section 2.2) or on the basis of their respective outstanding Loans
of such Class (in the event the Commitments for Loans of such Class have expired
or have been terminated), as the case may be from time to time. All payments on
account of principal of or interest on any Loans, fees or any other Obligations
owing to or for the account of any one or more Lenders shall be apportioned
ratably among such Lenders in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively.

 

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact and (ii) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that (A) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(B) the provisions of this Section 2.13(b) shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or Participant, other
than to any Credit Party or any Subsidiary or Affiliate thereof (as to which the
provisions of this Section 2.13(b) shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation. If under any
applicable Debtor Relief Laws, any Lender receives a secured claim in lieu of a
setoff to which this Section 2.13(b) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this Section 2.13(b) to
share in the benefits of any recovery on such secured claim.

 



42

 

 

2.14 Increased Costs; Change in Circumstances; Illegality.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge, liquidity requirement or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the L/C Issuer;

 

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
LIBOR Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any LIBOR Loan or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer or
such other Recipient hereunder (whether of principal, interest or any other
amount), then, upon request of such Lender or the L/C Issuer or other Recipient,
the Borrower will pay to such Lender, the L/C Issuer or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, the L/C Issuer or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b) If any Lender or the L/C Issuer determines that any Change in Law affecting
such Lender or the L/C Issuer or any Lending Office of such Lender or such
Lender’s or the L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 



43

 

 

(c) A certificate of a Lender or the L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in Section 2.14(a) or 2.14(b) and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within ten days after receipt thereof.

 

(d) Failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s or the L/C Issuer’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the L/C Issuer pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than nine months
prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e) If, on or prior to the first day of any Interest Period, (w) Administrative
Agent shall have determined that deposits in Dollars (in the applicable amounts)
are not being offered to it in the London Interbank Offered Rate market for such
Interest Period, (x) the Administrative Agent shall have determined that
adequate and reasonable means do not exist for ascertaining the applicable LIBOR
Rate for such Interest Period, (y) the Administrative Agent shall have received
written notice from the Required Lenders of their determination that the rate of
interest referred to in the definition of “LIBOR Rate” upon the basis of which
the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period is to be
determined will not adequately and fairly reflect the cost to such Lenders of
making or maintaining LIBOR Loans during such Interest Period, or (z) the
Administrative Agent shall have determined that the making or funding of LIBOR
Loans has become impracticable, the Administrative Agent will forthwith so
notify the Borrower and the Lenders (which shall be conclusive and binding on
the Borrower and the Lenders). Upon such notice, (i) all then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Periods applicable thereto (unless then repaid in full), be converted into Base
Rate Loans, (ii) the obligation of the Lenders to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to the Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing given at any time thereafter with respect to LIBOR Loans shall be
deemed to be a request for Base Rate Loans, in each case until the
Administrative Agent or the Required Lenders, as the case may be, shall have
determined that the circumstances giving rise to such suspension no longer exist
(and the Required Lenders, if making such determination, shall have so notified
the Administrative Agent), and the Administrative Agent shall have so notified
the Borrower and the Lenders.

 



44

 

 

(f) Notwithstanding any other provision in this Agreement, if, at any time after
the date hereof and from time to time, any Lender shall have determined in good
faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it unlawful, or any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to perform any of its
obligations hereunder or to make or to continue to make or maintain LIBOR Loans,
or charge interest with respect to any LIBOR Loan, or to determine or charge
interest rates based upon the LIBOR Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, such
Lender will forthwith so notify the Administrative Agent and the Borrower. Upon
such notice, (i) each of such Lender’s then outstanding LIBOR Loans shall
automatically, on the expiration date of the respective Interest Period
applicable thereto (or, to the extent any such LIBOR Loan may not lawfully be
maintained as a LIBOR Loan until such expiration date, upon such notice) and to
the extent not sooner prepaid, be converted into a Base Rate Loan (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBOR Rate component of the Base Rate), (ii) the obligation of such Lender to
make, to convert Base Rate Loans into, to maintain, to continue or charge
interest with respect to LIBOR Loans shall be suspended (including pursuant to
any Borrowing for which the Administrative Agent has received a Notice of
Borrowing but for which the Borrowing Date has not arrived), (iii) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the LIBOR Rate or making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the LIBOR Rate component of
the Base Rate, the interest rate on the Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBOR Rate component of the Base Rate, and (iv) any
Notice of Borrowing given at any time thereafter with respect to LIBOR Loans
shall, as to such Lender, be deemed to be a request for a Base Rate Loan, in
each case until such Lender shall have determined that the circumstances giving
rise to such determination no longer exist and shall have so notified the
Administrative Agent, and the Administrative Agent shall have so notified the
Borrower.

 

2.15 Taxes.

 

(a) For purposes of this Section 2.15, the term “applicable law” includes FATCA.

 

(b) Any and all payments by or on account of any obligation of any Credit Party
under any Credit Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.15) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 



45

 

 

(c) The Credit Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d) The Credit Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.15) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.

 

(e) Each Lender and the L/C Issuer shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent in
connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under any Credit Document or otherwise payable by
the Administrative Agent to the Lender from any other source against any amount
due to the Administrative Agent under this Section 2.15(e).

 

(f) As soon as practicable after any payment of Taxes by any Credit Party to a
Governmental Authority pursuant to this Section 2.15, such Credit Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 



46

 

 

(g) Status of Lenders.

 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.15(g)(ii)(A), 2.15(g)(ii)(B) and 2.15(g)(ii)(D)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii) Without limiting the generality of the foregoing:

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 



47

 

 

(2) executed copies of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.15(g)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 



48

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h) Unless required by applicable Laws, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender
or the L/C Issuer, or have any obligation to pay to any Lender or the L/C
Issuer, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender or the L/C Issuer, as the case may be. If any party determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.15
(including by the payment of additional amounts pursuant to this Section 2.15),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.15 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 2.15(h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.15(h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.15(h) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.15(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i) Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

 

2.16 Compensation. The Borrower will compensate each Lender upon demand for all
losses, expenses and liabilities (including any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund or maintain LIBOR Loans) that such Lender may
incur or sustain (i) if for any reason (other than a default by such Lender) a
Borrowing or continuation of a LIBOR Loan does not occur on a date specified
therefor in a Notice of Borrowing, (ii) if any repayment, prepayment or
conversion of any LIBOR Loan occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of any assignment
made pursuant to Section 2.17(a) or any acceleration of the maturity of the
Loans pursuant to Section 8.2), (iii) if any prepayment of any LIBOR Loan is not
made on any date specified in a notice of prepayment given by the Borrower or
(iv) as a consequence of any other failure by the Borrower to make any payments
with respect to any LIBOR Loan when due hereunder. Calculation of all amounts
payable to a Lender under this Section 2.16 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.16. A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.16 by any Lender as to any additional amounts payable pursuant to this
Section 2.16 shall be submitted by such Lender to the Borrower either directly
or through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.16 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.

 



49

 

 

2.17 Mitigation Obligations; Replacement of Lenders.

 

(a) If any Lender requests compensation under Section 2.14, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.15, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant Section 2.15
and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 2.17(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.6), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.14 or 2.15) and obligations
under this Agreement and the related Credit Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

 

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.6(b)(iv);

 

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and any funded participations in Letters of
Credit not refinanced through the Borrowing of Committed Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 2.16) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 



50

 

 

(iii) in the case of any such assignment resulting from a request for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv) such assignment does not conflict with applicable Requirements of Law; and

 

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

2.18 Defaulting Lenders.

 

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 10.5.

 

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 8.3 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:

 

(A) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

 

(B) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer hereunder;

 

(C) third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.18(d);

 

(D) fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;

 



51

 

 

(E) fifth, if so determined by the Administrative Agent and the Borrower, to be
held in a non-interest-bearing deposit account and released pro rata in order to
 (1) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (2) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.18(d);

 

(F) sixth, to the payment of any amounts owing to the Lenders or the L/C Issuer
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the L/C Issuer against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement;

 

(G) seventh, so long as no Default exists, to the payment of any amounts owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and

 

(H) eighth, to such Defaulting Lender or otherwise as may be required under the
Credit Documents in connection with any Lien conferred thereunder or otherwise
directed by a court of competent jurisdiction;

 

provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Obligations in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 3.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis in accordance with their Applicable Percentages prior to being
applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.18(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii) (A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.9(a) for any period during which such Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Lender).

 

(B) Each Defaulting Lender shall be entitled to receive any L/C Participation
Fee under Section 2.21(g) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.18(c).

 



52

 

 

(C) With respect to any L/C Participation Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to Section 2.18(a)(iv), (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the L/C
Issuer’s Fronting Exposure to such Defaulting Lender and (z) not be required to
pay the remaining amount of any such fee.

 

(iv) All or any part of such Defaulting Lender’s participation in L/C
Obligations shall automatically (effective on the day such Lender becomes a
Defaulting Lender) be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 10.16, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from such Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v) If the reallocation described in Section 2.18(a)(iv) cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, Cash Collateralize the L/C
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.18(d).

 

(b) If the Borrower, the Administrative Agent and the L/C Issuer agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held on a pro rata basis by the Lenders in accordance with their respective
Applicable Percentages (without giving effect to Section 2.18(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; provided
further that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 



53

 

 

(c) At any time that there shall exist a Defaulting Lender, or Cash Collateral
is otherwise required hereby, within one Business Day following the written
request of the Administrative Agent or the L/C Issuer (or immediately, in the
case of Cash Collateral required under Section 8.2 hereof), the Borrower shall
deliver Cash Collateral to the Administrative Agent in an amount sufficient to
cover all Fronting Exposure (determined after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
with respect to such Defaulting Lender or to cover such other amount required
hereby.

 

(i) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts with the Administrative Agent. The Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.18(c)(ii). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure and other obligations secured thereby, or other
amount required hereby, the Borrower or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(ii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.18 or any other provision hereof in
respect of Letters of Credit shall be held and applied to the satisfaction of
the specific L/C Obligations, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(iii) Cash collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or to secure other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06) or (ii) the Administrative Agent’s good
faith determination that there exists excess cash collateral ; provided,
however, that (x) cash collateral furnished by or on behalf of a Credit Party
shall not be released during the continuance of a Default (and following
application as provided in this Section 2.18 may be otherwise applied in
accordance with Section 2.13), (y) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Credit Documents and the
other applicable provisions of the Credit Documents, and (z) the Person
providing cash collateral and the L/C Issuer may agree that cash collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

 



54

 



 

2.19 Approval and Initial Valuation of Borrowing Base Projects.

 

(a) Subject to Section 2.19(g), the Borrower may from time to time before the
Termination Date, and subject to the limitation set forth in Section 2.19(g),
request that the Administrative Agent and the Required Lenders designate any
Project as a Borrowing Base Project hereunder and assign a Project Value thereto
by delivering to the Administrative Agent a written request (an “Approval
Request”) with respect to such Project that:

 

(i) attaches all Project Documents for such Project (in either executed or
substantially final draft form, if not yet executed);

 

(ii) identifies (A) each Person (including each Restricted Party and each Tax
Credit Party, if any) that owns or manages any portion of such Project and the
ownership of the Capital Stock issued by each such Person and (B) whether such
Project is a Tax Credit Project;

 

(iii) attaches pro forma financial statements for the Project, including a
calculation (with supporting detail) of the debt service coverage ratio therefor
(as described in clause (b) below), which shall be in form and detail reasonably
satisfactory to the Administrative Agent; and

 

(iv) certifies that (A) such Project is a commercial-scale distributed
generation or utility-scale solar photovoltaic power generation system that is
located in the contiguous United States and has achieved Commercial Operation;
(B) the Project Documents attached to the Approval Request are true, correct and
complete in all material respects and, if executed, binding against each
applicable Credit Party and, to the Borrower’s knowledge, binding against the
other parties thereto and in full force and effect; and (C) immediately after
designating such Project as a Borrowing Base Project with the assigned Project
Value, the Borrower will be in compliance with the financial covenants contained
in Article VI, such compliance determined with regard to calculations made on a
Pro Forma Basis for the Reference Period then most recently ended for which the
Administrative Agent has received the financial statements required by
Section 5.1 (and a Compliance Certificate) and to be supported by accompanying
calculations.

 

(b) Subject to Sections 2.19(g) and 2.19(h), the Project Value for such Project
(i.e., the aggregate principal amount of Loans that may be advanced and Letters
of Credit that may be issued (including the amount of any Letter of Credit
issued as a contribution to any Reserve) hereunder based on such Project) shall
be determined by the Administrative Agent as follows:

 

(i) in the case of any Project for which the offtaker under the Power Purchase
Agreement therefor is an investment grade or equivalent offtaker (which may
include a government entity or government financed entity or utility or such
other Person as reasonably determined by the Administrative Agent, provided that
any such offtaker that is not an investment grade offtaker must have been
approved by the Administrative Agent in its sole discretion), the aggregate
principal amount Loans that may be advanced and Letters of Credit that may be
issued (including the amount of any Letter of Credit issued as a contribution to
the Reserve for such Project) hereunder based on such Project shall be
determined by the amount of debt that could support the maintenance (on a
stand-alone basis for such Project) of minimum debt service coverage ratios of
(i) 1.25 to 1.00 using the projected net income of the Project (as confirmed by
an Approved Engineer on a P50 basis) and (ii) 1.00 to 1.00 using the projected
net income of the Project (as confirmed by an Approved Engineer on a P99 basis)
(and using the aggregate principal and interest payments that would be required
to be made during such year if a principal amount of Loans equal to the approved
maximum funding amount (for both Loans and Letter of Credit issuances) for such
Project was amortized (on a “sculpted” basis taking into account seasonality of
projected revenues based on the Approved Engineer’s data for the Project) over a
period equal to the greater of (A) the then-remaining term of the applicable
Power Purchase Agreement (not to exceed 15 years) and (B) 90% of the
then-remaining term of the applicable Power Purchase Agreement (not to exceed 23
years), and using an interest rate determined based on the applicable forward
swap rate (plus 1.75% through the Maturity Date and increasing by 0.125% on the
Maturity Date and every three years thereafter) commercially available at the
time of determination, for the period starting on the Applicable Conversion Date
and continuing until the Maturity Date, and based on such amortization period);
and

 



55

 

 

(ii) in the case of any Project for which the offtaker under the Power Purchase
Agreement therefor is not an investment grade or equivalent offtaker (which may
include a government entity or government financed entity or utility or such
other Person as reasonably determined by the Administrative Agent, provided that
any such offtaker that is not an investment grade offtaker must have been
approved by the Administrative Agent in its sole discretion), the aggregate
principal amount Loans that may be advanced and Letters of Credit that may be
issued (including the amount of any Letter of Credit issued as a contribution to
the Reserve for such Project) hereunder based on such Project shall be
determined by the amount of debt that could support the maintenance (on a
stand-alone basis for such Project) of minimum debt service coverage ratios of
(i) 1.40 to 1.00 using the projected net income of the Project (as confirmed by
an Approved Engineer on a P50 basis) and (ii) 1.15 to 1.00 using the projected
net income of the Project (as confirmed by an Approved Engineer on a P99 basis)
(and using the aggregate principal and interest payments that would be required
to be made during such year if a principal amount of Loans equal to the approved
maximum funding amount (for both Loans and Letter of Credit issuances) for such
Project was amortized (on a “sculpted” basis taking into account seasonality of
projected revenues based on the Approved Engineer’s data for the Project) over a
period equal to the greater of (A) the then-remaining term of the applicable
Power Purchase Agreement (not to exceed 15 years) and (B) 90% of the
then-remaining term of the applicable Power Purchase Agreement (not to exceed 20
years), and using an interest rate determined based on the applicable forward
swap rate (plus 1.75% through the Maturity Date and increasing by 0.125% on the
Maturity Date and every three years thereafter) commercially available at the
time of determination, for the period starting on the Applicable Conversion Date
and continuing until the Maturity Date, and based on such amortization period);
provided that the aggregate Project Values for all Borrowing Base Projects for
which the offtaker under the Power Purchase Agreement therefor is an investment
grade offtaker shall at all times be equal to or greater than 85% of the total
Project Values of all Borrowing Base Projects; provided, further, that the
aggregate Project Values for all Borrowing Base Projects for which the offtaker
under the Power Purchase Agreement therefor is an investment grade or equivalent
offtaker shall at all times be equal to or greater than 90% of the total Project
Values of all Borrowing Base Projects.

 



56

 

 

(c) The Administrative Agent shall distribute each Approval Request to the
Lenders, including the proposed Project Value as determined by the
Administrative Agent in accordance with the foregoing clause (b). Each Lender
shall review and determine in its sole and absolute discretion whether to
approve in its entirety an Approval Request (which such approval indicates an
agreement to designate the applicable Project as a Borrowing Base Project with
the proposed Project Value), and shall give the Administrative Agent written
notice of its decision within 10 Business Days following the date of the
Approval Request. Any Lender that does not deliver a timely approval of an
Approval Request or delivers an acceptance thereof that is qualified in any
manner (including with respect to the proposed Project Value) shall be deemed to
have rejected such Approval Request.

 

(d) Subject to Section 2.19(g), in addition to the receipt of an Approval
Request in accordance with the foregoing, the assignment of a Project Value in
accordance with this Section and the approval of the Administrative Agent and
the Required Lenders in accordance with this Section, the designation of any
Project as a Borrowing Base Project hereunder shall be subject to the following
conditions and terms:

 

(i) consents to collateral assignment of the Capital Stock of the applicable
Restricted Parties and Tax Credit Parties shall have been obtained from such
third parties as the Administrative Agent requires;

 

(ii) the Administrative Agent shall have received satisfactory evidence that the
Borrower shall have contributed to such Project (as equity) an amount such that
the aggregate amount of equity contributions made by the Borrower to all
Borrowing Base Projects (including the Projects proposed to be designated as
Borrowing Base Projects in the relevant Approval Request) is no less than 20% of
the total transaction costs to acquire such Projects;

 

(iii) the Administrative Agent shall have received satisfactory evidence that a
Reserve for such Project has been Fully Funded; and

 

(iv) the Administrative Agent shall be reasonably satisfied with title and other
matters relating to real estate for the Project and shall have received such
Real Property Support Documents with respect thereto as the Administrative Agent
requires.

 

(e) If the Administrative Agent and the Required Lenders approve any Approval
Request in its entirety in accordance with Section 2.19(b) and the other
conditions to qualification as a Borrowing Base Project are satisfied, then the
Project identified in such Approval Request shall be deemed a Borrowing Base
Project having the proposed Project Value assigned in accordance with this
Section, effective as of the date that (i) the Administrative Agent notifies the
Lenders and the Borrower thereof and (ii) the applicable conditions and
requirements of Sections 5.9 and 5.10 are satisfied with respect to such
Project.

 



57

 

 

(f) Each Closing Date Borrowing Base Project that is designated as a Borrowing
Base Project shall be an approved Borrowing Base Project and shall have the
Project Value assigned thereto as set forth on Schedule 1.1(b) (or as adjusted
thereafter in accordance with Section 2.20). No conditions set forth in Section
2.19 to designate a Project as a Borrowing Base Project shall be applicable to a
Closing Date Borrowing Base Project. Each Pre-Approved Borrowing Base Project is
approved to become a Borrowing Base Project after the Closing Date and shall,
upon becoming a Borrowing Base Project after the Closing Date, have the Project
Value assigned thereto as set forth on Schedule 1.1(e) (as adjusted as described
on such Schedule 1.1(e) or as adjusted thereafter in accordance with
Section 2.20). The Borrower shall not be required to submit a request that the
Administrative Agent and the Required Lenders approve a Project Value for any
Pre-Approved Borrowing Base Project after the Closing Date, but each
Pre-Approved Borrowing Base Project shall only become a Borrowing Base Project
after the Closing Date when (i) the Borrower has satisfied the conditions set
forth in Section 2.19(a)(i) through Section 2.19(a)(iv) to the extent such
information or documentation has not previously been delivered to Administrative
Agent, and (ii) the Borrower has satisfied the applicable conditions and
requirements of Sections 5.9 and 5.10, and upon satisfaction of all the
foregoing conditions such Pre-Approved Borrowing Base Project shall be deemed a
Borrowing Base Project having the proposed Project Value assigned thereto as set
forth on Schedule 1.1(e) (as adjusted as described on such Schedule 1.1(e) or as
adjusted thereafter in accordance with Section 2.20), effective as of the date
that the Administrative Agent notifies the Lenders and the Borrower thereof (it
being acknowledged, for the avoidance of doubt, that prior to becoming a
Borrowing Base Project in accordance with the foregoing, a Pre-Approved
Borrowing Base Project shall not be part of the Borrowing Base or contribute in
any way to borrowing availability hereunder); provided that the Administrative
Agent may require satisfactory evidence that a Reserve for such Project has been
Fully Funded prior to any borrowing hereunder that is based on the Project Value
attributed to such Project.

 

(g) The Borrower may only submit Approval Requests on a single Business Day
during each calendar month. For purposes of clarity, the Borrower may submit
multiple Approval Requests on a single Business Day in a given calendar month,
but it must submit all Approval Requests for each calendar month on the same
Business Day. In addition, the Administrative Agent may reject an Approval
Request for a particular Project to become a Borrowing Base Project if, except
in the case of the Specified Offtakers, the aggregate Project Values with
respect to Borrowing Base Projects for which the offtaker under the Power
Purchase Agreement therefor is the same offtaker (or an affiliate thereof) would
exceed 33% of the aggregate Project Values for all Borrowing Base Projects at
such time after giving effect to the designation of such Project as a Borrowing
Base Project (and any such rejection by the Administrative Agent on such basis
shall be an effective rejection of such Project notwithstanding any contrary
approval by the Lenders).

 

(h) Notwithstanding anything herein to the contrary, the following provisions
will apply in the case of any Project for which the offtaker under the Power
Purchase Agreement therefor is Southern California Edison Company:

 

(i) with respect to any such Project that is a Closing Date Borrowing Base
Project, the Project Value for such Project shall be determined pursuant to
Section 2.19(b)(ii); provided, that, notwithstanding the foregoing, such Project
shall be considered investment grade for purposes of calculating the 85% and 90%
limitations set forth in the provisos to Section 2.19(b)(ii) so long as such
offtaker remains investment grade;

 



58

 

 

(ii) with respect to any such Project that is not a Closing Date Borrowing Base
Project (even if such Project is a Pre-Approved Borrowing Base Project), such
Project shall not be a Borrowing Base Project or otherwise be included in the
Borrowing Base (including pursuant to Section 2.19(f)); and

 

(iii) if, prior to the Second Conversion Date, the credit rating of such
offtaker as determined by both Moody’s and S&P is investment grade with a stable
outlook, then:

 

(A) with respect to any Project that was subject to Section 2.19(h)(i), the
Borrower may request that the Project Value for such Project be redetermined
pursuant to Section 2.19(b)(i); and

 

(B) with respect to any Project that was subject to Section 2.19(h)(ii), such
Project may become a Borrowing Base Project pursuant to and in accordance with
the terms and conditions of this Section 2.19.

 

2.20 Revaluation of Project Values.

 

(a) If at any time and from time to time the Administrative Agent shall have
received notice from the Required Lenders of their reasonable determination that
any material permanent physical change in the structural integrity of any
Borrowing Base Project has occurred (including, for example, the decommissioning
of a portion thereof or occurrence of a Material Casualty Event affecting a
portion thereof), then the Administrative Agent shall forthwith so notify in
writing the Borrower and the Lenders (such notice from the Administrative Agent,
a “Revaluation Notice”). Each Revaluation Notice shall include, with respect to
each Borrowing Base Project identified therein, the proposed revised Project
Value for such Borrowing Base Project as determined by the Administrative Agent.
Any such proposed revised Project Value shall be determined in accordance with
Section 2.19(b) above, based on the Borrowing Base Project giving effect to such
material permanent physical change, and the Administrative Agent shall be
entitled to require (i) updated projected financial statements for the Project
(giving effect to the permanent physical change in the structural integrity of
such Borrowing Base Project that has occurred) which shall include an updated
calculation (with supporting detail) of the debt service coverage ratio therefor
(as described in Section 2.19(b) above) and shall be in form and detail
reasonably satisfactory to the Administrative Agent, and (ii) an updated report
from an Approved Engineer with respect to such Borrowing Base Project in scope
and substance satisfactory to the Administrative Agent.

 

(b) Each Lender shall review and determine in its sole and absolute discretion
whether to approve each revised Project Value set forth in a Revaluation Notice,
and shall give the Administrative Agent written notice of its decision within 10
Business Days following the date of the Revaluation Notice. Any Lender that does
not deliver a timely response to any Revaluation Notice shall be deemed to have
approved such Revaluation Notice (including each Project Value set forth
therein) in its entirety.

 

(c) If the Required Lenders approve (or are deemed to have approved) any Project
Value set forth in a Revaluation Notice in accordance with Section 2.20(b), then
such Project Value shall be assigned to the applicable Borrowing Base Project
and the Borrowing Base shall be recalculated, effective as of the date that the
Administrative Agent notifies the Lenders and the Borrower thereof.

 



59

 

 

2.21 Letters of Credit.

 

(a) Subject to the terms and conditions hereof, as part of the Commitments, the
L/C Issuer shall issue standby letters of credit providing for the payment of
cash upon the honoring of a presentation thereunder (each a “Letter of Credit”)
for the Borrower’s and any of its’ Subsidiaries’ account (and to amend or extend
Letters of Credit previously issued by it) in an aggregate undrawn face amount
up to the L/C Sublimit; provided, however, that no such issuance, amendment or
extension shall be made if, immediately after giving effect thereto, (x) the
Credit Exposure of any Lender would exceed its Commitment at such time or
(y) the Aggregate Credit Exposure would exceed the Credit Limit at such time.
Each Lender shall be obligated to reimburse the L/C Issuer for such Lender’s
Applicable Percentage of the amount of each drawing under a Letter of Credit.
Each Letter of Credit shall constitute usage of the Commitments on a
non-revolving and dollar-for-dollar basis (and of the Commitment of each Lender
pro rata in an amount equal to its Applicable Percentage of the face amount of
each Letter of Credit issued).

 

(b) At any time before the Termination Date, the L/C Issuer shall, subject to
the terms and conditions hereof, at the request of the Borrower, issue one or
more Letters of Credit in Dollars, in form and substance acceptable to the L/C
Issuer, with expiration dates no later than 12 months from the date of issuance
(or which are cancelable not later than 12 months from the date of issuance and
each renewal) in an aggregate face amount as set forth above, upon the receipt
of a duly executed application for the relevant Letter of Credit in the form
then customarily prescribed by the L/C Issuer for the Letter of Credit requested
(each an “Application”). Notwithstanding anything contained in any Application
to the contrary: (i) the Borrower shall pay fees in connection with each Letter
of Credit as set forth in Section 2.21(g) and (ii) if the L/C Issuer is not
timely reimbursed for the amount of any drawing under a Letter of Credit on the
date such drawing is paid, the Borrower’s obligation to reimburse the L/C Issuer
for the amount of such drawing shall bear interest (which the Borrower hereby
promises to pay) from and after the date such drawing is paid at a rate per
annum equal to the Adjusted Base Rate from time to time in effect (computed on
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed). Without limiting the foregoing, the L/C Issuer’s
obligation to issue, amend or extend the expiration date of a Letter of Credit
is subject to the terms or conditions of this Agreement (including the
conditions set forth in Section 3.2 and the other terms of this Section 2.21).
Notwithstanding anything herein to the contrary, the L/C issuer shall be under
no obligation to issue, extend or amend any Letter of Credit if any Lender is at
such time a Defaulting Lender hereunder unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto. For the avoidance of doubt,
the L/C Issuer shall have no obligation to issue, amend or extend any Letter of
Credit from and after the Termination Date, but Letters of Credit outstanding as
of the Termination Date may remain outstanding after the Termination Date
pursuant to their terms (and subject to the other provisions hereof).

 

(c) The obligation of the Borrower to reimburse the L/C Issuer for all drawings
under a Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit and this Agreement, except that
reimbursement shall be paid by no later than 12:00 Noon (Charlotte, North
Carolina time) on the date which each drawing is to be paid if the Borrower has
been informed of such drawing by the L/C Issuer on or before 11:30 a.m.
(Charlotte, North Carolina time) on the date when such drawing is to be paid or,
if notice of such drawing is given to the Borrower after 11:30 a.m. (Charlotte,
North Carolina time) on the date when such drawing is to be paid, by the end of
such day, in all instances in immediately available funds at such office as the
Administrative Agent may designate in writing to the Borrower, and the
Administrative Agent shall thereafter cause to be distributed to the L/C Issuer
such amount(s) in like funds. If the Borrower does not make any such
reimbursement payment on the date due and the Lenders fund their participations
in the manner set forth in Section 2.21(d) below, then all payments thereafter
received by the Administrative Agent in discharge of any of the relevant
Reimbursement Obligations shall be distributed in accordance with
Section 2.21(d) below. In addition, for the benefit of the Administrative Agent,
the L/C Issuer and each Lender, the Borrower agrees that, notwithstanding any
provision of any Application, its obligations under this Section 2.21(c) and
each Application shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the
relevant Application, under all circumstances whatsoever, and irrespective of
any claim or defense that the Borrower may otherwise have against the
Administrative Agent, the L/C Issuer or any Lender, including (i) any lack of
validity or enforceability of any Credit Document; (ii) any amendment or waiver
of or any consent to departure from all or any of the provisions of any Credit
Document; (iii) the existence of any claim, set-off, defense, or other right of
the Borrower may have at any time against a beneficiary of a Letter of Credit
(or any Person for whom a beneficiary may be acting), the Administrative Agent,
the L/C Issuer, any Lender or any other Person, whether in connection with this
Agreement, another Credit Document, the transactions related to the Credit
Documents or any unrelated transaction; (iv) any statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (v) payment by the L/C Issuer under a Letter of Credit against
presentation to the L/C Issuer of a draft or certificate that does not comply
with the terms of the Letter of Credit, or (vi) any other act or omission to act
or delay of any kind by the Administrative Agent or the L/C Issuer, any Lender
or any other Person or any other event or circumstance whatsoever that might,
but for the provisions of this Section 2.21(c), constitute a legal or equitable
discharge of the Borrower’s obligations hereunder or under an Application. None
of the Administrative Agent, the Lenders or the L/C Issuer shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the L/C Issuer; provided
that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and each other Credit Party to the extent permitted by applicable law)
suffered by the Borrower that are caused by the L/C Issuer’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the L/C Issuer (as determined by a court of competent jurisdiction by final
and nonappealable judgment), the L/C Issuer shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the L/C Issuer may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 



60

 

 

(d) Each Lender severally and not jointly agrees to and does purchase from the
L/C Issuer, and the L/C Issuer hereby agrees to and does sell to each Lender, an
undivided participating interest (a “Participating Interest”) to the extent of
its Applicable Percentage in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon Borrower’s failure to pay
any Reimbursement Obligation on the date and at the time required, or if the L/C
Issuer is required at any time to return to the Borrower or to a trustee,
receiver, liquidator, custodian or other Person any portion of any payment of
any Reimbursement Obligation, each Lender shall, not later than the Business Day
it receives a notice thereof from the L/C Issuer (with a copy to the
Administrative Agent) to such effect, if such certificate is received before
1:00 p.m. (Charlotte, North Carolina time), or not later than 1:00 p.m.
(Charlotte, North Carolina time) the following Business Day, if such certificate
is received after such time, pay to the Administrative Agent for the account of
the L/C Issuer an amount equal to such Lender’s Applicable Percentage of such
unpaid or recaptured Reimbursement Obligation together with interest on such
amount accrued from the date the L/C Issuer made the related payment to the date
of such payment by such Lender at a rate per annum equal to: (i) from the date
the L/C Issuer made the related payment to the date two Business Days after
payment by such Lender is due hereunder, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation for each such day and (ii) from
the date two Business Days after the date such payment is due from such Lender
to the date such payment is made by such Lender, the Base Rate in effect for
each such day. Each such Lender shall, after making its appropriate payment, be
entitled to receive its Applicable Percentage of each payment received in
respect of the relevant Reimbursement Obligation and of interest paid thereon,
with the L/C Issuer retaining its Applicable Percentage thereof as a Lender
hereunder. The several obligations of the Lenders to the L/C Issuer under this
Section 2.21 shall be absolute, irrevocable and unconditional under any and all
circumstances and shall not be subject to any set off, counterclaim or defense
to payment which any Lender may have or has had against the Borrower, the L/C
Issuer, the Administrative Agent, any other Lender or any other Person. Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or Event of Default (or by any reduction or termination of the
Commitment of any Lender with respect to Letters of Credit issued prior to such
reduction or termination), and each payment by a Lender under this Section 2.21
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e) Each Lender shall, severally, to the extent of its Applicable Percentage,
indemnify the L/C Issuer (to the extent not reimbursed by the Borrower) against
any cost, expense (including reasonable counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from the L/C Issuer’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment) that the L/C Issuer may suffer
or incur in connection with any Letter of Credit issued by it. The obligations
of the Lenders under this Section 2.21(e) and all other parts of this
Section 2.21 shall survive termination of this Agreement, all other Credit
Documents, all Applications, all Letters of Credit and all drafts and other
documents presented in connection with drawings thereunder.

 



61

 

 

(f) The Borrower shall provide at least three Business Days’ advance written
notice to the Administrative Agent (or such lesser notice as the Administrative
Agent and the L/C Issuer may agree in their sole discretion) of each request for
the issuance, amendment or extension of a Letter of Credit, each such notice to
be accompanied by a properly completed and executed Application for the
requested Letter of Credit and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement. The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of a Letter of Credit.

 

(g) The Borrower shall pay to the L/C Issuer for its own account a fronting fee
with respect to each Letter of Credit at a rate equal to .125% per annum,
computed on the daily amount available to be drawn under such Letter of Credit
and payable on a quarterly basis in arrears on the last Business Day of each
March, June, September, and December; provided that such fronting fees will
accrue only during any period in which there is more than one Lender. Quarterly
in arrears, on the last Business Day of each March, June, September, and
December, commencing on the first such date occurring after the Closing Date,
the Borrower shall pay to the Administrative Agent, for the ratable benefit of
the Lenders according to their Applicable Percentages (subject to Section 2.18),
a letter of credit fee (the “L/C Participation Fee”) for each Letter of Credit
at a rate per annum equal to 1.75% (computed on the basis of a year of 360 days
and the actual number of days elapsed) times the daily amount available to be
drawn under such Letter of Credit. In addition, the Borrower shall pay to the
L/C Issuer for its own account the L/C Issuer’s standard issuance, drawing,
negotiation, amendment, transfer and other administrative fees for each Letter
of Credit. Such standard fees referred to in the preceding sentence may be
established by the L/C Issuer from time to time. In addition, the Borrower shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable. Unless otherwise specified herein, the amount
of a Letter of Credit at any time (including for purposes of computing the daily
amount available to be drawn under any Letter of Credit) shall be deemed to be
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Application or other document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

(h) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 



62

 

 

(i) In the event of any conflict or inconsistency between this Agreement and the
terms of any Application, the terms of this Agreement shall control.

 

2.22 Incremental Commitments. The Borrower may from time to time after the
Closing Date, upon at least sixty (60) days’ prior written notice to the
Administrative Agent in each case, at any time prior to the Termination Date,
increase the aggregate Commitments (each such increase, an “Incremental
Increase”) at the option of the Borrower by an agreement in writing entered into
by the Borrower, the other Credit Parties, the Administrative Agent and each
Person (including any existing Lender) that agrees to provide a portion of such
Incremental Increase (each an “Incremental Amendment”); provided that.

 

(a) the aggregate principal amount of all Incremental Increases shall not exceed
$100,000,000;

 

(b) each Incremental Increase shall be in a minimum amount of $20,000,000 and in
integral multiples of $5,000,000 in excess thereof (or such lesser amounts as
the Administrative Agent may agree);

 

(c) no existing Lender shall be under any obligation to provide any portion of
any Incremental Increase and any such decision whether to provide any portion of
any Incremental Increase shall be in such Lender’s sole and absolute discretion;

 

(d) no Default or Event of Default shall have occurred and be continuing, and no
Default or Event of Default would exist after giving effect to any Incremental
Increase (and treating any Incremental Increase as fully drawn for such
purpose), both on the date on which such Incremental Increase is requested and
on the date on which such Incremental Increase becomes effective;

 

(e) each Person providing any Incremental Increase shall be a Lender or an
institution that qualifies as an Eligible Assignee and is acceptable to the
Administrative Agent and the L/C Issuer, and the Administrative Agent shall have
received (A) additional commitments in respect of such requested Incremental
Increase (each an “Incremental Commitment”) from such Persons and (B)
documentation from each Person providing an Incremental Increase evidencing its
Incremental Commitment and its obligations under this Agreement in form and
substance acceptable to the Administrative Agent;

 

(f) the Administrative Agent shall have received:

 

(i) a certificate of each Credit Party dated as of the effective date of such
Incremental Increase, signed by a Responsible Officer of such Credit Party
acceptable to the Administrative Agent and (A) certifying and attaching such
Credit Party’s articles of incorporation or certificate of formation (or
equivalent), bylaws or operating agreement (or equivalent), and resolutions
adopted by the board of directors or equivalent governing body of such Credit
Party approving such Incremental Facility, and certifying as to the incumbency
of the Responsible Officers of such Credit Party authorized to act on its behalf
in connection with such Incremental Increase, and (B) in the case of the
Borrower, certifying that, both immediately before and after giving effect to
such Incremental Increase, (x) the representations and warranties contained in
Article IV and in the other Credit Documents are true and correct on and as of
the date of such Incremental Increase, with the same effect as if made on and as
of such date (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date), and (y)
no Default or Event of Default exists;

 



63

 

 

(ii) a certificate executed by a Financial Officer of the Borrower or the Parent
certifying and demonstrating that after giving effect to the incurrence of such
Incremental Increase (and treating such Incremental Increase as fully drawn for
such purpose) the Borrower is in compliance with the financial covenants
contained in Article VI, calculated on a Pro Forma Basis for the Reference
Period most recently ended for which financial statements have been delivered
under this Agreement in accordance with GAAP;

 

(iii) such amendments to the Security Documents as the Administrative Agent
reasonably requests to cause the Security Documents to secure the Obligations
after giving effect to such Incremental Increase;

 

(iv) to the extent requested by the Administrative Agent, customary opinions of
legal counsel (including local counsel in each relevant jurisdiction) to the
Credit Parties, addressed to the Administrative Agent and each Lender (including
each Person providing an Incremental Commitment), dated as of the effective date
of such Incremental Increase; and

 

(v) such other documents and certificates it may reasonably request relating to
the necessary authority for such Incremental Increase and the validity of such
Incremental Increase, and any other matters relevant thereto, all in form and
substance reasonably satisfactory to the Administrative Agent;

 

(g) the terms and conditions (including interest rate, interest rate margins,
fees (other than arrangement, structuring, underwriting and similar fees not
paid generally to all Lenders under such Incremental Increase), prepayment terms
and final maturity) of such Incremental Commitments shall be the same as the
terms applicable to the Commitments hereunder, and such Incremental Commitments
shall constitute Commitments hereunder;

 

(h) Schedule 1.1(a) shall be deemed revised to include any increase in the
Commitments pursuant to this Section 2.22 and to include thereon any Person that
becomes a Lender with a Commitment pursuant to this Section 2.22; and

 

(i) on the effective date of such Incremental Increase, the existing Lenders
with Commitments shall make such assignments (which assignments shall not be
subject to the requirements set forth in Section 10.06(b)) of the outstanding
Loans and participation interests in Letters of Credit to the Lenders providing
such Incremental Commitments, and the Administrative Agent may make such
adjustments to the Register as are necessary, so that after giving effect to
such Incremental Increase and such assignments and adjustments, each Lender
(including the Lenders providing such Incremental Commitments) will hold its pro
rata share (based on its Applicable Percentage of the increased aggregate
Commitments) of outstanding Loans and participation interests in Letters of
Credit.

 



64

 

 

The Incremental Commitments and credit extensions thereunder shall constitute
Commitments and credit extensions under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Credit Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the security
interests created by the Security Documents and from the Guaranty. The Lenders
hereby authorize the Administrative Agent to enter into, and the Lenders agree
that this Agreement and the other Credit Documents shall be amended by, such
Incremental Amendments to the extent the Administrative Agent and the Borrower
deem necessary in order to establish Incremental Commitments on terms consistent
with and/or to effect the provisions of this Section 2.22. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Amendment. This Section 2.22 shall supersede any provisions in
Section 2.13(b) or 10.5 to the contrary.

 

2.23 Successor LIBOR

 

(a) If the Administrative Agent determines (which determination shall be deemed
presumptively correct absent manifest error) that:

 

(i) the circumstances set forth in Section 2.14(e) have arisen and such
circumstances are unlikely to be temporary, or

 

(ii) a public statement or publication of information has been made (A) by or on
behalf of the administrator of the London InterBank Offered Rate (“LIBOR”); or
by the regulatory supervisor for the administrator of LIBOR, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for LIBOR, a resolution authority with jurisdiction over the administrator for
LIBOR or a court or an entity with similar insolvency or resolution authority
over the administrator for LIBOR; in each case which states that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of the statement or publication, there
is no successor administrator that will continue to provide LIBOR, (B) by the
administrator of LIBOR that it has invoked or will invoke, permanently or
indefinitely, its insufficient submissions policy, or (C) by the regulatory
supervisor for the administrator of LIBOR or any Governmental Authority having
jurisdiction over the Administrative Agent announcing that LIBOR is no longer
representative or may no longer be used, or

 

(iii) a LIBOR rate is not published by the administrator of LIBOR for five
consecutive Business Days and such failure is not the result of a temporary
moratorium, embargo or disruption declared by the administrator of LIBOR or by
the regulatory supervisor for the administrator of LIBOR, or

 

(iv) a new index rate has become a widely-recognized replacement benchmark rate
for LIBOR in newly originated loans denominated in Dollars in the U.S. market,
then, the Administrative Agent may, in consultation with Borrower, amend this
Agreement as described below to replace LIBOR with an alternative benchmark
rate, and to modify the applicable margins and make other related amendments, in
each case giving due consideration to any evolving or then existing convention
for similar U.S. Dollar denominated credit facilities, or any selection,
endorsement or recommendation by a relevant governmental body with respect to
such facilities.

 



65

 

 

(b) the Administrative Agent shall provide notice to Borrower of an amendment of
this Agreement to reflect the replacement index, adjusted margins and such other
related amendments as may be appropriate, in the sole discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation, Section
10.5), such amendment shall become effective upon execution by the
Administrative Agent without any further action or consent of any other party to
this Agreement on the fifth (5th) Business Day after the date that such executed
amendment is provided to the Lenders, unless the Administrative Agent receives,
on or before such fifth (5th) Business Day, a written notice from Required
Lenders stating that such Lenders object to such amendment.

 

(c) For the avoidance of doubt, following the date when a determination is made
pursuant to subsection (a) above and until a replacement index has been selected
and implemented in accordance with the terms and conditions of subsection (b)
above, at the Administrative Agent’s election all Loans shall accrue interest
at, and the interest rate applicable to all Loans shall be, the interest rate
applicable to Base Rate Loans as set forth herein.

 

(d) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, then at such times, such index shall be
deemed to be zero for purposes of this Agreement and the other Credit Documents.

 

ARTICLE III

 

CONDITIONS to credit extensions

 

3.1 Conditions of Initial Credit Extensions. The obligation of each Lender to
make Loans in connection with the initial Borrowing hereunder and of the L/C
Issuer to make the initial L/C Credit Extension hereunder is subject to the
satisfaction of the following conditions precedent:

 

(a) The Administrative Agent shall have received the following, each dated as of
the Closing Date (unless otherwise specified) and in such number of copies as
the Administrative Agent shall have requested:

 

(i) executed counterparts of this Agreement;

 

(ii) to the extent requested by any Lender in accordance with Section 2.4(d), a
Note for such Lender, in each case duly completed in accordance with the
provisions of Section 2.4(d) and executed by the Borrower;

 

(iii) the Guaranty, duly completed and executed by each Guarantor as of the
Closing Date;

 



66

 

 

(iv) the Security Agreement, duly completed and executed by each of the Borrower
and each Subsidiary of the Borrower that is a Project Holding Company (other
than any Excluded Tax Credit Subsidiary), and the Pledge Agreement, duly
completed and executed by Intermediate Holdco;

 

(v) [reserved]; and

 

(vi) a control agreement for each deposit account and securities account of any
Credit Party that is a party to the Security Agreement (other than deposit
accounts maintained with the Administrative Agent and other than deposit
accounts and securities accounts the entire balance of which is regularly (and
in any event no less frequently than monthly) transferred into deposit accounts
and securities accounts, as applicable, over which the Administrative Agent has
control), duly executed by the parties thereto and in form and substance
reasonably satisfactory to the Administrative Agent; and

 

(vii) the favorable opinions of counsel (including local counsel in such
jurisdictions as may be reasonably requested by the Administrative Agent) to the
Credit Parties addressing such matters as the Administrative Agent requires, all
in form and substance reasonably satisfactory to the Administrative Agent.

 

(b) The Administrative Agent shall have received a certificate, signed by the
president, the chief executive officer or the chief financial officer of the
Borrower, dated the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent, certifying that (i) all
representations and warranties of the Credit Parties contained in this Agreement
and the other Credit Documents are true and correct as of the Closing Date, both
immediately before and after giving effect to the consummation of the
Transactions, the making of the initial Loans and L/C Credit Extensions and the
application of the proceeds thereof (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date), (ii) no Default or Event of Default has occurred and
is continuing, both immediately before and after giving effect to the
consummation of the Transactions, the making of the initial Loans and L/C Credit
Extensions and the application of the proceeds thereof, (iii) both immediately
before and after giving effect to the consummation of the Transactions, the
making of the initial Loans and L/C Credit Extensions and the application of the
proceeds thereof, no Material Adverse Effect has occurred since December 31,
2018, and there exists no event, condition or state of facts that could
reasonably be expected to result in a Material Adverse Effect, and (iv) all
conditions to the initial extensions of credit hereunder set forth in this
Section 3.1 and in Section 3.2 have been satisfied as required hereunder.

 

(c) The Administrative Agent shall have received a certificate of the chief
executive officer or the chief financial officer of the Parent with respect to
each Credit Party executing any Credit Documents as of the Closing Date, dated
the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent, certifying (i) that attached thereto is a true and
complete copy of the articles or certificate of incorporation, certificate of
formation or other organizational document and all amendments thereto of such
Credit Party, certified as of a recent date by the Secretary of State (or
comparable Governmental Authority) of its jurisdiction of organization, and that
the same has not been amended since the date of such certification, (ii) that
attached thereto is a true and complete copy of the bylaws, operating agreement
or similar governing document of such Credit Party, as then in effect and as in
effect at all times from the date on which the resolutions referred to in
clause (iii) below were adopted to and including the date of such certificate,
(iii) that attached thereto is a true and complete copy of resolutions adopted
by the board of directors (or similar governing body) of such Credit Party (or,
with respect to any Credit Party that is a Project Holding Company or a Project
Subsidiary, a resolution adopted by its sole member or other Controlling party),
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party, and (iv) as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing this
Agreement or any of such other Credit Documents (or, with respect to any Credit
Party that is a Project Holding Company or a Project Subsidiary, an officer of
the sole member of such Project Holding Company or Project Subsidiary), and
attaching all such copies of the documents described above.

 



67

 

 

(d) The Administrative Agent shall have received (i) a certificate as of a
recent date of the good standing of each Credit Party executing any Credit
Documents as of the Closing Date, under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction, and (ii) a certificate as of a recent date of the
qualification of each Credit Party to conduct business as a foreign corporation
in such jurisdictions as the Administrative Agent may have reasonably requested,
from the Secretary of State (or comparable Governmental Authority) of such
jurisdiction.

 

(e) The Administrative Agent shall be satisfied with the corporate and capital
structure and management of the Parent and its Subsidiaries after giving effect
to the Transactions, all legal, tax, accounting, business and other matters
relating to the Transactions or to the Parent and its Subsidiaries after giving
effect thereto, and all documentation relating to the Transactions, and the
Administrative Agent shall have received such copies of the final Transaction
Documents as it shall have reasonably requested.

 

(f) The Administrative Agent shall have received a Beneficial Ownership
Certification with respect to the Borrower.

 

(g) All approvals, permits and consents of any Governmental Authorities or other
Persons required in connection with the execution and delivery of this
Agreement, the other Credit Documents and the other Transaction Documents and
the consummation of the Transactions shall have been obtained, without the
imposition of conditions that are not acceptable to the Administrative Agent,
and all related filings, if any, shall have been made, and all such approvals,
permits, consents and filings shall be in full force and effect and the
Administrative Agent shall have received such copies thereof as it shall have
reasonably requested; all applicable waiting periods shall have expired without
any adverse action being taken or threatened by any Governmental Authority
having jurisdiction; and no action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before, and no
order, injunction or decree shall have been entered by, any court or other
Governmental Authority, in each case to enjoin, restrain or prohibit, to obtain
substantial damages in respect of, or to impose materially adverse conditions
upon, this Agreement, any of the other Credit Documents or any of the other
Transaction Documents, or the consummation of any Transactions or that could
reasonably be expected to have a Material Adverse Effect.

 



68

 

 

(h) [reserved].

 

(i) The Administrative Agent shall have received certified reports from an
independent search service satisfactory to it listing any judgment or tax lien
filing or Uniform Commercial Code financing statement that names the Parent,
Intermediate Holdco, the Borrower or any of the Borrower’s Domestic Subsidiaries
as debtor in any applicable jurisdiction, and the results thereof shall be
reasonably satisfactory to the Administrative Agent.

 

(j) The Administrative Agent shall have received evidence in form and substance
satisfactory to it that all filings, recordings, registrations and other actions
(including the filing of duly completed UCC-1 financing statements in each
jurisdiction listed on Annex A to the Security Agreement or the Pledge
Agreement) necessary to perfect the Liens created by the Security Documents
shall have been completed, or arrangements satisfactory to the Administrative
Agent for the completion thereof shall have been made.

 

(k) Since December 31, 2018, both immediately before and after giving effect to
the consummation of the Transactions, there shall not have occurred (i) a
Material Adverse Effect or (ii) any event, condition or state of facts that
could reasonably be expected to have a Material Adverse Effect.

 

(l) The Borrower shall have paid all fees and reasonable expenses of the
Arranger, the Administrative Agent and the Lenders required hereunder or under
any other Credit Document to be paid on or prior to the Closing Date (including
reasonable fees and expenses of counsel) in connection with this Agreement, the
other Credit Documents and the Transactions.

 

(m) The Administrative Agent shall have received copies of the financial
statements referred to in Section 4.11(a), together with copies of unaudited
profit and loss statements for each Borrowing Base Project as of March 31, 2019.

 

(n) The Administrative Agent shall have received a Financial Condition
Certificate executed by a Financial Officer of the Parent, certifying as to the
solvency of each Credit Party individually and of the Borrower and its
subsidiaries on a consolidated basis after giving effect to the Transactions and
any other transactions to occur on the Closing Date, all of which shall be in
form and substance satisfactory to the Administrative Agent.

 

(o) The Administrative Agent shall have received evidence in form and substance
satisfactory to it that all of the requirements of Section 5.6 have been
satisfied, including receipt of certificates of insurance evidencing the
insurance coverages described on Schedule 4.18 and naming the Administrative
Agent as lender’s loss payable or additional insured, as its interests may
appear, together with such endorsements to such insurance policies as the
Administrative Agent requires.

 

(p) [reserved].

 

(q) The Administrative Agent shall have received an Account Designation Letter,
together with written instructions from an Authorized Officer of the Borrower,
including wire transfer information, directing the payment of the proceeds of
the initial Loans to be made hereunder.

 



69

 

 

(r) The Administrative Agent shall have received from the Parent and the
Borrower all documentation and other information requested by the Administrative
Agent that is required to satisfy applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

 

(s) Each of the Administrative Agent and each Lender shall have received such
other documents, certificates, opinions and instruments in connection with the
transactions contemplated hereby as it shall have reasonably requested.

 

3.2 Conditions of All Credit Extensions. The obligation of each Lender to make
any Loans hereunder, including the initial Loans, and the obligation of the L/C
Issuer to make any L/C Credit Extension, including the initial L/C Credit
Extension, is subject to the satisfaction of the following conditions precedent
on the relevant date of Borrowing or L/C Credit Extension:

 

(a) in the case of a Borrowing, the Administrative Agent shall have received a
Notice of Borrowing in accordance with Section 2.2(b); in the case of the
issuance of any Letter of Credit the L/C Issuer shall have received a duly
completed Application for such Letter of Credit; and, in the case of an
extension or increase in the amount of a Letter of Credit, the L/C Issuer shall
have received a written request therefor in a form reasonably acceptable to the
L/C Issuer;

 

(b) each of the representations and warranties contained in Article IV and in
the other Credit Documents shall be true and correct on and as of such date of
Borrowing or L/C Credit Extension (including the Closing Date, in the case of
the initial Loans made and/or Letters of Credit issued hereunder) with the same
effect as if made on and as of such date, both immediately before and after
giving effect to the Loans and L/C Credit Extensions to be made on such date
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty shall be true and correct as of such date);

 

(c) no Default or Event of Default shall have occurred and be continuing on such
date, both immediately before and after giving effect to the Loans and L/C
Credit Extensions to be made on such date;

 

(d) the Project in respect of which such Loan or L/C Credit Extension is being
made shall have been approved as a Borrowing Base Project and the Project Value
therefor determined, in accordance with the terms and conditions hereof; and

 

(e) except in the case of the Specified Offtakers, the aggregate principal
amount of Loans and L/C Credit Extensions (including the amount of any Letter of
Credit issued as a contribution to the Reserves for any Project) advanced and
outstanding hereunder with respect to Projects for which the offtaker under the
Power Purchase Agreement therefor is the same offtaker (or an affiliate thereof)
shall not exceed 33% of the aggregate principal amount of Loans and L/C Credit
Extensions outstanding hereunder.

 

Each giving of a Notice of Borrowing, an Application or other written request
for an extension or increase in the amount of a Letter of Credit, and the
consummation of each Borrowing and each L/C Credit Extension, shall be deemed to
constitute a representation by the Borrower that the statements contained in
Sections 3.2(b) and 3.2(c) are true, both as of the date of such Notice of
Borrowing, Application or request and as of the relevant date of Borrowing or
L/C Credit Extension.

 



70

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the L/C Issuer and the Lenders to enter into
this Agreement and to induce the Lenders and the L/C Issuer to extend the credit
contemplated hereby, the Borrower represents and warrants to the Administrative
Agent and the Lenders as follows:

 

4.1 Corporate Organization and Power. Each Credit Party (i) is a corporation or
a limited liability company duly organized or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, as the case may be (which jurisdictions, as of the Closing Date, are
set forth on Schedule 4.1), (ii) has the full corporate or limited liability
company power and authority to execute, deliver and perform the Credit Documents
to which it is or will be a party, to own and hold its property and to engage in
its business as presently conducted, and (iii) is duly qualified to do business
as a foreign corporation or limited liability company and is in good standing in
each jurisdiction where the nature of its business or the ownership of its
properties requires it to be so qualified, except where the failure to be so
qualified, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

4.2 Authorization; Enforceability. Each Credit Party has taken, or on the
Closing Date will have taken, all necessary corporate or limited liability
company action, as applicable, to execute, deliver and perform each of the
Credit Documents to which it is or will be a party, and has, or on the Closing
Date (or any later date of execution and delivery) will have, validly executed
and delivered each of the Credit Documents to which it is or will be a party.
This Agreement constitutes, and each of the other Credit Documents upon
execution and delivery will constitute, the legal, valid and binding obligation
of each Credit Party that is a party hereto or thereto, enforceable against it
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general equitable principles or by
principles of good faith and fair dealing (regardless of whether enforcement is
sought in equity or at law).

 

4.3 No Violation. The execution, delivery and performance by each Credit Party
of each of the Credit Documents to which it is or will be a party, and
compliance by it with the terms hereof and thereof, do not and will not
(i) violate any provision of its articles or certificate of incorporation or
formation, its bylaws or operating agreement, or other applicable formation or
organizational documents, (ii) contravene any other Requirement of Law
applicable to it, (iii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any indenture, mortgage, lease,
agreement, contract or other instrument to which it is a party, by which it or
any of its properties is bound or to which it is subject, or (iv) except for the
Liens granted in favor of the Administrative Agent pursuant to the Security
Documents, result in or require the creation or imposition of any Lien upon any
of its properties, revenues or assets; except, in the case of clauses (ii) and
(iii) above, where such violations, conflicts, breaches or defaults,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 



71

 

 

4.4 Governmental and Third-Party Authorization; Permits. No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority or other Person is or will be required as a condition to
or otherwise in connection with the due execution, delivery and performance by
each Credit Party of this Agreement or any of the other Credit Documents to
which it is or will be a party or the legality, validity or enforceability
hereof or thereof, other than (i) filings of Uniform Commercial Code financing
statements and other instruments and actions necessary to perfect the Liens
created by the Security Documents, (ii) consents, authorizations and filings
that have been (or on or prior to the Closing Date will have been) made or
obtained and that are (or on the Closing Date will be) in full force and effect
and (iii) consents and filings the failure to obtain or make which, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Each Credit Party and Restricted Party has, and is in good standing with
respect to, all governmental approvals, licenses, permits and authorizations
necessary to conduct its business as presently conducted and to own or lease and
operate its properties, except for those the failure to obtain which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

4.5 Litigation. There are no actions, investigations, suits or proceedings
pending or, to the knowledge of the Borrower, threatened, at law, in equity or
in arbitration, before any court, other Governmental Authority, arbitrator or
other Person, (i) against or affecting any of the Credit Parties or Restricted
Parties or any of their respective properties that, if adversely determined,
could reasonably be expected to have a Material Adverse Effect, or (ii) with
respect to this Agreement, any of the other Credit Documents, any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby.

 

4.6 Taxes. Each Credit Party and Restricted Party has timely filed all federal
and state income tax returns and all other material tax returns and reports
required to be filed by it, and has paid, prior to the date on which penalties
would attach thereto or a Lien would attach to any of the properties of a Credit
Party or Restricted Party if unpaid, all federal and state income taxes and all
other material taxes, assessments, fees and other charges levied upon it or upon
its properties that are shown thereon as due and payable other than those that
are not yet delinquent or that are being contested in good faith and by proper
proceedings and for which adequate reserves have been established in accordance
with GAAP. Such returns accurately reflect in all material respects all
liability for taxes of the Credit Parties and Restricted Parties for the periods
covered thereby. As of the Closing Date, there is no ongoing audit or
examination or, to the knowledge of the Borrower, other investigation by any
Governmental Authority of the tax liability of any of the Credit Parties or
Restricted Parties, and there is no material unresolved claim by any
Governmental Authority concerning the tax liability of any Credit Party or
Restricted Party for any period for which tax returns have been or were required
to have been filed, other than unsecured claims for which adequate reserves have
been established in accordance with GAAP. As of the Closing Date, no Credit
Party or Restricted Party has waived or extended or has been requested to waive
or extend the statute of limitations relating to the payment of any taxes.

 

4.7 Subsidiaries. Schedule 4.7 sets forth, as of the Closing Date and after
giving effect to the Transactions, (i) all of the Subsidiaries of the Borrower
and (ii) as to each Credit Party, (x) the number of shares, units or other
interests of each class of Capital Stock outstanding, and the number and effect,
if exercised, of all outstanding options, warrants, rights of conversion or
purchase and similar rights and (y) the direct holders of all such Capital Stock
and the number of shares, units, interests, options, warrants or other purchase
rights held by each. All outstanding shares of Capital Stock of the Parent and
each of its Subsidiaries are duly and validly issued, fully paid and
nonassessable. Except for the shares of Capital Stock and the other equity
arrangements expressly indicated on Schedule 4.7, as of the Closing Date there
are no shares of Capital Stock, warrants, rights, options or other equity
securities, or other Capital Stock of any Credit Party (other than the Parent)
outstanding or reserved for any purpose.

 



72

 

 

4.8 Full Disclosure. All factual information heretofore, contemporaneously or
hereafter furnished in writing to the Administrative Agent, the Arranger or any
Lender (including all Project Documents delivered thereto) by or on behalf of
any Credit Party for purposes of or in connection with this Agreement, the other
Credit Documents and the Transactions is or will be true and accurate in all
material respects on the date as of which such information is dated or certified
(or, if such information has been updated, amended or supplemented, on the date
as of which any such update, amendment or supplement is dated or certified) and
not made incomplete by omitting to state a material fact necessary to make the
statements contained herein and therein, in light of the circumstances under
which such information was provided, not misleading; provided that, with respect
to projections, budgets and other estimates, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. As of the Closing Date, there is no fact known to any
Credit Party that has, or could reasonably be expected to have, a Material
Adverse Effect, which fact has not been set forth herein, in the financial
statements of the Parent, the Borrower and their respective Subsidiaries
furnished to the Administrative Agent and/or the Lenders, or in any certificate,
opinion or other written statement made or furnished by the Borrower to the
Administrative Agent and/or the Lenders. As of the Closing Date, the information
included in the Beneficial Ownership Certification is true and correct in all
respects.

 

4.9 Margin Regulations. No Credit Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock. No proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock, to extend credit
for such purpose or for any other purpose, in each case that would violate or be
inconsistent with Regulations T, U or X or any provision of the Exchange Act.

 

4.10 No Material Adverse Effect. There has been no Material Adverse Effect since
December 31, 2018, and there exists no event, condition or state of facts that
could reasonably be expected to result in a Material Adverse Effect.

 

4.11 Financial Matters.

 

(a) The Borrower has heretofore furnished to the Administrative Agent copies of
(i) the audited consolidated balance sheets of the Company Parties as of
December 31, 2018, and the related statements of income, cash flows and
stockholders’ equity for the fiscal year then ended, together with the opinion
of KPMG LLP thereon, and (ii) the unaudited consolidated balance sheet of the
Company Parties as of March 31, 2019, and the related statements of income, cash
flows and stockholders’ equity for the three-month period then ended. Such
financial statements have been prepared in accordance with GAAP (subject, with
respect to the unaudited financial statements, to the absence of notes required
by GAAP and to normal year-end adjustments) and present fairly in all material
respects the financial condition of the Company Parties on a consolidated basis
as of the respective dates thereof and the results of operations of the Company
Parties on a consolidated basis for the respective periods then ended. Except as
fully reflected in the most recent financial statements referred to above and
the notes thereto, there are no material liabilities or obligations with respect
to the Company Parties of any nature whatsoever (whether absolute, contingent or
otherwise and whether or not due) that are required in accordance with GAAP to
be reflected in such financial statements and that are not so reflected.

 



73

 

 

(b) After giving effect to the consummation of the Transactions, the Credit
Parties, taken as a whole, (i) have capital sufficient to carry on their
businesses as conducted and as proposed to be conducted, (ii) have assets with a
fair saleable value, determined on a going concern basis, which are (y) not less
than the amount required to pay the probable liability on their existing debts
as they become absolute and matured and (z) greater than the total amount of
their liabilities (including identified contingent liabilities, valued at the
amount that can reasonably be expected to become absolute and matured in their
ordinary course), and (iii) do not intend to, and do not believe that they will,
incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature in their ordinary course.

 

(c) Since December 31, 2018, there has not been an occurrence of a “material
weakness” (as defined in statement on Auditing Standards No. 60) in, or fraud
that involves management or other employees who have a significant role in, the
Parent’s or the Borrower’s internal controls over financial reporting, in each
case as described in Section 404 of the Sarbanes-Oxley Act of 2002 and all rules
and regulations promulgated thereunder and the accounting and auditing
principles, rules, standards and practices promulgated or approved with respect
thereto.

 

(d) Neither (i) the board of directors of any Company Party, a committee thereof
or an authorized officer of any Company Party has concluded that any financial
statement previously furnished to the Administrative Agent should no longer be
relied upon because of an error, nor (ii) has any Company Party been advised by
its auditors that a previously issued audit report or interim review cannot be
relied on.

 

4.12 Ownership of Properties; Access; Utilities. Each Restricted Party (i) has
good and indefeasible title to all real property owned by it, (ii) holds
interests as lessee under valid leases in full force and effect with respect to
(A) all leased real and personal property used in connection with any Borrowing
Base Project and (B) all other material leased real and personal property used
in connection with its business, and (iii) has good title to all of its other
material properties and assets reflected in the most recent financial statements
referred to in Section 4.11(a) (except as sold or otherwise disposed of since
the date thereof in the ordinary course of business), in each case free and
clear of all Liens other than Permitted Liens. Schedule 4.12 lists, as of the
Closing Date and after giving effect to the Transactions, all Realty of the
Restricted Parties, indicating in each case the identity of the owner, the
address of the property, the nature of use of the premises, and whether such
interest is a leasehold or fee ownership interest.

 

4.13 ERISA. No Restricted Party sponsors, maintains or participates in, nor, to
the knowledge of the Borrower, has at any time sponsored, maintained or
participated in, any Plan. As of the Closing Date, the Borrower is not and will
not be (i) an employee benefit plan subject to Part 4 of Subtitle B of Title I
of ERISA, (ii) a plan or account subject to Section 4975 of the Code, (iii) an
entity deemed to hold “plan assets” of any such plans or accounts for purposes
of ERISA or the Code, as determined pursuant to Section 3(42) of ERISA, or (iv)
a “governmental plan” within the meaning of Section 3(32) of ERISA.

 



74

 

 

4.14 Environmental Matters.

 

(a) Except as set forth on Schedule 4.14(a) or disclosed in writing to the
Administrative Agent in connection with any Acquisition of any Project by a
Restricted Party prior to the acquisition thereof, no Hazardous Substances are
or have been generated, used, located, released, treated, transported, disposed
of or stored, currently or in the past, (A) by any Restricted Party or (B) to
the knowledge of the Borrower, by any other Person (including any predecessor in
interest) or otherwise, in either case in, on, about or to or from any portion
of any real property, leased, owned or operated by any Restricted Party, except
in compliance with all applicable Environmental Laws; no portion of any such
real property or, to the knowledge of the Borrower, any other real property at
any time leased, owned or operated by any Restricted Party is contaminated by
any Hazardous Substance; and no portion of any real property leased, owned or
operated by any Restricted Party is presently or, to the knowledge of the
Borrower, has ever been, the subject of an environmental audit, assessment or
remedial action.

 

(b) Except as set forth on Schedule 4.14(b) or disclosed in writing to the
Administrative Agent in connection with any Acquisition of any Project by a
Restricted Party prior to the acquisition thereof, no portion of any real
property leased, owned or operated by any Restricted Party has been used by any
Restricted Party or, to the knowledge of the Borrower, by any other Person, as
or for a mine, landfill, dump or other disposal facility, gasoline service
station or bulk petroleum products storage facility; and no portion of such real
property or any other real property currently or at any time in the past leased,
owned or operated by any Restricted Party has, pursuant to any Environmental
Law, been placed on the “National Priorities List” or “Superfunds Enterprise
Management System” (which replaces the CERCLIS List) (or any similar federal,
state or local list) of sites subject to possible environmental problems.

 

(c) Except as set forth on Schedule 4.14(c) or disclosed in writing to the
Administrative Agent in connection with any Acquisition of any Project by a
Restricted Party prior to the acquisition thereof, all activities and operations
of the Restricted Parties are in material compliance with the requirements of
all applicable Environmental Laws; each Restricted Party has obtained all
material licenses and permits under Environmental Laws necessary to its
respective operations, all such material licenses and permits are being
maintained in good standing, and each Restricted Party is in material compliance
with all terms and conditions of such licenses and permits; and no Restricted
Party is involved in any suit, action or proceeding, or has received any notice,
complaint or other request for information from any Governmental Authority or
other Person, with respect to any actual or alleged Environmental Claims, and to
the knowledge of the Borrower, there are no threatened Environmental Claims, nor
any basis therefor.

 

(d) Notwithstanding any representation or warranty of the Borrower to the
contrary, no Restricted Party has any material liability for any Hazardous
Substance arising under or in connection with any Environmental Law or pursuant
to any agreement, contract or lease.

 



75

 

 

4.15 Compliance with Laws. Each Credit Party has timely filed all material
reports, documents and other materials required to be filed by it under all
applicable Requirements of Law with any Governmental Authority, has retained all
material records and documents required to be retained by it under all
applicable Requirements of Law, and is otherwise in compliance with all
applicable Requirements of Law in respect of the conduct of its business and the
ownership and operation of its properties, except in each case to the extent
that the failure to comply therewith, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. There are no facts
or circumstances that reasonably could be expected to materially increase the
cost to any Credit Party of compliance with any applicable Requirements of Law.

 

4.16 Intellectual Property. Each Restricted Party owns, or has the legal right
to use, all Intellectual Property necessary for it to conduct its business as
currently conducted. Schedule 4.16 lists, as of the Closing Date and after
giving effect to the Transactions, all registered Intellectual Property owned by
any Restricted Party. No claim has been asserted or is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does the
Borrower know of any such claim, and to the knowledge of the Borrower, the use
of such Intellectual Property by any Restricted Party does not infringe on the
known rights of any Person, except for such claims and infringements that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

4.17 Investment Company Act. No Credit Party is an “investment company,” a
company “controlled” by an “investment company,” or an “investment advisor,”
within the meaning of the Investment Company Act of 1940.

 

4.18 Insurance. Schedule 4.18 sets forth, as of the Closing Date and after
giving effect to the Transactions, an accurate and complete list and a brief
description (including the insurer, policy number, type of insurance, coverage
limits, deductibles, expiration dates and any special cancellation conditions)
of all policies of property and casualty, liability (including, but not limited
to, product liability), business interruption, workers’ compensation, and other
forms of insurance owned or held by the Restricted Parties or pursuant to which
any of their respective assets are insured. The assets, properties and business
of the Restricted Parties are insured against such hazards and liabilities,
under such coverages and in such amounts, as are customarily maintained by
prudent companies similarly situated and under policies issued by insurers of
recognized responsibility.

 

4.19 Material Contracts. As of the Closing Date and after giving effect to the
Transactions (or, with respect to any Project that is not a Closing Date
Borrowing Base Project, as the date such Project becomes a Borrowing Base
Project), (i) each Material Contract is in full force and effect and is
enforceable by each Restricted Party or Tax Credit Party that is a party thereto
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general or equitable principles or by
principles of good faith and fair dealing, and (ii) no Restricted Party, Tax
Credit Party or, to the knowledge of the Borrower, any other party thereto is in
breach of or default under any Material Contract in any material respect or has
given notice of termination or cancellation of any Material Contract. There are
no Material Contracts directly affecting or relating to the construction,
management or operation of a Borrowing Base Project except the Project Documents
made available by the Borrower to the Administrative Agent.

 



76

 

 

4.20 Security Documents. The provisions of each of the Security Documents
(whether executed and delivered prior to or on the Closing Date or thereafter)
are and will be effective to create in favor of the Administrative Agent, for
its benefit and the benefit of the Lenders, a valid and enforceable security
interest in and Lien upon all right, title and interest of each Credit Party
that is a party thereto in and to the Collateral purported to be pledged by it
thereunder and described therein, and upon (i) the initial extension of credit
hereunder, (ii) the filing of appropriately completed Uniform Commercial Code
financing statements and continuations thereof in the jurisdictions specified
therein, (iii) the filing of appropriately completed short-form assignments in
the U.S. Patent and Trademark Office and the U.S. Copyright Office, as
applicable, and (iv) the possession by the Administrative Agent of any
certificates (if any) evidencing the securities pledged thereby, duly endorsed
or accompanied by duly executed stock powers, such security interest and Lien
shall constitute a fully perfected and first priority security interest in and
Lien upon such right, title and interest of the applicable Credit Party in and
to such Collateral, to the extent that such security interest and Lien can be
perfected by such filings, actions and possession, subject only to Permitted
Liens.

 

4.21 Labor Relations. No Restricted Party is engaged in any unfair labor
practice within the meaning of the National Labor Relations Act of 1947, as
amended. As of the Closing Date, there is (i) no unfair labor practice complaint
before the National Labor Relations Board, or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement, pending
or, to the knowledge of the Borrower, threatened, against any Restricted Party,
(ii) no strike, lock-out, slowdown, stoppage, walkout or other labor dispute
pending or, to the knowledge of the Borrower, threatened, against any Restricted
Party, and (iii) to the knowledge of the Borrower, no petition for certification
or union election or union organizing activities taking place with respect to
any Restricted Party. As of the Closing Date, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Restricted
Parties.

 

4.22 Project Documents. The Borrower has heretofore furnished to the
Administrative Agent true and complete copies of the Project Documents described
in clauses (a), (b), (e), (g) and (i) of paragraph 3 of Schedule 2.19 for each
Borrowing Base Project that are in Borrower’s or any of its Affiliates’
possession or that Borrower or any of its Affiliates has knowledge of, in each
case together with all material schedules and exhibits referred to therein or
delivered pursuant thereto and all material amendments, modifications and
waivers relating thereto. No Project Document has been amended, modified or
supplemented since being furnished to the Administrative Agent, nor any
condition or provision thereof waived since being furnished to the
Administrative Agent, in any material respect other than as approved in writing
by the Administrative Agent or the Required Lenders. Each Project Document
described in paragraphs 3 and 4 of Schedule 2.19 is in full force and effect and
no Restricted Party (nor, to the knowledge of the Borrower, any other party
thereto) is in material default thereunder or in material breach thereof.

 

4.23 No Burdensome Restrictions. No Restricted Party is a party to any written
agreement or instrument or subject to any other obligations or any charter or
corporate restriction or any provision of any applicable Requirement of Law
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 



77

 

 

4.24 No Default. No Default or Event of Default has occurred and is continuing.

 

4.25 Sanctions; Anti-Corruption Laws; Anti-Terrorism Laws.

 

(a) No Credit Party or any Subsidiary thereof or, to the knowledge of the
Borrower, any director, officer, employee, agent or Affiliate of any Credit
Party or any Subsidiary thereof (i) is, or is owned or controlled by Persons
that are, a Sanctioned Person or currently the subject or target of any
Sanctions or (ii) has taken any action, directly or indirectly, that would
result in a violation by such Person of any Anti-Corruption Laws.

 

(b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, the Foreign Corrupt Practices Act or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto. The Credit Parties are in compliance in all material respects with the
PATRIOT Act.

 

4.26 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, until the termination of the
Commitments, the payment in full in cash of all Obligations (other than
contingent indemnification obligations) and the termination or expiration of all
Letters of Credit (other than Letters of Credit as to which other arrangements
with respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made):

 

5.1 Financial Statements. The Borrower will deliver to the Administrative Agent
and to each Lender:

 

(a) (i) As soon as available and in any event within 60 days after the end of
each fiscal quarter of each fiscal year, beginning with the fiscal quarter
ending on June 30, 2019, unaudited consolidated balance sheets of the Restricted
Parties as of the end of such fiscal quarter and unaudited consolidated
statements of income, cash flows and stockholders’ equity for the Restricted
Parties for the fiscal quarter then ended and for that portion of the fiscal
year then ended, in each case setting forth comparative consolidated figures as
of the end of and for the corresponding period in the preceding fiscal year, all
in reasonable detail and prepared in accordance with GAAP (subject to the
absence of notes required by GAAP and subject to normal year-end adjustments)
applied on a basis consistent with that of the preceding quarter or containing
disclosure of the effect on the financial condition or results of operations of
any change in the application of accounting principles and practices during such
quarter, and certified by a Financial Officer of the Borrower as presenting
fairly in all material respects the consolidated financial condition and results
of operations of the Restricted Parties, as of the dates and for the periods
indicated, in accordance with GAAP (subject to the absence of notes required by
GAAP and subject to normal year-end adjustments), and (ii) within 60 days of the
Administrative Agent’s request therefor, unaudited consolidating financial
statements of the type described in clause (i) for the Restricted Parties for
such fiscal quarter, all in reasonable detail and prepared in accordance with
GAAP (subject to the absence of notes required by GAAP and subject to normal
year-end adjustments) applied on a basis consistent with that of the preceding
quarter or containing disclosure of the effect on the financial condition or
results of operations of any change in the application of accounting principles
and practices during such quarter, and certified by a Financial Officer of the
Borrower as presenting fairly in all material respects the consolidating
financial condition and results of operations of the Restricted Parties, as of
the dates and for the periods indicated, in accordance with GAAP (subject to the
absence of notes required by GAAP and subject to normal year-end adjustments)
and in relation to the consolidated financial statements;

 



78

 

 

(b) (i) As soon as available and in any event within 120 days after the end of
each fiscal year, commencing with the fiscal year ending December 31, 2019, an
audited consolidated balance sheet of the Restricted Parties as of the end of
such fiscal year and the related audited consolidated statements of income, cash
flows and stockholders’ equity for the Restricted Parties for the fiscal year
then ended, including the notes thereto, in each case setting forth comparative
consolidated figures as of the end of and for the preceding fiscal year, all in
reasonable detail and certified by the independent certified public accounting
firm regularly retained by the Borrower or another independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, together with a report thereon by such accountants that is
not qualified as to going concern or scope of audit and to the effect that such
financial statements present fairly in all material respects the consolidated
financial condition and results of operations of the Restricted Parties as of
the dates and for the periods indicated in accordance with GAAP applied on a
basis consistent with that of the preceding year or containing disclosure of the
effect on the financial condition or results of operations of any change in the
application of accounting principles and practices during such year, and (ii)
within 60 days of the Administrative Agent’s request therefor, annual unaudited
consolidating financial statements of the type described in clause (i) for the
Restricted Parties for such fiscal year, all in reasonable detail and prepared
in accordance with GAAP applied on a basis consistent with that of the preceding
quarter or containing disclosure of the effect on the financial condition or
results of operations of any change in the application of accounting principles
and practices during such quarter, and certified by a Financial Officer of the
Borrower as presenting fairly in all material respects the consolidating
financial condition and results of operations of the Restricted Parties, as of
the dates and for the periods indicated, in accordance with GAAP and in relation
to the consolidated financial statements; and

 

(c) (i) As soon as available and in any event within 60 days after the end of
each fiscal quarter of each fiscal year, beginning with the fiscal quarter
ending on June 30, 2019, unaudited consolidated balance sheets of the Company
Parties as of the end of such fiscal quarter and unaudited consolidated
statements of income, cash flows and stockholders’ equity for the Company
Parties for the fiscal quarter then ended and for that portion of the fiscal
year then ended, in each case setting forth comparative consolidated figures as
of the end of and for the corresponding period in the preceding fiscal year, all
in reasonable detail and prepared in accordance with GAAP (subject to the
absence of notes required by GAAP and subject to normal year-end adjustments)
applied on a basis consistent with that of the preceding quarter or containing
disclosure of the effect on the financial condition or results of operations of
any change in the application of accounting principles and practices during such
quarter, and certified by a Financial Officer of the Parent as presenting fairly
in all material respects the consolidated financial condition and results of
operations of the Company Parties, as of the dates and for the periods
indicated, in accordance with GAAP (subject to the absence of notes required by
GAAP and subject to normal year-end adjustments), and (ii) within 60 days of the
Administrative Agent’s request therefor, unaudited consolidating financial
statements of the type described in clause (i) for the Company Parties for such
fiscal quarter, all in reasonable detail and prepared in accordance with GAAP
(subject to the absence of notes required by GAAP and subject to normal year-end
adjustments) applied on a basis consistent with that of the preceding quarter or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such quarter, and certified by a Financial Officer of the
Parent as presenting fairly in all material respects the consolidating financial
condition and results of operations of the Company Parties, as of the dates and
for the periods indicated, in accordance with GAAP (subject to the absence of
notes required by GAAP and subject to normal year-end adjustments) and in
relation to the consolidated financial statements.

 



79

 

 

5.2 Other Business and Financial Information. The Borrower will deliver to the
Administrative Agent and each Lender:

 

(a) Concurrently with each delivery of the financial statements described in
Sections 5.1(a) (including with respect to financial statements as of the end of
and for the fourth fiscal quarter of each fiscal year) and 5.1(b), a Compliance
Certificate with respect to the period covered by the financial statements being
delivered thereunder, executed by a Financial Officer of the Borrower,
(i) together with a Covenant Compliance Worksheet reflecting the computation of
the financial covenants set forth in Article VI and the Debt Service Coverage
Ratio as of the last day of the period covered by such financial statements, and
(ii) for the last fiscal quarter covered by the financial statements being
delivered thereunder, (A) a calculation (with reasonable supporting detail) of
the Dividend Amount, Dividend Overage (if any) and Dividend Carryforward Amount
(if any) for such fiscal quarter, (B) a listing of the Net Asset Value for each
of the Parent and the Borrower as of the end of each month during the such
fiscal quarter and the Average Net Asset Value for each of the Parent and
Borrower for such fiscal quarter, (C) a summary of all distributions and
dividends paid by the Borrower and by the Parent during such fiscal quarter, and
(D) a summary of all Capital Contributions received by the Borrower during such
fiscal quarter and whether such Capital Contributions are intended to be used to
satisfy the obligations related to a Dividend Overage as set forth clause (x) of
the proviso in Section 7.6(a)(iii).

 

(b) As soon as available and in any event within 30 days after the end of each
fiscal quarter, a report providing the actual energy production of each
Borrowing Base Project for each month during such fiscal quarter, together with
comparative forecasted production figures for each Borrowing Base Project for
each month during such fiscal quarter;

 

(c) As soon as available and in any event within 30 days after the commencement
of each fiscal year, a consolidated operating budget for the Restricted Parties
for such fiscal year (prepared on a quarterly basis), consisting of a
consolidated balance sheet and consolidated statements of income and cash flows,
together with a certificate of a Financial Officer of the Borrower to the effect
that such budget has been prepared in good faith and is a reasonable estimate of
the financial position and results of operations of the Restricted Parties for
the period covered thereby; and as soon as available from time to time
thereafter, any modifications or revisions to or restatements of such budget;

 



80

 

 

(d) Promptly upon receipt thereof, copies of any “management letter” submitted
to any Credit Party by its certified public accountants in connection with each
annual, interim or special audit, and promptly upon completion thereof, any
response reports from such Credit Party in respect thereof;

 

(e) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that any Credit
Party shall send or make available generally to its shareholders, and (ii) all
press releases and other statements made available generally by any Credit Party
to the public concerning material developments in the business of the Credit
Parties; provided, however, that the Borrower shall not be required to deliver
to the Administrative Agent or any Lender any such materials described in the
foregoing clauses (i) and (ii) to the extent such materials have been rendered
to or filed with the Securities and Exchange Commission, the National
Association of Securities Dealers, Inc. or any national securities exchange;

 

(f) Promptly upon (and in any event within five Business Days after) any
Responsible Officer of any Credit Party obtaining knowledge thereof, written
notice of any of the following:

 

(i) the occurrence of any Default or Event of Default, together with a written
statement of a Responsible Officer of the Borrower specifying the nature of such
Default or Event of Default, the period of existence thereof and the action that
the Borrower has taken and proposes to take with respect thereto;

 

(ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting any Credit Party, including any
such investigation or proceeding by any Governmental Authority (other than
routine periodic inquiries, investigations or reviews), that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, and any material development in any litigation
or other proceeding previously reported pursuant to Section 4.5 or this
Section 5.2(f)(ii);

 

(iii) the receipt by any Credit Party from any Governmental Authority of (A) any
notice asserting any failure by any Credit Party to be in compliance with
applicable Requirements of Law or that threatens the taking of any action
against any Credit Party or sets forth circumstances that, if taken or adversely
determined, could reasonably be expected to have a Material Adverse Effect, or
(B) any notice of any actual or threatened suspension, limitation or revocation
of, failure to renew, or imposition of any restraining order, escrow or
impoundment of funds in connection with, any license, permit, accreditation or
authorization of any Credit Party, where such action could reasonably be
expected to have a Material Adverse Effect;

 

(iv) the occurrence of any ERISA Event, together with (x) a written statement of
a Responsible Officer of the Borrower specifying the details of such ERISA Event
and the action that the applicable Credit Party or ERISA Affiliate has taken and
proposes to take with respect thereto, (y) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC and (z) a copy
of any notice delivered by the PBGC to any Credit Party or an ERISA Affiliate
with respect to such ERISA Event;

 



81

 

 

(v) the occurrence of any material default under, or any proposed or threatened
termination or cancellation of, any Material Contract;

 

(vi) the occurrence of any reduction to the amount of management fees or expense
reimbursements paid by the Parent or Intermediate Holdco to the Advisor;

 

(vii) the occurrence of any of the following: (x) the assertion of any
Environmental Claim against or affecting any Credit Party or any real property
leased, operated or owned by any Credit Party, or any Credit Party’s discovery
of a basis for any such Environmental Claim; (y) the receipt by any Credit Party
of notice of any alleged liability under, violation of or noncompliance with any
Environmental Laws or release of any Hazardous Substance; or (z) the taking of
any investigation, remediation or other responsive action by any Credit Party or
any other Person in response to the actual or alleged liability under, violation
of or non-compliance with any Environmental Law by any Credit Party or
generation, storage, transport, release, disposal or discharge of any Hazardous
Substances on, to, upon or from any real property leased, operated or owned by
any Credit Party; but in each case under clauses (x), (y) and (z) above, only to
the extent the same could reasonably be expected to have a Material Adverse
Effect; and

 

(viii) any other matter or event that has, or could reasonably be expected to
have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Credit Parties have taken and
propose to take with respect thereto;

 

(g) Promptly following any change to the list of beneficial owners identified in
the Beneficial Ownership Regulation, a new Beneficial Ownership Certification;

 

(h) Promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Credit Party or any Subsidiary thereof,
regarding compliance with the terms of the Credit Documents or for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation, as the Administrative Agent or any Lender may
from time to time reasonably request; and

 

(i) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of any
Credit Party as the Administrative Agent or any Lender may from time to time
reasonably request.

 

5.3 Existence; Franchises; Maintenance of Properties. Each Credit Party will,
and the Borrower will cause each of the Borrower’s Subsidiaries to, (i) maintain
and preserve in full force and effect its legal existence, except as expressly
permitted otherwise by Section 7.1, (ii) obtain, maintain and preserve in full
force and effect all other rights, franchises, licenses, permits,
certifications, approvals and authorizations required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, except to the extent the failure to do so could
not reasonably be expected to have a Material Adverse Effect, and (iii) keep all
material properties in good working order and condition (normal wear and tear
and damage by casualty excepted) and from time to time make all necessary
repairs to and renewals and replacements of such properties, except to the
extent that any of such properties are obsolete or are being replaced or, in the
good faith judgment of the Borrower, are no longer useful or desirable in the
conduct of the business of the Credit Parties.

 



82

 

 

5.4 Compliance with Laws. Each Credit Party will, and the Borrower will cause
each of the Borrower’s Subsidiaries to, comply in all respects with all
Requirements of Law applicable in respect of the conduct of its business and the
ownership and operation of its properties, except to the extent the failure so
to comply could not reasonably be expected to have a Material Adverse Effect.

 

5.5 Payment of Obligations. Each Credit Party will, and the Borrower will cause
each of the Borrower’s Subsidiaries to, (i) pay, discharge or otherwise satisfy
at or before maturity all liabilities and obligations as and when due (subject
to any applicable subordination, grace and notice provisions), except to the
extent failure to do so could not reasonably be expected to have a Material
Adverse Effect, and (ii) pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it, upon its income or profits or
upon any of its properties, prior to the date on which penalties would attach
thereto, and all lawful claims that, if unpaid, would become a Lien (other than
a Permitted Lien) upon any of the properties of any Restricted Party; provided,
however, that no Credit Party or Restricted Party shall be required to pay any
such tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings and as to which such Person is maintaining
adequate reserves with respect thereto in accordance with GAAP.

 

5.6 Insurance.

 

(a) Each Restricted Party will, and will cause each of its Subsidiaries to,
(i) maintain with financially sound and reputable insurance companies insurance
with respect to its assets, properties and business, against such hazards and
liabilities, of such types and in such amounts, as is customarily maintained by
companies in the same or similar businesses similarly situated, and (ii) deliver
certificates of such insurance to the Administrative Agent with standard loss
payable endorsements naming the Administrative Agent as lender’s loss payee (on
property and casualty policies), and additional insured (on liability policies)
as its interests may appear, together with such other endorsements as the
Administrative Agent reasonably requires. Each such policy of insurance shall
contain a clause requiring the insurer to give not less than 30 days’ prior
written notice to the Administrative Agent before any cancellation of the
policies for any reason whatsoever and shall provide that any loss shall be
payable in accordance with the terms thereof notwithstanding any act of any
Restricted Party that might result in the forfeiture of such insurance. Without
limiting the generality of the foregoing, each Restricted Party will maintain
all insurance required by the Project Documents for each Borrowing Base Project.
Each Restricted Party will from time to time, upon the Administrative Agent’s
request, promptly deliver evidence satisfactory to the Administrative Agent that
the Borrower or the applicable Project Subsidiary has complied with the
insurance requirements of the Project Documents for each Borrowing Base Project.

 



83

 

 

(b) Each Restricted Party will, and will cause each of its Subsidiaries to,
direct all insurers under policies of property and casualty insurance on the
Collateral to pay all proceeds payable thereunder directly to the Administrative
Agent. The Administrative Agent shall hold all such proceeds for the account of
the Restricted Parties. So long as no Event of Default has occurred and is
continuing, and subject Section 2.6(e), the Administrative Agent shall, at the
Borrower’s request, disburse such proceeds as payment for the purpose of
replacing or repairing destroyed or damaged assets, as and when required to be
paid and upon presentation of evidence satisfactory to the Administrative Agent
of such required payments and such other documents as the Administrative Agent
may reasonably request. As and to the extent required by Section 2.6(e), and in
any event upon and during the continuance of an Event of Default, the
Administrative Agent shall apply such proceeds as a prepayment of the Loans in
the order and manner provided in Section 2.6(g).

 

5.7 Maintenance of Books and Records; Inspection. Each Credit Party will, and
the Borrower will cause each of the Borrower’s Subsidiaries to, (i) maintain
adequate books, accounts and records, in which full, true and correct entries
shall be made of all financial transactions in relation to its business and
properties, and prepare all financial statements required under this Agreement,
in each case in accordance with GAAP and in compliance with the requirements of
any Governmental Authority having jurisdiction over it, (ii) provide to the
Administrative Agent, upon request, a complete and accurate listing of all
electronic and other systems by which the Credit Parties maintain any books,
accounts and records, and provide all information necessary (including
credentials, passwords and authorizations) to permit the Administrative Agent to
(A) access, duplicate and disseminate the information contained therein and
(B) in connection with an exercise of remedies after the occurrence and during
the continuance of an Event of Default, have exclusive control over such books,
accounts and records, and (iii) permit employees or agents of the Administrative
Agent or any Lender to visit and inspect its properties and examine or audit its
books, records, working papers and accounts and make copies and memoranda of
them, and to discuss its affairs, finances and accounts with its officers and
employees and, upon notice to the Borrower, the independent public accountants
of the Credit Parties and their respective Subsidiaries (and by this provision
each of the Parent, Intermediate Holdco and the Borrower authorizes such
accountants to discuss the finances and affairs of the Credit Parties and their
respective Subsidiaries), all at such times and from time to time, upon
reasonable notice and during business hours, as may be reasonably requested.

 

5.8 Rate Management Agreements. Not later than fifteen (15) days after the date
of any advance of Loans hereunder (including the Closing Date), the Borrower
shall have entered into or obtained, and the Borrower will thereafter maintain
in full force and effect, Rate Management Agreements in form and substance
reasonably satisfactory to the Administrative Agent, with Lenders or other
Persons acceptable to the Administrative Agent, the effect of which shall be to
fix or limit interest rates payable by the Borrower as to 100% of the aggregate
outstanding principal balance of the Loans as of such date (and after giving
effect to such advance), for a period of not less than the remaining term of
this Agreement. The Borrower will deliver to the Administrative Agent, promptly
upon receipt thereof, copies of such Rate Management Agreements (and any
supplements or amendments thereto), and promptly upon request therefor, any
other information reasonably requested by the Administrative Agent to evidence
its compliance with the provisions of this Section 5.8.

 

5.9 Acquisitions. As soon as reasonably practicable after the consummation of
any Acquisition in accordance with Section 7.5(i), 7.5(ii) or 7.5(iv), the
Borrower will deliver to the Administrative Agent true and correct copies of the
fully executed acquisition agreement (including schedules and exhibits thereto)
and other material documents and closing papers delivered in connection
therewith.

 



84

 

 

5.10 Subsidiaries and Tax Credit Parties.

 

(a) Within thirty (30) days (or such longer period as the Administrative Agent
agrees in its discretion) of the creation or direct or indirect acquisition by
any Restricted Party of any Subsidiary (other than an Excluded Tax Credit
Subsidiary), each such new Subsidiary (such Person, for purposes of this
Section 5.10, the “subject Subsidiary”) shall execute and deliver to the
Administrative Agent (i) a joinder to the Guaranty, pursuant to which the
subject Subsidiary shall become a Guarantor thereunder and shall guarantee the
payment in full of the Obligations of the Borrower under this Agreement and the
other Credit Documents and the other obligations described therein, and (ii) if
the subject Subsidiary is a Project Holding Company, a joinder to the Security
Agreement and such of the other Security Documents, as applicable, pursuant to
which the subject Subsidiary shall become a party thereto and shall grant to the
Administrative Agent a first priority Lien upon and security interest in its
accounts receivable, inventory, equipment, general intangibles and other
personal property as Collateral for its obligations under the Guaranty and the
other obligations described therein, subject only to Permitted Liens, and the
Borrower shall, or shall cause the parent Credit Party that owns the Capital
Stock of the subject Subsidiary to, execute and deliver to the Administrative
Agent an amendment or supplement to the Security Agreement pursuant to which all
of the Capital Stock of the subject Subsidiary then held by the Borrower or such
parent Credit Party shall be pledged to the Administrative Agent, together, to
the extent applicable, with the certificates evidencing such Capital Stock and
undated stock powers duly executed in blank.

 

(b) Concurrently with the delivery of any document required by Section 5.10(a),
the Borrower shall deliver to the Administrative Agent:

 

(i) (A) a copy of the certificate of incorporation (or other charter documents)
of the subject Subsidiary, certified as of a date that is acceptable to the
Administrative Agent by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of the subject Subsidiary, (B) a
copy of the bylaws or similar organizational document of the subject Subsidiary,
certified on behalf of the subject Subsidiary as of a date that is acceptable to
the Administrative Agent by the corporate secretary or assistant secretary of
the subject Person, (C) a certificate of good standing for the subject
Subsidiary issued by the applicable Governmental Authority of the jurisdiction
of incorporation or organization of the subject Subsidiary and (D) copies of the
resolutions of the board of directors or stockholders or other equity owners, as
applicable, of the subject Subsidiary authorizing the execution, delivery and
performance of the agreements, documents and instruments executed pursuant to
Section 5.10(a) and any other Credit Documents to which such subject Subsidiary
will be a party, certified on behalf of the subject Subsidiary by an Authorized
Officer of the subject Person, all in form and substance reasonably satisfactory
to the Administrative Agent;

 

(ii) a report of Uniform Commercial Code financing statement, tax and judgment
lien searches performed against such Subsidiary in each jurisdiction in which
the subject Subsidiary is incorporated or organized, and to the extent requested
by the Administrative Agent, any other jurisdiction where such subject
Subsidiary has a place of business or maintains any assets, which report shall
show no Liens on its assets (other than Permitted Liens);

 



85

 

 

(iii) a certificate of the secretary or an assistant secretary of the subject
Subsidiary as to the incumbency and signature of the officers executing
agreements, documents and instruments executed pursuant to Section 5.10(a) and
any other Credit Documents to which such subject Subsidiary will be a party;

 

(iv) to the extent requested by the Administrative Agent, favorable legal
opinions of counsel (including local counsel, as applicable) to the subject
Subsidiary, addressing such matters regarding the subject Subsidiary and the
agreements, documents and instruments executed pursuant to Section 5.10(a) and
any other Credit Documents to which such subject Subsidiary will be a party as
the Administrative Agent requires;

 

(v) a certificate as to the solvency of the subject Subsidiary, addressed to the
Administrative Agent and the Lenders, dated as of the date of creation,
acquisition or designation of the subject Subsidiary and in form and substance
reasonably satisfactory to the Administrative Agent; and

 

(vi) evidence satisfactory to the Administrative Agent that no Default or Event
of Default shall exist immediately before or after the creation or acquisition
of the subject Subsidiary or be caused thereby.

 

(c) Each Project Subsidiary and Tax Credit Party shall deliver to the
Administrative Agent Real Property Support Documents with respect to its Realty,
in each case within thirty (30) days (or such longer period as the
Administrative Agent agrees in its discretion) of (i) the date such Person
becomes a Guarantor, if such Person becomes a Guarantor after the Closing Date,
or (ii) the date such Person acquires such Realty, if such Realty is acquired
after the Closing Date.

 

(d) Without limiting the generality of the foregoing, each Credit Party shall
obtain consents to the collateral assignment of the Capital Stock of the
applicable Restricted Parties and Tax Credit Parties from such counterparties to
the Project Documents and third parties as the Administrative Agent requires.

 

(e) As promptly as reasonably possible, the Borrower and its Subsidiaries will
deliver any such other documents, certificates and opinions, in form and
substance reasonably satisfactory to the Administrative Agent, as the
Administrative Agent or the Required Lenders may reasonably request in
connection therewith and will take such other action as the Administrative Agent
may reasonably request to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected security interest in the Collateral being
pledged pursuant to the documents described in this Section 5.10 and any other
Credit Documents to be executed by the subject Subsidiary.

 



86

 

 

(f) Notwithstanding the foregoing provisions of this Section 5.10, with respect
to any Foreign Subsidiary, (i) the Capital Stock of such Foreign Subsidiary will
not be required to be pledged to the extent (but only to the extent) that
(y) such Foreign Subsidiary is a Subsidiary of a Foreign Subsidiary or (z) such
pledge exceeds (in the case of a pledge of voting Capital Stock) 66% of the
voting Capital Stock of such Foreign Subsidiary, unless and to the extent that
the pledge of greater than 66% of the voting Capital Stock of such Foreign
Subsidiary would not cause any materially adverse tax consequences to the
Borrower, and (ii) such Foreign Subsidiary will not be required to become a
Subsidiary Guarantor if doing so would cause any materially adverse tax
consequences to the Borrower or the Parent, determined by whether the execution
of the Guaranty by such Foreign Subsidiary would constitute an investment of
earnings in United States property under Section 956 (or any successor statute)
of the Code which would trigger an increase in the gross income of the Parent
pursuant to Section 951 (or any successor provision) of the Code without
corresponding credits or other offsets.

 

(g) Concurrently with the Acquisition by the Borrower or any Subsidiary thereof
(other than an Excluded Tax Credit Subsidiary) of any Tax Credit Project, the
Borrower will deliver to the Administrative Agent an agreement, duly executed by
each Person that owns any Capital Stock issued by any applicable Tax Credit
Party, pursuant to which (i) such Person grants to the Administrative Agent
certain notice and cure rights with respect to the tax equity documentation for
such Tax Credit Project, (ii) such Person agrees to allow the Administrative
Agent (or any designee thereof) to “step-in” to such tax equity documentation
(including by agreeing that any foreclosure on any Capital Stock issued by any
Person would not give rise to a termination of such tax equity documentation,
whether automatically, at the election of such Tax Credit Party, or otherwise)
and (iii) such Person agrees not to replace or remove the manager of such Tax
Credit Party notwithstanding any change of control of such Tax Credit Party
(including as a result of any foreclosure on any Capital Stock issued by such
Tax Credit Party). Within 30 days after request therefor by the Administrative
Agent (which request shall be made in respect of any Tax Credit Project within
10 Business Days after the Borrower shall have delivered to the Administrative
Agent notice of the Acquisition of such Tax Credit Project in accordance with
Section 7.5(i)), the Borrower will deliver to the Administrative Agent, with
respect to each Tax Credit Party (other than any Excluded Tax Credit Subsidiary)
that owns or manages any portion of such Tax Credit Project, the documents and
other instruments required by this Section 5.10 as if such Tax Credit Party was
a “subject Subsidiary” (as defined in Section 5.10(a)). In connection with the
foregoing obligations of the Borrower, to the extent reasonably requested by any
applicable Tax Credit Party or any equityholder thereof (other than the Borrower
or any Affiliate thereof), the Administrative Agent will execute and deliver a
forbearance agreement, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which it will agree, on behalf of the Lenders,
to forbear, on commercially reasonable terms, from foreclosing on certain assets
of or related to any Tax Credit Project.

 

5.11 Environmental Laws. The Borrower will, and will cause each of its
Subsidiaries to, (i) comply in all material respects with, and use commercially
reasonable efforts to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and use commercially
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (ii) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions, required under Environmental Laws and promptly comply in all
material respects with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent that the same are
being contested in good faith by appropriate proceedings or to the extent the
failure to conduct or complete any of the foregoing could not reasonably be
expected to have a Material Adverse Effect.

 



87

 

 

5.12 Public/Private Information. Each of the Parent and the Borrower will
cooperate with the Administrative Agent in connection with the publication of
certain materials and/or information provided by or on behalf of the Credit
Parties to the Administrative Agent and Lenders pursuant to this Article V
(collectively, the “Information Materials”) and will designate Information
Materials (i) that are either available to the public or not material with
respect to the Parent and its Subsidiaries for purposes of federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information, as “Private Information”.

 

5.13 Compliance with Anti-Corruption Laws; Sanctions; PATRIOT Act. Each of the
Parent, Intermediate Holdco and the Borrower will, and will cause each of its
Subsidiaries to, (i) maintain in effect and enforce policies and procedures
designed to ensure compliance by the Parent, Intermediate Holdco, the Borrower,
their respective Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
(ii) provide, to the extent commercially reasonable, such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the PATRIOT Act.

 

5.14 Further Assurances. Each Credit Party will, and the Borrower will cause
each of the Borrower’s Subsidiaries to, make, execute, endorse, acknowledge and
deliver any amendments, modifications or supplements hereto and restatements
hereof and any other agreements, instruments or documents, and, to the extent
such Person has executed the Security Documents, take any and all such other
actions, as may from time to time be reasonably requested by the Administrative
Agent or the Required Lenders to perfect and maintain the validity and priority
of the Liens granted pursuant to the Security Documents and to effect, confirm
or further assure or protect and preserve the interests, rights and remedies of
the Administrative Agent and the Lenders under this Agreement and the other
Credit Documents. The Administrative Agent, on behalf of the Lenders, shall
execute and deliver such releases from the Credit Documents necessary for and in
connection with any Asset Disposition consummated in accordance with
Section 7.4.

 

5.15 Project Subsidiaries. The Borrower shall cause (i) each Project Subsidiary
to take only such actions that are necessary or incidental to the ownership,
construction and operation of one or more Projects and (ii) each Borrowing Base
Project to be wholly-owned by one or more Project Subsidiaries or Tax Credit
Parties (as set forth on Schedule 1.1(b) or in the applicable Approval Notice
submitted and approved in accordance with Section 2.19).

 

5.16 Project Documents. The Borrower shall, and shall cause each Project
Subsidiary to, comply with and maintain in full force and effect all Project
Documents applicable to any Borrowing Base Project.

 

5.17 Depository Relationship. The Borrower shall utilize Fifth Third as the
principal depository in which substantially all of its funds are deposited and
shall cause each Restricted Party to regularly (and in any event no less
frequently than monthly) transfer all cash and Cash Equivalents in excess of
such reasonable amount necessary to operate each applicable Project with respect
to each such Restricted Party (as reasonably determined by the Borrower and as
agreed by the Administrative Agent) into deposit accounts and securities
accounts, as applicable, over which the Administrative Agent has control.

 



88

 

 

5.18 Reserves. The Borrower shall use the Reserves for each Project only for the
purposes identified in the definition of “Reserves” herein, and shall, promptly
after (a) use of any Reserve for any such purpose or (b) notification from the
Administrative Agent of its reasonable determination of an adjustment to the
required minimum amount of the Reserve for any Project (as contemplated by the
definition of “Fully Funded” herein), replenish such Reserve such that it is
Fully Funded.

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that, until the termination of the
Commitments, the payment in full in cash of all Obligations (other than
contingent indemnification obligations) and the termination or expiration of all
Letters of Credit (other than Letters of Credit as to which other arrangements
with respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made):

 

6.1 Debt to Capitalization Ratio. The Borrower will not permit the Debt to
Capitalization Ratio as of the last day of any fiscal quarter to be greater than
0.80 to 1.00.

 

6.2 Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio as of the last day of any fiscal quarter to be less than 1.10 to
1.00.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, until the termination of the
Commitments, the payment in full in cash of all Obligations (other than
contingent indemnification obligations) and the termination or expiration of all
Letters of Credit (other than Letters of Credit as to which other arrangements
with respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made):

 

7.1 Merger; Consolidation. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, liquidate, wind up or dissolve, or enter into any
consolidation, merger or other combination, or agree to do any of the foregoing;
provided, however, that:

 

(i) any Wholly Owned Project Subsidiary may merge or consolidate with, or be
liquidated into, any other Project Subsidiary so long as no Default or Event of
Default has occurred and is continuing or would result therefrom;

 

(ii) the Borrower may merge or consolidate with another Person (other than
another Credit Party), so long as (x) the Borrower is the surviving entity,
(y) such merger or consolidation constitutes an Acquisition permitted under
Section 7.5 and the applicable conditions and requirements of Sections 5.9 and
5.10 are satisfied, and (z) no Default or Event of Default has occurred and is
continuing or would result therefrom; and

 



89

 

 

(iii) to the extent not otherwise permitted under the foregoing clauses, any
Wholly Owned Subsidiary that has sold, transferred or otherwise disposed of all
or substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement and no longer conducts any active trade or
business may be liquidated, wound up and dissolved, so long as no Default or
Event of Default has occurred and is continuing or would result therefrom.

 

7.2 Indebtedness. The Borrower will not, and will not permit or cause any of its
Subsidiaries or any Tax Credit Party to, create, incur, assume or suffer to
exist any Indebtedness other than (without duplication):

 

(i) Indebtedness of the Restricted Parties in favor of the Administrative Agent
and the Lenders incurred under this Agreement and the other Credit Documents;

 

(ii) purchase money Indebtedness of the Borrower and its Subsidiaries incurred
solely to finance the acquisition, construction or improvement of any equipment,
real property or other fixed assets in the ordinary course of business (or
assumed or acquired by the Borrower and its Subsidiaries in connection with an
Acquisition or other transaction permitted under this Agreement), including
Capital Lease Obligations, and any renewals, replacements, refinancings or
extensions thereof; provided that all such Indebtedness shall not exceed
$1,000,000 in aggregate principal amount outstanding at any one time;

 

(iii) intercompany Indebtedness permitted under Section 7.5(iii);

 

(iv) Indebtedness of the Borrower under Rate Management Agreements required
pursuant to, and entered into in accordance with, Section 5.8 or under other
Rate Management Agreements entered into in the ordinary course of business to
manage existing or anticipated interest rate, foreign currency or commodity
risks and not for speculative purposes;

 

(v) Indebtedness consisting of Guaranty Obligations of the Borrower or any of
its Subsidiaries incurred in the ordinary course of business for the benefit of
another Restricted Party; provided that the primary obligation being guaranteed
is expressly permitted by this Agreement;

 

(vi) Indebtedness that may be deemed to exist pursuant to any performance bond,
surety, statutory appeal or similar obligation entered into or incurred by the
Borrower or any of its Subsidiaries in the ordinary course of business;

 

(vii) Indebtedness of the Borrower and its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently (except in the case of daylight overdrafts) drawn
against insufficient funds in the ordinary course of business; provided that
such Indebtedness is extinguished within five Business Days of its incurrence;
and

 



90

 

 

(viii) other unsecured Indebtedness of the Restricted Parties not exceeding
$50,000 in aggregate principal amount outstanding at any time.

 

7.3 Liens. The Borrower will not, and will not permit or cause any of its
Subsidiaries or any Tax Credit Party to, directly or indirectly, make, create,
incur, assume or suffer to exist, any Lien upon or with respect to any part of
its property or assets, whether now owned or hereafter acquired, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income or profits under the Uniform Commercial Code of any state or under any
similar recording or notice statute, or agree to do any of the foregoing, other
than the following (collectively, “Permitted Liens”):

 

(i) Liens in favor of the Administrative Agent created by or otherwise existing
under or in connection with this Agreement and the other Credit Documents;

 

(ii) Liens imposed by law, such as Liens of carriers, warehousemen, mechanics,
materialmen and landlords, incurred in the ordinary course of business for sums
not constituting borrowed money that are not overdue for a period of more than
30 days or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);

 

(iii) Liens (other than any Lien imposed by ERISA the creation or incurrence of
which would result in an Event of Default under Section 8.1(j)) incurred in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure the performance of letters of credit, bids, tenders, statutory
obligations, surety and appeal bonds, leases, public or statutory obligations,
government contracts and other similar obligations (other than obligations for
borrowed money) entered into in the ordinary course of business;

 

(iv) Liens for taxes, assessments or other governmental charges or statutory
obligations that are not delinquent or remain payable without any penalty or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP (if so
required);

 

(v) any attachment or judgment Lien not constituting an Event of Default under
Section 8.1(h);

 

(vi) Liens on assets of the Borrower and its Subsidiaries securing the purchase
money Indebtedness permitted under Section 7.2(ii); provided that (x) any such
Lien shall attach to the property being acquired, constructed or improved with
such Indebtedness concurrently with or within 90 days after the acquisition (or
completion of construction or improvement) or the refinancing thereof by the
Borrower or such Subsidiary, (y) the amount of the Indebtedness secured by such
Lien shall not exceed 100% of the cost to the Borrower or such Subsidiary of
acquiring, constructing or improving the property and any other assets then
being financed solely by the same financing source, and (z) any such Lien shall
not encumber any other property of the Borrower or any of its Subsidiaries
except assets then being financed solely by the same financing source;

 



91

 

 

(vii) customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code of banks or other
financial institutions where the Parent or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;

 

(viii) Liens that arise in favor of banks under Article 4 of the Uniform
Commercial Code on items in collection and the documents relating thereto and
proceeds thereof;

 

(ix) Liens arising from the filing (for notice purposes only) of UCC-1 financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) in respect of true leases otherwise permitted hereunder;

 

(x) with respect to any Realty occupied by the Borrower or any of its
Subsidiaries, (x) all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof, and (y) all
zoning, subdivision, entitlement, conservation, land use and other environmental
restrictions, laws, rules, ordinances and regulations applicable thereto; and

 

(xi) any leases, subleases, licenses or sublicenses granted by the Borrower or
any of its Subsidiaries to third parties in the ordinary course of business and
not interfering in any material respect with the business of the Borrower and
its Subsidiaries, and any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease or license permitted under this Agreement.

 

7.4 Asset Dispositions. The Borrower will not, and will not permit or cause any
of its Subsidiaries or any Tax Credit Party to, directly or indirectly, make or
agree to make any Asset Disposition except for:

 

(i) the sale or other disposition of inventory and Cash Equivalents in the
ordinary course of business, the sale, discount or write-off of past due or
impaired accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes), and the termination or unwinding of
Rate Management Agreements permitted hereunder;

 

(ii) the sale or other disposition by a Project Holding Company of the Capital
Stock issued by a Project Subsidiary or Tax Credit Party so long as (A) the Net
Cash Proceeds of such sale or disposition equal or exceed the aggregate Project
Values of the Borrowing Base Projects owned or operated by such Project
Subsidiary, and (B) the Net Cash Proceeds thereof are delivered to the
Administrative Agent to be held for application to the prepayment of the Loans
in accordance with the provisions of Section 2.6(f);

 

(iii) [reserved];

 



92

 



 

(iv) the sale, lease or other disposition of assets by the Borrower or any
Project Holding Company to any other Project Holding Company, in each case so
long as no Event of Default shall have occurred and be continuing or would
result therefrom; and

 

(v) the sale, exchange or other disposition in the ordinary course of business
of equipment or other capital assets that are obsolete or no longer necessary
for the operations of the Borrower and its Subsidiaries.

 

7.5 Investments. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, purchase, own, invest in or otherwise
acquire any Capital Stock, evidence of indebtedness or other obligation or
security or any interest whatsoever in any other Person, or make or permit to
exist any loans, advances or extensions of credit to, or any investment in cash
or by delivery of property in, any other Person, or purchase or otherwise
acquire (whether in one or a series of related transactions) any portion of the
assets, business or properties of another Person (including pursuant to an
Acquisition), or create or acquire any Subsidiary, or become a partner or joint
venturer in any partnership or joint venture (collectively, “Investments”), or
make a commitment or otherwise agree to do any of the foregoing, other than:

 

(i) any Acquisition by a Restricted Party that is not a current Project
Subsidiary of any Project that is a commercial-scale distributed generation or
utility-scale solar photovoltaic power generation system located in the
contiguous United States that has achieved commercial operation and the
production of which is being or will be sold to an investment grade offtaker or
other Person reasonably acceptable to the Administrative Agent pursuant to an
executed and effective power purchase agreement;

 

(ii) any Acquisition by any Project Subsidiary of any Borrowing Base Project;

 

(iii) Investments by any Restricted Party that is a Credit Party in any other
Restricted Party that is a Guarantor;

 

(iv) the Acquisition of (but not any subsequent Investment in under this clause)
any Excluded Tax Credit Subsidiary by any Restricted Party that is a Credit
Party;

 

(v) so long as no Event of Default has occurred and is continuing, Investments
made in the ordinary course of business in any Excluded Tax Credit Subsidiary
that are (A) applied to maintenance costs for the relevant Project of such
Excluded Tax Credit Subsidiary or the purchase of Capital Stock in such Excluded
Tax Credit Subsidiary from a Tax Credit investor and (B) funded by a
substantially concurrent capital contribution to the Borrower from Intermediate
Holdco;

 

(vi) Investments consisting of Cash Equivalents;

 

(vii) Investments consisting of the extension of trade credit, the creation of
prepaid expenses, the purchase of inventory, supplies, equipment and other
assets, and advances to employees, in each case by the Borrower and its
Subsidiaries in the ordinary course of business;

 



93

 

 

(viii) Investments (including equity securities and debt obligations) by the
Borrower and its Subsidiaries received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(ix) Investments existing as of the Closing Date and described in Schedule 7.5;

 

(x) Investments by the Borrower under Rate Management Agreements required
pursuant to, and entered into in accordance with, Section 5.8 or under other
Rate Management Agreements entered into in the ordinary course of business to
manage existing or anticipated interest rate, foreign currency or commodity
risks and not for speculative purposes;

 

(xi) Investments by the Borrower in its Subsidiaries to the extent made prior to
July 11, 2016; and

 

(xii) the acquisition by any Project Holding Company of the Capital Stock issued
by any Tax Credit Party for any Tax Credit Project in accordance with the
applicable Project Documents.

 

7.6 Restricted Payments.

 

(a) The Borrower will not, and will not permit or cause any of its Subsidiaries
to, directly or indirectly, declare or make any dividend payment, or make any
other distribution of cash, property or assets, in respect of any of its Capital
Stock or any warrants, rights or options to acquire its Capital Stock, or
purchase, redeem, retire or otherwise acquire for value any shares of its
Capital Stock or any warrants, rights or options to acquire its Capital Stock,
or set aside funds for any of the foregoing, except that:

 

(i) the Borrower and any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in its common Capital Stock;

 

(ii) each Wholly Owned Subsidiary of the Borrower may declare and make dividend
payments or other distributions to the Borrower or to a Subsidiary thereof, in
each case to the extent not prohibited under applicable Requirements of Law;

 

(iii) the Borrower may declare and make dividend payments and other
distributions to Intermediate Holdco so long as (A) both immediately before and
after giving effect to any such dividend or distribution (1) no Default or Event
of Default has occurred and is continuing or would result therefrom and (2) the
Borrower is in compliance with the financial covenants contained in Article VI,
such compliance determined with regard to calculations made on a Pro Forma Basis
for the Reference Period most recently ended for which financial statements have
been delivered to the Administrative Agent hereunder, calculated in accordance
with GAAP as if such dividend or distribution had been made on the last day of
such Reference Period, (B) with respect to any such dividend or distribution
made prior to the Second Conversion Date, the aggregate amount of such dividends
and distributions during any fiscal quarter (the “measurement quarter”) does not
exceed the lesser of (1) 1.75% of the Average Net Asset Value of the Borrower
for the measurement quarter and (2) the Dividend Amount for the measurement
quarter (provided that the Borrower shall not be in violation of this clause
(iii) due solely to the aggregate dividends and distributions paid during the
measurement quarter being in excess of the Dividend Amount for such measurement
quarter so long as either (x) Intermediate Holdco shall make one or more Capital
Contributions to the Borrower that are not Specified Capital Contributions
during the immediately succeeding fiscal quarter (the “next quarter”) in an
aggregate amount greater than or equal to the Dividend Overage, or (y) the
aggregate amount of dividends and distributions paid by the Borrower during the
next quarter does not exceed (I) the lesser of (1) 1.75% of the Average Net
Asset Value of the Borrower for the next quarter and (2) the Dividend Amount for
the next quarter minus (II) the Dividend Overage for the measurement quarter
(for clarity, this proviso shall not apply if the aggregate amount of dividends
and distributions paid during the measurement quarter shall exceed 1.75% of the
Average Net Asset Value of the Borrower for such measurement quarter)), (C) the
Reserves for all Borrowing Base Projects are Fully Funded (as acknowledged by
the Administrative Agent in writing to the Borrower) and (D) as of the most
recent fiscal quarter end occurring after the Closing Date and prior to the date
of such dividend or distribution for which financial statements and a Compliance
Certificate have been delivered to the Administrative Agent hereunder, the Debt
Service Coverage Ratio shall have been not less than 1.20 to 1.00 (it being
acknowledged that in no event shall any dividend payments or other distributions
be made under this clause (iii) at any time prior to the date that financial
statements have been delivered to the Administrative Agent under Section
5.1(a)(i) or (b)(i) (as applicable) and a Compliance Certificate has been
delivered to the Administrative Agent under Section 5.2(a), in each case for the
first fiscal quarter end occurring after the Closing Date);

 



94

 

 

(iv) the Borrower may declare and make additional dividend payments and other
distributions to Intermediate Holdco, no more frequently than once in any fiscal
year, so long as (A) any such dividend or distribution is made within thirty
(30) days after the annual audited consolidated financial statements of the
Restricted Parties for the prior fiscal year (commencing with the audited
consolidated financial statements of the Restricted Parties for the fiscal year
ending December 31, 2020, it being acknowledged that in no event shall any
dividend payments or other distributions be made under this clause (iv) prior to
such time) are delivered to the Administrative Agent pursuant to Section
5.1(b)(i), (B) any such dividend or distribution is made from excess cash flow
of the Restricted Parties for the prior fiscal year (as such calculation of
excess cash flow is demonstrated and certified by the Borrower to the
Administrative Agent and approved by the Administrative Agent), (C) both
immediately before and after giving effect to any such dividend or distribution
(1) no Default or Event of Default has occurred and is continuing or would
result therefrom, (2) the Fixed Charge Coverage Ratio, calculated on a Pro Forma
Basis for the Reference Period ending as of the end of such prior fiscal year in
accordance with GAAP as if such dividend or distribution had been made on the
last day of such Reference Period, shall not be less than 1.00 to 1.00 and
(3) the Borrower is in compliance with the financial covenant contained in
Section 6.1, such compliance determined with regard to calculations made on a
Pro Forma Basis for the Reference Period ending as of the end of such prior
fiscal year, calculated in accordance with GAAP as if such dividend or
distribution had been made on the last day of such Reference Period, and (D) as
of the end of such prior fiscal year, the Debt Service Coverage Ratio shall have
been not less than 1.20 to 1.00;

 



95

 

 

(v) the Borrower and any of its Subsidiaries may distribute to Intermediate
Holdco the Capital Stock issued by a Project Subsidiary to the extent such
distribution constitutes an Asset Disposition made in accordance with
Section 7.4(ii); and

 

(vi) the Borrower and any of its Subsidiaries may distribute funds in the amount
of the Net Cash Proceeds received with respect to any Borrowing Base Project to
the extent that (A) one or more Asset Dispositions permitted hereby or Material
Casualty Events has occurred with respect to such Borrowing Base Project and the
aggregate Net Cash Proceeds thereof received by such applicable Restricted Party
exceed the aggregate Net Cash Proceeds required to be paid as mandatory
prepayments or reinvested under Section 2.6(e) and Section 2.6(f), (B) no Event
of Default has occurred and is continuing and (C) the applicable Net Cash
Proceeds have been applied pursuant to Section 7.4(ii).

 

(b) The Borrower will not, and will not permit or cause any of its Subsidiaries
to, make (or give any notice in respect of) any payment or prepayment of
principal on, or interest, fees or premium (if any) with respect to, any
Subordinated Indebtedness, or directly or indirectly make any redemption
(including pursuant to any change of control or asset disposition provision),
retirement, defeasance or other acquisition for value of any of the any
Subordinated Indebtedness, or make any deposit or otherwise set aside funds for
any of the foregoing purposes.

 

7.7 Transactions with Affiliates. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, enter into any transaction (including any
purchase, sale, lease or exchange of property or the rendering of any service)
with any officer, director, stockholder or other Affiliate of the Parent or any
of its Subsidiaries (other than any transactions between (x) Restricted Parties
that are Credit Parties or (y) Restricted Parties that are not Credit Parties),
except in the ordinary course of its business and upon fair and reasonable terms
that are no less favorable to it than it would be obtained in a comparable arm’s
length transaction with a Person other than an Affiliate of the Parent or any of
its Subsidiaries; provided, however, that nothing contained in this Section 7.7
shall prohibit (i) transactions described on Schedule 7.7 (and any renewals or
replacements thereof on terms not materially more disadvantageous to the
applicable Credit Party) or otherwise expressly permitted under this Agreement,
(ii) the making by any Restricted Party of any rental or other payments or
distributions to any Tax Credit Party pursuant to or in accordance with any
organizational documents or other Project Documents executed to utilize,
monetize or maintain any Tax Credit, or (iii) the payment of a management fee to
the Parent or one of its Affiliates during any month in an amount not to exceed
0.25% of the daily average gross consolidated assets of the Borrower and its
Subsidiaries during the immediately preceding month, so long as both immediately
before and after giving effect to any such payment (A) no Default or Event of
Default has occurred and is continuing or would result therefrom, and (B) the
Borrower is in compliance with the financial covenants contained in Article VI,
such compliance determined with regard to calculations made on a Pro Forma Basis
for the Reference Period most recently ended for which financial statements have
been delivered to the Administrative Agent under this Agreement, calculated in
accordance with GAAP as if such payment had been made on the last day of such
Reference Period. Without limiting the foregoing, the Borrower will not, and
will not permit or cause any of its Subsidiaries to, pay any management,
consulting, transaction or similar fees to any the Parent, any of its
Subsidiaries or any of their respective Affiliates (other than the Restricted
Parties) except as expressly permitted by clause (iii) above.

 



96

 

 

7.8 Lines of Business. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, engage in any lines of business other than (i) the
businesses engaged in by the Borrower and its Subsidiaries on the Closing Date
and businesses and activities reasonably related thereto, and (ii) subject to
Section 7.5, any line of business permitted under such Person’s investment
mandate as set forth in any applicable Form 10-K or prospectus.

 

7.9 Sale-Leaseback Transactions. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, become or remain
liable as lessee or as guarantor or other surety with respect to any lease,
whether an operating lease or a Capital Lease, of any property (whether real,
personal or mixed, and whether now owned or hereafter acquired) (i) that any
Restricted Party has sold or transferred (or is to sell or transfer) to a Person
that is not a Restricted Party or (ii) that any Restricted Party intends to use
for substantially the same purpose as any other property that, in connection
with such lease, has been sold or transferred (or is to be sold or transferred)
by a Restricted Party to another Person that is not a Restricted Party, in each
case except for transactions otherwise expressly permitted under this Agreement.

 

7.10 Certain Payments and Amendments. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, (i) make any prepayment or other payment on
or in respect of any Subordinated Indebtedness except for payments expressly
permitted by the subordination agreement or other subordination provisions
applicable thereto, or (ii) amend, modify or waive (A) any provision of any
Subordinated Indebtedness, (B) any provision of its articles or certificate of
incorporation or formation, bylaws, operating agreement or other applicable
formation or organizational documents, as applicable, the terms of any class or
series of its Capital Stock, or any agreement among the holders of its Capital
Stock or any of them, in each case other than in a manner that could not
reasonably be expected to adversely affect the Lenders in any material respect,
or (C) any Project Document without the Administrative Agent’s written consent
(provided that the Borrower shall give the Administrative Agent and the Lenders
notice of any such amendment, modification or change, together with certified
copies thereof).

 

7.11 Limitation on Certain Restrictions. The Credit Parties will not, and the
Borrower will not permit or cause any of the Borrower’s Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any restriction or encumbrance on (a) the ability of the Credit
Parties to perform and comply with their respective obligations under the Credit
Documents or (b) the ability of any Subsidiary of the Borrower to make any
dividend payment or other distribution in respect of its Capital Stock, to repay
Indebtedness owed to the Borrower or any other Subsidiary, to make loans or
advances to the Borrower or any other Subsidiary, or to transfer any of its
assets or properties to the Borrower or any other Subsidiary, except (in the
case of clause (b) above only) for such restrictions or encumbrances existing
under or by reason of (i) this Agreement and the other Credit Documents,
(ii) applicable Requirements of Law (other than the charter, constitution,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person), (iii) customary
non-assignment provisions in leases and licenses of real or personal property
entered into by the Borrower or any Subsidiary as lessee or licensee in the
ordinary course of business, restricting the assignment or transfer thereof or
of property that is the subject thereof, (iv) customary restrictions and
conditions contained in any agreement relating to the sale of assets (including
Capital Stock of a Subsidiary) pending such sale (provided that such
restrictions and conditions apply only to the assets being sold and such sale is
permitted under this Agreement) and (v) the terms of the Project Documents
applicable to any Borrowing Base Project.

 



97

 

 

7.12 No Other Negative Pledges. Intermediate Holdco and the Borrower will not,
and the Borrower will not permit or cause any of the Borrower’s Subsidiaries to,
enter into or suffer to exist any agreement or restriction that, directly or
indirectly, prohibits or conditions the creation, incurrence or assumption of
any Lien upon or with respect to any part of its property or assets, whether now
owned or hereafter acquired, or agree to do any of the foregoing, except for
such agreements or restrictions existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law
(other than the charter, constitution, articles or certificate of organization
or incorporation and bylaws or other organizational or governing documents of
such Person), (iii) any agreement or instrument creating a Permitted Lien (but
only to the extent such agreement or restriction applies to the assets subject
to such Permitted Lien), (iv) customary provisions in leases and licenses of
real or personal property entered into by the Borrower or any Subsidiary as
lessee or licensee in the ordinary course of business, restricting the granting
of Liens therein or in property that is the subject thereof, (v) customary
restrictions and conditions contained in any agreement relating to the sale of
assets (including Capital Stock of a Subsidiary) pending such sale; provided
that such restrictions and conditions apply only to the assets being sold and
such sale is permitted under this Agreement, and (vi) the terms of the Project
Documents applicable to any Borrowing Base Project.

 

7.13 Ownership of Subsidiaries. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, have any Subsidiaries other than Subsidiaries
that are Controlled by the Borrower.

 

7.14 Fiscal Year. Each of the Parent and the Borrower will not, and will not
permit or cause any of its Subsidiaries to, change its fiscal year or its method
of determining fiscal quarters.

 

7.15 Accounting Changes. Other than as permitted pursuant to Section 1.2, each
of the Parent and the Borrower will not, and will not permit or cause any of its
Subsidiaries to, make or permit any material change in its accounting policies
or reporting practices, except as may be required by GAAP (or, in the case of
Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of its organization).

 

7.16 Sanctions. Each of the Parent and the Borrower will not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).

 



98

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

8.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default”:

 

(a) The Borrower or any other Credit Party shall fail to (i) pay when due any
principal of any Loan or L/C Obligation or deposit any funds as Cash Collateral
in respect of L/C Obligations, or (ii) pay when due any interest on any Loan or
on any L/C Obligation, any fee payable under this Agreement or any other Credit
Document, or (except as provided in clause (i) above) any other Obligation
(other than any Obligation under a Rate Management Agreement or Cash Management
Agreement), and (in the case of this clause (ii) only) such failure shall
continue for a period of three Business Days;

 

(b) The Borrower or any other Credit Party shall (i) fail to observe, perform or
comply with any condition, covenant or agreement contained in any of
Section 2.12, 5.1, 5.2(a), 5.2(b), 5.2(c), 5.2(f)(i), 5.6, 5.8, 5.9 or 5.10 or
in Article VI or VII or (ii) fail to observe, perform or comply with any
condition, covenant or agreement contained in Section 5.2 (other than
Sections 5.2(a), 5.2(b), 5.2(c) and 5.2(f)(i)) and (in the case of this
clause (ii) only) such failure shall continue unremedied for a period of five
days after the earlier of (y) the date on which a Responsible Officer of the
Borrower acquires knowledge thereof and (z) the date on which written notice
thereof is delivered by the Administrative Agent or any Lender to the Borrower;

 

(c) The Borrower or any other Credit Party shall fail to observe, perform or
comply with any condition, covenant or agreement contained in this Agreement or
any of the other Credit Documents other than those enumerated in Sections 8.1(a)
and 8.1(b), and such failure (i) by the express terms of such Credit Document,
constitutes an Event of Default, or (ii) shall continue unremedied for any grace
period specifically applicable thereto or, if no grace period is specifically
applicable, for a period of 30 days after the earlier of (y) the date on which a
Responsible Officer of the Borrower acquires knowledge thereof and (z) the date
on which written notice thereof is delivered by the Administrative Agent or any
Lender to the Borrower; or any default or event of default shall occur under any
Rate Management Agreement to which any Credit Party and any Rate Management
Party are parties or any Cash Management Agreement to which any Credit Party and
any Cash Management Bank are parties;

 

(d) Any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Credit Party in this Agreement, any of the other Credit
Documents or in any certificate, instrument, report or other document furnished
at any time in connection herewith or therewith shall prove to have been
incorrect, false or misleading in any material respect as of the time made,
deemed made or furnished;

 

(e) Subject to and after giving effect to any applicable grace or cure periods
or notice provisions, the Borrower or any other Credit Party shall (i) fail to
pay when due (whether by scheduled maturity, acceleration or otherwise) (y) any
principal of or interest on any Material Indebtedness (other than the
Indebtedness incurred pursuant to this Agreement or a Rate Management Agreement)
or (z) any termination or other payment under any Rate Management Agreement
covering a notional amount of Indebtedness of at least $1,000,000 or (ii) fail
to observe, perform or comply with any condition, covenant or agreement
contained in any agreement or instrument evidencing or relating to any such
Indebtedness, or any other event shall occur or condition exist in respect
thereof, and the effect of such failure, event or condition is to cause, or
permit the holder or holders of such Indebtedness (or a trustee or agent on its
or their behalf) to cause (with or without the giving of notice, lapse of time,
or both), without regard to any subordination terms with respect thereto, such
Indebtedness to become due, or to be prepaid, redeemed, purchased or defeased,
in full prior to its stated maturity;

 



99

 

 

(f) The Borrower or any other Credit Party shall (i) file a voluntary petition
or commence a voluntary case seeking liquidation, winding-up, reorganization,
dissolution, arrangement, readjustment of debts, composition or any other relief
under any Debtor Relief Law, (ii) consent to the institution of, or fail to
controvert in a timely and appropriate manner, any petition or case of the type
described in Section 8.1(g), (iii) apply for or consent to the appointment of or
taking possession by a custodian, trustee, receiver, conservator or similar
official for or of itself or all or a substantial part of its properties or
assets, (iv) fail generally, or admit in writing its inability, to pay its debts
generally as they become due, (v) make a general assignment for the benefit of
creditors or (vi) take any corporate action to authorize or approve any of the
foregoing;

 

(g) Any involuntary petition or case shall be filed or commenced against the
Borrower or any other Credit Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver, conservator or similar official for it or all
or a substantial part of its properties or any other relief under any Debtor
Relief Law, and such petition or case shall continue undismissed and unstayed
for a period of 90 days; or an order, judgment or decree approving or ordering
any of the foregoing shall be entered in any such proceeding;

 

(h) Any one or more money judgments, writs or warrants of attachment, executions
or similar processes involving an aggregate amount (to the extent not paid or
fully bonded or covered by insurance as to which the surety or insurer, as the
case may be, has the financial ability to perform and has acknowledged liability
in writing) in excess of $1,000,000 shall be entered or filed against any
Restricted Party or any of their respective properties and the same shall not be
paid, dismissed, bonded, vacated, stayed or discharged within a period of 30
days or in any event later than five days prior to the date of any proposed sale
of such property thereunder;

 

(i) Any Security Document to which the Borrower or any other Credit Party is now
or hereafter a party shall for any reason cease to be in full force and effect
or cease to be effective to give the Administrative Agent a valid and perfected
security interest in and Lien upon the Collateral purported to be covered
thereby, subject to no Liens other than Permitted Liens, in each case unless any
such cessation occurs in accordance with the terms thereof or is due to any act
or failure to act on the part of the Administrative Agent or any Lender, or the
Borrower or any other Credit Party shall assert any of the foregoing; or the
Guaranty shall for any reason cease to be in full force and effect as to any
Guarantor, or any Guarantor or any Person duly authorized to act on its behalf
shall deny or disaffirm such Guarantor’s obligations thereunder;

 

(j) Any ERISA Event or any other event or condition shall occur or exist with
respect to any Plan or Multiemployer Plan that, when taken together with all
other ERISA Events and other events or conditions that have occurred or are then
existing, has or could reasonably be expected to have a Material Adverse Effect;

 



100

 

 

(k) Any one or more licenses, permits, accreditations or authorizations of any
Restricted Party shall be suspended, limited or terminated or shall not be
renewed, or any other action shall be taken, by any Governmental Authority in
response to any alleged failure by any Restricted Party to be in compliance with
applicable Requirements of Law, and such action, individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse
Effect;

 

(l) Any one or more Environmental Claims shall have been asserted against any
Restricted Party (or a reasonable basis shall exist therefor) or any Restricted
Party shall have incurred or could reasonably be expected to incur liability,
interruption of operations or other adverse effects as a result thereof; and
such Environmental Claims, liability or other effect, individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse
Effect;

 

(m) There shall occur (i) any uninsured damage to, or loss, theft or destruction
of, any Collateral or other assets or properties of the Restricted Parties
having an aggregate fair market value in excess of $2,500,000 or any Borrowing
Base Project having an aggregate fair market value in excess of $2,500,000 or
(ii) any labor dispute, act of God or other casualty that has or could
reasonably be expected to have a Material Adverse Effect; or

 

(n) Any material default (after giving effect to any applicable grace or cure
period or notice provisions) occurs under any Material Contract; or

 

(o) Any Change of Control shall occur.

 

8.2 Remedies: Termination of Commitments, Acceleration, etc. Upon and at any
time after the occurrence and during the continuance of any Event of Default,
the Administrative Agent shall at the direction, or may with the consent, of the
Required Lenders, take any or all of the following actions at the same or
different times:

 

(a) Declare the Commitments and any obligation of the L/C Issuer to make L/C
Credit Extensions to be terminated, whereupon the same shall terminate; provided
that, upon the occurrence of a Bankruptcy Event, the Commitments and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
be terminated without further act of the Administrative Agent or any Lender;

 

(b) Declare all or any part of the outstanding principal amount of the Loans to
be immediately due and payable, whereupon the principal amount so declared to be
immediately due and payable, together with all interest accrued thereon and all
other amounts payable under this Agreement and the other Credit Documents (but
excluding any amounts owing under any Rate Management Agreement or Cash
Management Agreement), shall become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrower; provided that, upon the occurrence of a Bankruptcy
Event, all of the outstanding principal amount of the Loans and all other
amounts described in this Section 8.2(b) shall automatically become immediately
due and payable without presentment, demand, protest, notice of intent to
accelerate or other notice or legal process of any kind or any further act of
the Administrative Agent or any Lender, all of which are hereby knowingly and
expressly waived by the Borrower;

 



101

 

 

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 105% of the aggregate outstanding amount thereof); provided
that, upon the occurrence of a Bankruptcy Event, the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective without further act of the Administrative Agent, the L/C Issuer
or any Lender;

 

(d) Appoint or direct the appointment of a receiver for the properties and
assets of the Restricted Parties, both to operate and to sell such properties
and assets, and the Borrower, for itself and on behalf of its Subsidiaries,
hereby consents to such right and such appointment and hereby waives any
objection the Borrower or any Subsidiary may have thereto or the right to have a
bond or other security posted by the Administrative Agent on behalf of the
Lenders, in connection therewith; and

 

(e) Exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under this Agreement,
the other Credit Documents and applicable law.

 

8.3 Remedies: Setoff. Upon and at any time after the occurrence and during the
continuance of any Event of Default, each Lender, the L/C Issuer and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, the L/C Issuer or any such Affiliate, to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, the L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Credit Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or the L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section 8.3 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 



102

 

 

8.4 Equity Cure. Notwithstanding anything to the contrary contained in
Section 6.2, for purposes of determining whether an Event of Default has
occurred under the financial covenant set forth in Section 6.2 for any fiscal
quarter, any Capital Contribution made to, and actually received by, the
Borrower after the last day of such fiscal quarter and on or prior to the day on
which financial statements are required to be delivered hereunder for such
fiscal quarter will, at the request of the Borrower (delivered to the
Administrative Agent in the form of a Notice of Intent to Cure prior to the day
on which financial statements are required to be delivered hereunder for such
fiscal quarter), be included in the calculation of Consolidated EBITDA for the
Restricted Parties solely for the purposes of determining compliance with the
financial covenant set forth in Section 6.2 at the end of such fiscal quarter
and any subsequent period that includes such fiscal quarter (any such equity
contribution, a “Specified Capital Contribution”); provided that (i) no more
than two Specified Capital Contributions may be made during any fiscal year and
no more than four Specified Capital Contributions may be made during the term of
this Agreement, (ii) Specified Capital Contributions may not be made in
consecutive fiscal quarters, (iii) the amount of any Specified Capital
Contribution shall not exceed the lesser of (A) the amount required to cause the
Restricted Parties to be in compliance with such financial covenant for such
fiscal quarter and (B) 10% of Consolidated EBITDA (without giving effect to such
Specified Capital Contribution) for the Reference Period to which such Specified
Capital Contribution relates, (iv) all Specified Capital Contributions will be
disregarded for all other purposes under this Agreement (including, for the
avoidance of doubt, any other calculation of the Fixed Charge Coverage Ratio
hereunder) and the Credit Documents and shall not be deemed to have decreased
Indebtedness for any period in which such contribution increased Consolidated
EBITDA, (v) the Net Cash Proceeds of each Specified Capital Contribution shall
be applied to prepay the principal balance of the Loans and (vi) upon the
Administrative Agent’s receipt of a written notice from the Borrower that it
intends to exercise the cure right set forth in this Section 8.4 (a “Notice of
Intent to Cure”) (which Notice of Intent to Cure shall be irrevocable and must
be delivered to the Administrative Agent after the last day of the fiscal
quarter in respect of which such cure right is to be exercised and on or prior
to the day on which financial statements are required to be delivered hereunder
for such fiscal quarter), until the day on which the financial statements have
been or are required to be delivered hereunder for the fiscal quarter to which
such Notice of Intent to Cure relates, none of the Administrative Agent nor any
Lender shall exercise the right to accelerate the Obligations and none of the
Administrative Agent nor any Lender shall exercise any right to foreclose on or
take possession of any Collateral solely on the basis of an Event of Default
having occurred and being continuing under Section 8.1(b) as a result of a
breach of the financial covenant set forth in Section 6.2 (provided that an
Event of Default shall be deemed to have occurred during such period for all
other purposes of this Agreement, including Section 3.2 hereof, and the other
Credit Documents unless and until cured in accordance with this Section).

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

9.1 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Fifth Third to act on its behalf as the Administrative
Agent hereunder and under the other Credit Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as set forth in Section 9.6, the provisions of this Article IX
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Credit Party shall have rights as
a third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” (or any other similar term) herein or in any
other Credit Document with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations under agency
doctrine of any applicable law. Instead, such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. The Administrative Agent shall also act as the
“collateral agent” under the Credit Documents, and each of the Lenders
(including in its capacities as a potential Rate Management Party and a
potential Cash Management Bank) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Credit Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.1(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Credit Documents) as if set forth in full herein with respect
thereto.

 



103

 

 

9.2 Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders or to provide notice to or
consent of the Lenders with respect thereto.

 

9.3 Exculpatory Provisions.

 

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent and its Related Parties:

 

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

 

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including, for the
avoidance of doubt, any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

 



104

 

 

(iii) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

(b) Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.5 and 8.2), or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent in writing by the Borrower or a Lender.

 

(c) Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance, extension, renewal or increase
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. For purposes of determining compliance with the conditions specified in
Section 3.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.

 



105

 

 

9.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent.

 

9.6 Resignation of Administrative Agent.

 

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Regardless of
whether a successor has been appointed or has accepted such appointment, such
resignation shall become effective in accordance with such note on the
Resignation Effective Date.

 

(b) With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for in Section 9.6(a). Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Administrative Agent (other than
any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent), and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article IX and Section 10.1 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them (i) while the retiring Administrative Agent was acting as
Administrative Agent and (ii) after such resignation for as long as any of them
continues to act in any capacity hereunder or under the other Credit Documents,
including, without limitation, (A) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and L/C Issuer
and (B) in respect of any actions taken in connection with transferring the
agency to any successor Administrative Agent.

 



106

 

 

(c) Any resignation by Fifth Third as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. If Fifth Third
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Loans or fund risk participations pursuant to Section 2.21. Upon the
appointment by the Borrower of a successor L/C Issuer hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Fifth
Third to effectively assume the obligations of Fifth Third with respect to such
Letters of Credit.

 

9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Credit Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
Bookrunner, Arranger, Syndication Agent, Documentation Agent or other agent or
title listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the L/C Issuer hereunder.

 



107

 

 

9.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents, sub-agents and
counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.9, 2.21 and 10.1) allowed in such judicial
proceeding and (ii) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same. Any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the L/C
Issuer to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments to the
Lenders and the L/C Issuer, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents, sub-agents and counsel, and any other
amounts due the Administrative Agent under Section 2.9 or 10.1.

 

The Lenders and the L/C Issuer hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Credit Party is subject, and
(b) at any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law.  In connection with any such credit bid and purchase, the
Obligations owed to the holders thereof shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Capital Stock or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (f) of Section 10.5 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Capital Stock and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Lender or
other holder of the Obligations or acquisition vehicle to take any further
action (which assignment shall not be subject to the requirements for and
limitations on assignments in Section 10.6, notwithstanding anything in Section
10.6 to the contrary), and (iv) to the extent that Obligations that are assigned
to an acquisition vehicle are not used to acquire Collateral for any reason (as
a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of debt
credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Capital Stock and/or
debt instruments issued by any acquisition vehicle on account of the Obligations
that had been assigned to the acquisition vehicle shall automatically be
cancelled, without the need for any Lender or other holder of the Obligations or
any acquisition vehicle to take any further action.

 



108

 

 

9.10 Collateral and Guaranty Matters.

 

(a) The Administrative Agent is hereby authorized on behalf of the Lenders and
the L/C Issuer, without the necessity of any notice to or further consent from
the Lenders, the L/C Issuer or any other holder of the Obligations, from time to
time (but without any obligation) to take any action with respect to the
Collateral and the Security Documents that may be deemed by the Administrative
Agent in its discretion to be necessary or advisable to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to the Security
Documents. The Administrative Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders, the L/C Issuer or
any other holder of the Obligations for any failure to monitor or maintain any
portion of the Collateral.

 

(b) Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Rate Management Party) hereby irrevocably
authorize the Administrative Agent, at its option and in its discretion, (i) to
release any Lien on any property granted to or held by the Administrative Agent
under any Credit Document (A) upon termination of the Commitments and payment in
full of all of the Obligations (other than (x) contingent indemnification
obligations and (y) Obligations owing to any Rate Management Party or Cash
Management Bank under or in connection with any Rate Management Agreement or
Cash Management Agreement), (B) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Credit Documents or (C) subject to Section 10.5,
if approved, authorized or ratified in writing by the Required Lenders; (ii) to
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Credit Document to the holder of any Lien on such property that
is permitted by Section 7.3(vi); and (iii) to release any Guarantor from its
obligations under the Credit Documents if such Person ceases to be a Subsidiary
as a result of a transaction permitted under the Credit Documents. Upon request
by the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Credit Documents, pursuant to this Section 9.10(b).

 



109

 

 

9.11 Rate Management Agreements and Cash Management Agreements. Except as
otherwise expressly set forth herein, no Rate Management Party or Cash
Management Bank that obtains the benefit of the provisions of Section 2.10(e),
the Guaranty or any Collateral by virtue of the provisions hereof or any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Credit Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Security
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Credit Documents. Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under any Cash Management
Agreements and Rate Management Agreements except to the extent expressly
provided herein and unless the Administrative Agent has received written notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Rate Management Party (other than the Administrative Agent or any Affiliate
thereof), as the case may be. The Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Cash Management Agreements and Rate
Management Agreements in the case of the termination of the Commitments and
payment of the Obligations in full (other than contingent indemnification
obligations and Obligations arising under Cash Management Agreements and Rate
Management Agreements).

 

9.12 Lender Representations. Each Lender as of the Closing Date represents and
warrants as of the Closing Date to the Administrative Agent, the Arranger and
their respective Affiliates, and not, for the avoidance of doubt, for the
benefit of the Borrower or any other Credit Party, that (i) such Lender is not
and will not be (a) an employee benefit plan subject to Title I of ERISA, or (b)
a plan or account subject to Section 4975 of the Internal Revenue Code, (ii) the
assets of such Lender do not constitute “plan assets” within the meaning of
Section 3(42) of ERISA, or (iii) such Lender is not a “governmental plan” within
the meaning of Section 3(32) of ERISA.

 



110

 

 

ARTICLE X

 

MISCELLANEOUS

 

10.1 Expenses; Indemnity; Damage Waiver.

 

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Credit Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) any civil penalty or fine assessed by OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the
Administrative Agent, any Lender or the L/C Issuer as a result of conduct of any
Company Party or Restricted Party that violates a sanction enforced by OFAC.

 

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Credit
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Credit Documents (including in respect of any matters
addressed in Section 2.15), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Substances on or from any property owned or operated by any Credit
Party or any of its Subsidiaries, or any Environmental Claim related in any way
to any Credit Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Credit Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Credit Document, if the Borrower or such Credit
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction. This Section 10.1(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages or related liabilities or expenses arising from any non-Tax
claim.

 



111

 

 

(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 10.1(a) or 10.1(b) to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s proportion (based on the percentages as
used in determining the Required Lenders as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), against the
L/C Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this Section 10.1(c) are subject to the provisions of Section 2.3(c).

 

(d) To the fullest extent permitted by applicable law, the Parent, the Borrower,
each other Credit Party and each Related Party of any of the foregoing Persons
shall not assert, and each hereby waives, any claim against the Parent, the
Borrower, each other Credit Party and each Related Party or any Indemnitee, as
applicable, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in Section 10.1(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems (including the Platform, Intralinks,
SyndTrak or similar systems) in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby.

 

(e) All amounts due under this Section 10.1 shall be payable by the Borrower
upon five Business Days after demand therefor.

 

(f) The agreements in this Section and the indemnity provisions of Section
10.4(e) shall survive the resignation of the Administrative Agent and the L/C
Issuer, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

10.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.

 

(a) This Agreement and the other Credit Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Credit Document
(except, as to any other Credit Document, as expressly set forth therein) shall
be governed by, and construed in accordance with, the law of the State of New
York.

 



112

 

 

(b) The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender or any Related Party of any of the
foregoing in any way relating to this Agreement or any other Credit Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
state court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Credit Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Credit Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

 

(c) The Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any court referred to in
Section 10.2(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 10.4. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

 

10.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



113

 

 

10.4 Notices; Effectiveness; Electronic Communication.

 

(a) Except in the cases of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 10.4(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or e-mail transmission as follows:

 

(i) if to the Borrower or any other Credit Party, the Administrative Agent or
the L/C Issuer, to it at the address, facsimile number or e-mail address
specified for such Person on Schedule 1.1(a); and

 

(ii) if to any Lender, to it at its address, facsimile number or e-mail address
set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in Section 10.4(b), shall be effective as provided in Section 10.4(b).

 

(b) Notices and other communications to the Administrative Agent, the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication including e-mail or by posting such notices or communications on
internet or intranet websites such as SyndTrak or a substantially similar
electronic transmission system (the “Platform”) pursuant to procedures approved
by the Administrative Agent; provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the L/C Issuer or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communication pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

 

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” The Agent Parties do
not warrant the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the communications effected thereby. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with any such communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, any Lender or any other Person
or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise), arising out of any Credit Party’s or the Administrative
Agent’s transmission of any notices or communications through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet, other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Agent Party as determined by a final
and nonappealable judgment of a court of competent jurisdiction.

 



114

 

 

(d) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto (except that each Lender need not give notice of any such change to the
other Lenders in their capacities as such). In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(e) The Administrative Agent, the L/C Issuer and the Lenders shall be entitled
to rely and act upon any notices (including, without limitation, telephonic or
electronic notices, Notices of Borrowing and Applications) purportedly given by
or on behalf of any Credit Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Credit Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Credit Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.5 Amendments, Waivers, etc. No amendment, modification, waiver or discharge
or termination of, or consent to any departure by any Credit Party from, any
provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Required Lenders (or by the Administrative
Agent at the direction or with the consent of the Required Lenders), and then
the same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:

 

(a) unless agreed to in writing by each Lender directly affected thereby,
(i) reduce or forgive the principal amount of any Loan or funded Letter of
Credit participation, reduce the rate of or forgive any interest thereon
(provided that (y) only the consent of the Required Lenders shall be required to
waive the applicability of any post-default increase in interest rates and (z)
an amendment to implement a replacement index rate and related changes may be
entered into in accordance with the terms of Section 2.23), or reduce or forgive
any fees hereunder (other than fees payable to the Administrative Agent or the
Arranger for its own account), (ii) extend the final scheduled maturity date or
any other scheduled date for the payment of any principal of or interest on any
Loan or funded Letter of Credit participation (including any scheduled date for
the mandatory reduction or termination of any Commitments, but excluding any
mandatory prepayment of the Loans pursuant to Section 2.6(d) or 2.6(e) or
reduction or termination of the Commitments in connection therewith), or extend
the time of payment of any fees hereunder (other than fees payable to the
Administrative Agent or the Arranger for its own account), or (iii) increase any
Commitment of any such Lender over the amount thereof in effect or extend the
maturity thereof (it being understood that a waiver of any condition precedent
set forth in Section 3.2 or of any Default or Event of Default or mandatory
reduction in the Commitments, if agreed to by the Required Lenders or all
Lenders (as may be required hereunder with respect to such waiver), shall not
constitute such an increase), or (iv) reduce the percentage of the aggregate
Commitments or of the aggregate unpaid principal amount of the Loans, or the
number or percentage of Lenders, that shall be required for the Lenders or any
of them to take or approve, or direct the Administrative Agent to take, any
action hereunder or under any other Credit Document (including as set forth in
the definition of “Required Lenders”);

 



115

 

 

(b) unless agreed to in writing by all of the Lenders, (i) release all or
substantially all of the Collateral (except as may be otherwise specifically
provided in this Agreement or in any other Credit Document), (ii) release any
Guarantor from its obligations under the Guaranty (other than (A) as may be
otherwise specifically provided in this Agreement or in any other Credit
Document or (B) in connection with the sale or other disposition of all of the
Capital Stock of such Guarantor in a transaction expressly permitted under or
pursuant to this Agreement), (iii) change any other provision of this Agreement
or any of the other Credit Documents requiring, by its terms, the consent or
approval of all the Lenders for such amendment, modification, waiver, discharge,
termination or consent, (iv) change or waive any provision of Section 2.13, any
other provision of this Agreement or any other Credit Document requiring pro
rata treatment of any Lenders in a manner that would alter the pro rata
treatment required thereby, or (vi) amend this Section 10.5;

 

(c) [reserved];

 

(d) [reserved];

 

(e) unless agreed to in writing by the L/C Issuer or the Administrative Agent in
addition to the Lenders required as provided hereinabove to take such action,
affect the respective rights or obligations of the L/C Issuer or the
Administrative Agent, as applicable, hereunder or under any of the other Credit
Documents; and

 

(f) unless agreed to in writing by each Rate Management Party and Cash
Management Bank that would be adversely affected thereby in its capacity as such
relative to the Lenders, (i) amend the definition of “Secured Obligations” in
any Security Document or the definition of “Guaranteed Obligations” in the
Guaranty (or any similar defined term in any other Credit Document benefiting
such Rate Management Party), (ii) amend the definition of “Secured Parties” in
any Security Document or “Guaranteed Parties” in the Guaranty (or any similar
defined term in any other Credit Document benefiting such Rate Management
Party), or (iii) amend any provision regarding priority of payments in this
Agreement or any other Credit Document;

 

and provided further that (i) if any amendment, modification, waiver or consent
would adversely affect the holders of Loans of a particular Class (the “Affected
Class”) relative to holders of Loans of another Class (including by way of
reducing the relative proportion of any payments, prepayments or Commitment
reductions to be applied for the benefit of holders of Loans of the Affected
Class under Section 2.6(d) or 2.6(e)), then such amendment, modification, waiver
or consent shall require the written consent of Lenders holding at least a
majority of the aggregate outstanding principal amount of all Loans (and
unutilized Commitments, if any) of the Affected Class, (ii) the Fee Letter may
be amended or modified, and any rights thereunder waived, in a writing signed
only by the parties thereto, (iii) any Incremental Amendment need be executed
only by the Borrower, the other Credit Parties, the Administrative Agent and
each Person that agrees to provide an Incremental Commitment with respect to the
Incremental Increase implemented thereby.

 



116

 

 

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) no
Commitment or Loan of any Defaulting Lender may be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender and (ii) if
the Administrative Agent and the Borrower shall have jointly identified (each in
its sole discretion) an obvious error or omission of a technical or immaterial
nature, or any ambiguity, mistake, defect or inconsistency, in each case, in any
provision of the Credit Documents, then the Administrative Agent and the
applicable Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Credit Document if the same is not objected to in writing by
the Required Lenders within five Business Days following the posting of such
amendment to the Lenders.

 

Notwithstanding anything to the contrary in this Agreement or any other Credit
Document, (a) any Lender may exchange, continue or rollover all or the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender, (b) this Agreement may be amended and restated without the
consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated, such Lender
shall have no other commitment or other obligation hereunder and shall have been
paid in full all principal, interest and other amounts owing to it or accrued
for its account under this Agreement, and (c) the Administrative Agent may amend
or modify this Agreement and any other Credit Document to grant a new Lien for
the benefit of the holders of the Obligations, extend an existing Lien over
additional property for the benefit of the holders of the Obligations or join
additional Persons as Credit Parties.

 



117

 

 

10.6 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Credit Document without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.6(b), (ii) by way of
participation in accordance with the provisions of Section 10.6(e) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.6(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.6(e) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans (including for purposes of this
Section 10.6(b), participations in Letters of Credit) at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

 

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned, or (B) in any case not described in
clause (A) above, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than (x) $5,000,000, in the
case of any assignment in respect of an unexpired Commitment (which for this
purpose includes Committed Loans outstanding) or (y) $1,000,000, in the case of
any assignment in respect of the Converted Term Loan, in any case, treating
contemporaneous assignments related Approved Funds under common management as
one assignment for purposes of the minimum amounts, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this
Section 10.6(b)(ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Classes of Loans and/or
Commitments on a non-pro rata basis;

 



118

 

 

(iii) no consent shall be required for any assignment except to the extent
required by clause (B) of Section 10.6(b)(i) and, in addition:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of a Commitment or
participation in any L/C Obligation;

 

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; provided that in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no such fee shall be required;

 

(v) no such assignment shall be made to (A) the Parent, the Borrower or any of
their respective Affiliates or Subsidiaries or (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute a Defaulting Lender or Subsidiary thereof; and

 

(vi) no such assignment shall be made to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person).

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14(a), 2.14(b), 2.15, 2.16 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. If requested by or on behalf of the assignee,
the Borrower, at its own expense, will execute and deliver to the Administrative
Agent a new Note to the order of the assignee (and, if the assigning Lender has
retained any portion of its rights and obligations hereunder, to the order of
the assigning Lender). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.6(e).

 



119

 

 

(c) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at its address for notices referred to in Schedule 1.1(a) a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, revocation of designation, of
any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Credit Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.

 



120

 

 

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person, or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans (including such
Lender’s participations in Letters of Credit) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in
Section 10.5(a) and clause (i) of Section 10.5(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14(a), 2.14(b), 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(b);
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.17 as if it were an assignee under Section 10.6(b) and (B) shall not
be entitled to receive any greater payment under Section 2.14 or 2.15, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.17 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13(b) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
Obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Credit Document) to any Person except to the
extent that such disclosure is necessary to establish such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 



121

 

 

(g) Notwithstanding anything to the contrary contained herein, if at any time
Fifth Third assigns all of its Commitment and Loans pursuant to Section 10.6(b),
Fifth Third may, upon thirty (30) days’ notice to the Borrower and the Lenders,
resign as L/C Issuer. In the event of any such resignation as L/C Issuer, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Fifth Third as L/C
Issuer. If Fifth Third resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Loans or fund risk participations therein pursuant
to Section 2.21). Upon the appointment of a successor L/C Issuer, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or and (ii) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Fifth Third to effectively assume the obligations of Fifth Third
with respect to such Letters of Credit.

 

(h) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, New York State Electronic
Signatures and Records Act, or any state laws based on the Uniform Electronic
Transactions Act.

 

(i) Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the assignee, Participant or pledgee or
proposed assignee, Participant or pledgee any information relating to the
Company Parties furnished to it by or on behalf of any other party hereto;
provided that such assignee, Participant or pledgee or proposed assignee,
Participant or pledgee agrees in writing to keep such information confidential
to the same extent required of the Lenders under Section 10.11 (which may be
pursuant to customary “click-through” or other customary assignment or
syndication processes via the Platform or otherwise).

 

10.7 No Waiver; Enforcement. The rights and remedies of the Administrative
Agent, the L/C Issuer and the Lenders expressly set forth in this Agreement and
the other Credit Documents are cumulative and in addition to, and not exclusive
of, all other rights and remedies available at law, in equity or otherwise. No
failure or delay on the part of the Administrative Agent, the L/C Issuer or any
Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between any Credit Party, the
Administrative Agent, the L/C Issuer or the Lenders or their agents or employees
shall be effective to amend, modify or discharge any provision of this Agreement
or any other Credit Document or to constitute a waiver of any Default or Event
of Default. No notice to or demand upon any Credit Party in any case shall
entitle any Credit Party to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the right of the Administrative
Agent, the L/C Issuer or any Lender to exercise any right or remedy or take any
other or further action in any circumstances without notice or demand.

 



122

 

 

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
L/C Issuer from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer) hereunder and under the other Credit
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 8.3 (subject to the terms of Section 2.13(b)), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Credit Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.13(b), any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.

 

10.8 Survival. All covenants, agreements, representations and warranties made by
or on behalf of the Borrower or any other Company Party in this Agreement and in
the other Credit Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Credit
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans or L/C Credit Extensions, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the L/C Issuer or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan, any L/C Obligation or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. In addition, notwithstanding anything herein or under
applicable law to the contrary, the provisions of this Agreement and the other
Credit Documents relating to indemnification or payment of costs and expenses,
including the provisions of Sections 2.14(a), 2.14(b), 2.15, 2.16 and 10.1,
shall survive the payment in full of all Loans and L/C Obligations, the
termination of the Commitments and all Letters of Credit, and any termination of
this Agreement or any of the other Credit Documents.

 

10.9 Severability. To the extent any provision of this Agreement or any other
Credit Document is prohibited by or invalid, illegal or unenforceable under the
applicable law of any jurisdiction, such provision shall be ineffective only to
the extent of such prohibition, invalidity, illegality or unenforceability and
only in such jurisdiction, without prohibiting or invalidating such provision in
any other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction. Without limiting the foregoing provisions of this Section 10.9, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent or the L/C Issuer, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 



123

 

 

10.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control. Any Rate
Management Agreement between the Borrower and any Rate Management Party is an
independent agreement governed by the writing provisions of such Rate Management
Agreement, which shall remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
applicable to the Loans under this Agreement, except as otherwise expressly
provided in such Rate Management Agreement, and any payoff statement from the
Administrative Agent relating to this Agreement shall not apply to such Rate
Management Agreement except as expressly provided therein. Any Cash Management
Agreement between the Borrower and any Cash Management Bank is an independent
agreement governed by the written provisions of such Cash Management Agreement,
which shall remain in full force and effect, unaffected by any repayment,
prepayment, acceleration, reduction, increase or change in the terms applicable
to the Loans under this Agreement, except as otherwise expressly provided in
such Cash Management Agreement, and any payoff statement from the Administrative
Agent relating to this Agreement shall not apply to such Cash Management
Agreement except as expressly provided therein.

 

10.11 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any Rate Management
Agreement or any Cash Management Agreement or any action or proceeding relating
to this Agreement or any other Credit Document or any Rate Management Agreement
or any Cash Management Agreement or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section 10.11 (including pursuant to any customary
“click-through” or other customary assignment or syndication processes of the
Administrative Agent or the Lender via the Platform or otherwise), to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with the Borrower or its
Subsidiaries or the facilities created hereunder or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance monitoring of CUSIP
numbers with respect to the facilities created hereunder; (h) with the consent
of the Borrower; or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 10.11 or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

 



124

 

 

For purposes of this Section 10.11, “Information” means all information received
from the Company Parties relating to any Company Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Company Party; provided that, in the case of information
received from any Company Party after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 10.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

10.12 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 3.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Credit Document
by facsimile or in electronic format (e.g., “pdf” or “tif” file format) shall be
effective as delivery of a manually executed counterpart of such signature page.

 

10.13 Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s and the Arranger’s disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.

 

10.14 USA Patriot Act Notice. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Credit Parties that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Credit Party
in accordance with the PATRIOT Act. The Borrower and the other Credit Parties
shall, promptly following a request by the Administrative Agent or any Lender,
provide all such other documentation and information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

 

10.15 Termination of Obligations of the Parent or Intermediate Holdco.
Notwithstanding any other provisions of this Agreement or any Credit Document,
provided that no Event of Default has occurred and is continuing, all
obligations of the non-surviving Person in the Parent Roll Up shall
automatically terminate and such non-surviving Person shall be released from its
obligations under the Guaranty on the date of the Parent Roll Up. From and after
such date, (i) the non-surviving Person in any Parent Roll Up shall have no
further obligations as Guarantor, Credit Party, Company Party or the Parent or
Intermediate Holdco, as the case may be, under this Agreement or any Credit
Document, (ii) the Surviving Parent shall be obligated as a Guarantor and shall
have granted to the Administrative Agent, for the benefit of the Lenders, a lien
on and security interest in 100% of the outstanding Capital Stock of the
Borrower and (iii) each reference herein or in any other Credit Document to the
“Parent” or “Intermediate Holdco” shall be a reference to the Surviving Parent.

 



125

 

 

10.16 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Credit Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other C Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

10.17 Keepwell. Each Credit Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of a Lien under the Credit Documents, in each case, by
any Specified Guarantor becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Guarantor
with respect to such Swap Obligation as may be needed by such Specified
Guarantor from time to time to honor all of its obligations under the Credit
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full.
Each Credit Party intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Guarantor for
all purposes of the Commodity Exchange Act.

 



126

 

 

10.18 Amendment and Restatement. The parties hereto agree that, on the Closing
Date, the following transactions shall be deemed to occur automatically, without
further action by any party hereto: (a) the Commitment of each Lender as of the
date hereof is equal the amount set forth opposite such Lender’s name as its
Commitment on Schedule 1.1(a); (b) immediately upon the effectiveness of this
Agreement and any Borrowing on the date hereof, existing Lenders with Loans
shall have made such assignments (and the Administrative Agent shall make such
adjustments to the Register as are necessary) of the outstanding Loans and
participation interests in Letters of Credit to the new Lenders as of the date
hereof so that after giving effect to the such assignments each Lender,
including the new Lenders, holds its pro rata share (based on its Applicable
Percentage) of outstanding Loans and participation interests in Letters of
Credit (and the parties hereto agree that, notwithstanding anything to the
contrary in this Agreement, the fundings, repayments, purchases, reallocations
and transfers described in this clause (b) shall occur without requiring any
further consent or that any further documents or instruments, including any
Assignment and Assumption, be executed in connection therewith (and any
requirement therefor is hereby waived); (c) each Lender waives the right to
claim compensation under Section 2.16 of this Agreement solely in connection
with any of the transactions described in the preceding clause (b); (d) the
Existing Credit Agreement shall be deemed to be amended and restated in its
entirety pursuant to this Agreement, (e) the Security Documents and the Liens
created thereunder in favor of Fifth Third Bank as Administrative Agent and
securing the Obligations (as defined in the Existing Credit Agreement), shall
remain in full force and effect with respect to the Obligations and are hereby
reaffirmed, (f) all Obligations (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement shall be deemed to be Obligations
outstanding hereunder and (g) all references in the other Credit Documents to
the Existing Credit Agreement shall be deemed to refer without further amendment
to this Agreement. The parties hereto further acknowledge and agree that this
Agreement constitutes an amendment to the Existing Credit Agreement made under
and in accordance with the terms of Section 10.5 of the Existing Credit
Agreement and is not executed in novation of the Existing Credit Agreement. For
the avoidance of doubt, it is acknowledged and agreed that $58,307,080 of
Committed Loans have been borrowed as of the date hereof immediately before
giving effect to this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



127

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 



  GREC ENTITY HOLDCO LLC         By: /s/ Richard C. Butt   Name:

Richard C. Butt

  Title: Chief Financial Officer         GREENBACKER RENEWABLE ENERGY
CORPORATION         By: /s/ Richard C. Butt   Name: Richard C. Butt   Title:
Chief Financial Officer         GREENBACKER RENEWABLE ENERGY COMPANY LLC        
By: /s/ Richard C. Butt   Name: Richard C. Butt   Title: Chief Financial Officer

  

(signatures continued)



 

GREC ENTITY HOLDCO LLC
A&R CREDIT AGREEMENT





 

  

 

FIFTH THIRD BANK, as Administrative Agent and a Lender

        By: /s/ Eric Cohen                                Name: Eric Cohen



  Title: VP



 



 

GREC ENTITY HOLDCO LLC

A&R CREDIT AGREEMENT



 





 

 



 

CITY NATIONAL BANK, as a Lender

        By: /s/ Jonathan Bouvet                            Name: Jonathan Bouvet



  Title: Vice President

 



 



GREC ENTITY HOLDCO LLC
A&R CREDIT AGREEMENT



 





 

  



 



UNITED COMMUNITY BANK, as a Lender





        By: /s/ Clayton Summers   Name: Clayton Summers



  Title: Senior Vice President

 

 

GREC ENTITY HOLDCO LLC
A&R CREDIT AGREEMENT

 





 

 



 





NATIONAL COOPERATIVE BANK, N.A., as a Lender







        By: /s/ Matthew Wright   Name: Matthew Wright



  Title: SVP

 

 

GREC ENTITY HOLDCO LLC
A&R CREDIT AGREEMENT

 





 

 

EXHIBIT A

 

[FORM OF] NOTE

 



$[__________] [__________], [___]



 

FOR VALUE RECEIVED, GREC ENTITY HOLDCO LLC, a Delaware limited liability company
(the “Borrower”), hereby promises to pay to [  ] (the “Lender”), at the offices
of the Administrative Agent located at 201 North Tryon Street, Suite 1700,
Charlotte, North Carolina 28202 (or at such other place or places as the
Administrative Agent may designate), at the times and in the manner provided in
the Amended and Restated Credit Agreement, dated as of June 20, 2019 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, Intermediate Holdco, the Parent, the Lenders
from time to time parties thereto, and Fifth Third Bank, as Administrative Agent
and a Lender, the principal sum of [  ] ($[  ].00), under the terms and
conditions of this promissory note (this “Note”) and the Credit Agreement. The
defined terms in the Credit Agreement are used herein with the same meaning. The
Borrower also promises to pay interest on the aggregate unpaid principal amount
of this Note at the rates applicable thereto from time to time as provided in
the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement and is issued
to evidence the Loans made by the Lender pursuant to the Credit Agreement. All
of the terms, conditions and covenants of the Credit Agreement are expressly
made a part of this Note by reference in the same manner and with the same
effect as if set forth herein at length, and any holder of this Note is entitled
to the benefits of and remedies provided in the Credit Agreement and the other
Credit Documents. Reference is made to the Credit Agreement for provisions
relating to the interest rate, maturity, payment, prepayment and acceleration of
this Note.

 

In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentation, demand, protest or
notice of any kind, all of which are hereby waived by the Borrower.

 

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees, in accordance
with and subject to the terms of Section 10.1 of the Credit Agreement.

 

This Note and any claims, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Note shall be governed by, and construed in accordance with, the law of the
State of New York. The Borrower hereby submits to the exclusive jurisdiction and
venue of the courts of the State of New York sitting in the City and County of
New York and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, although the Lender shall not be
limited to bringing an action in such courts.

 

[Remainder of page left blank intentionally; signature page follows.]

 



 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized corporate officer as of the day and year first above written.

 



  GREC ENTITY HOLDCO LLC         By:            Name:             Title:
         



 



 

 

EXHIBIT B

 

[FORM OF] NOTICE OF BORROWING

 

________ __, 20__

 

Fifth Third Bank,



as Administrative Agent

under the Credit Agreement referred to below

201 N. Tryon Street, Suite 1700

Charlotte, North Carolina 28202

Attention: Eric Cohen

 

Ladies and Gentlemen:

 

The undersigned, GREC Entity HoldCo LLC, a Delaware limited liability company
(the “Borrower”), refers to the Amended and Restated Credit Agreement, dated as
of June 20, 2019, between the Borrower, Greenbacker Renewable Energy
Corporation, Greenbacker Renewable Energy Company LLC, the Lenders from time to
time parties thereto, and Fifth Third Bank, as Administrative Agent and a Lender
(as amended, modified or supplemented from time to time, the “Credit Agreement,”
the terms used herein are defined therein), and, pursuant to Section 2.2(b) of
the Credit Agreement, hereby gives you, as Administrative Agent, irrevocable
notice that the Borrower requests a Borrowing of Committed Loans under the
Credit Agreement, and to that end sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.2(b) of the
Credit Agreement:

 

(i) The aggregate principal amount of the Proposed Borrowing is [$ ].1

 

(ii) The Proposed Borrowing is requested to be made on (the “Borrowing Date”).2

 

The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:

 

Each of the representations and warranties made by each Credit Party in Article
IV of the Credit Agreement and in the other Credit Documents is and will be true
and correct on and as of the Borrowing Date with the same effect as if made on
and as of such date, both immediately before and after giving effect to the
Proposed Borrowing and the application of the proceeds therefrom (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date); and

 

No Default or Event of Default has occurred and is continuing or would result
from the Proposed Borrowing or from the application of the proceeds therefrom.

 



 



 1 Amount of Proposed Borrowing must comply with Section 2.2(b) of the Credit
Agreement in an amount not less than $5,000,000.

 

2 Shall be a Business Day at least three Business Days after the date hereof or
such other time as approved by the Administrative Agent.

 



 

 



  Very truly yours,       GREC ENTITY HOLDCO LLC         By:            Name:
            Title:          

 



 

 

EXHIBIT C

 

[FORM OF]

COMPLIANCE CERTIFICATE

 

[________, ____]

 

THIS COMPLIANCE CERTIFICATE is delivered pursuant to the Amended and Restated
Credit Agreement, dated as of June 20, 2019 (the “Credit Agreement”), among GREC
Entity HoldCo LLC, a Delaware limited liability company (the “Borrower”),
Greenbacker Renewable Energy Corporation, a Maryland corporation, Greenbacker
Renewable Energy Company LLC, a Delaware limited liability company, the Lenders
from time to time parties thereto and Fifth Third Bank, as Administrative Agent
and a Lender. Capitalized terms used herein without definition shall have the
meanings given to such terms in the Credit Agreement.

 

The undersigned hereby certifies for and on behalf of the Borrower, and not in
his individual capacity, as follows:

 

1. The undersigned is a duly elected Financial Officer of the Borrower.

 

2. Enclosed with this Certificate are copies of the financial statements of the
Borrower as of ____________, and for the [quarter] [year] then ended, required
to be delivered under Section [5.1(a)][5.1(b)] of the Credit Agreement. Such
financial statements have been prepared in accordance with GAAP [(subject to the
absence of notes required by GAAP and subject to normal year-end adjustments)]3
and present fairly in all material respects the financial condition of the
Borrower on a consolidated basis as of the date indicated and the results of
operation of the Borrower on a consolidated basis for the period covered
thereby.

 

3. The undersigned has reviewed the terms of the Credit Agreement and has made,
or caused to be made under the supervision of the undersigned, a review in
reasonable detail of the transactions and condition of the Parent and its
Subsidiaries during the accounting period covered by such financial statements.

 

4. The examination described in paragraph 3 above did not disclose, and the
undersigned has no knowledge of the existence of, any Default or Event of
Default during or at the end of the accounting period covered by such financial
statements or as of the date of this Certificate[.][, except as set forth below.

 

Describe here or in a separate attachment any exceptions to paragraph 4 above by
listing, in reasonable detail, the nature of the Default or Event of Default,
the period during which it existed and the action that the Borrower has taken or
proposes to take with respect thereto.]

 

5. Attached to this Certificate as Schedule I is, for the fiscal quarter ended
on the date referenced in paragraph (2) above, (A) a calculation (with
reasonable supporting detail) of the Dividend Amount, Dividend Overage (if any)
and Dividend Carryforward Amount (if any) for such fiscal quarter, (B) a listing
of the Net Asset Value for each of the Parent and the Borrower as of the end of
each month during the such fiscal quarter and the Average Net Asset Value for
each of the Parent and Borrower for such fiscal quarter, (C) a summary of all
distributions and dividends paid by the Borrower and by the Parent during such
fiscal quarter, (D) a summary of all Capital Contributions received by the
Borrower during such fiscal quarter and whether such Capital Contributions
intended to be used to satisfy the obligations related to a Dividend Overage as
set forth clause (x) of the proviso in Section 7.6(a)(iii) of the Credit
Agreement.

 

(iii) Attached to this Certificate as Schedule II is a covenant compliance
worksheet reflecting the computation of the financial covenants set forth in
Article VI of the Credit Agreement and the Debt Service Coverage Ratio as of the
last day of and for the period covered by the financial statements enclosed
herewith.

 

[Signatures on the following page]

 



 





3 Insert in the case of quarterly financial statements.

 



 

 

The foregoing certifications, together with the computations set forth in
Schedule II hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this _______ day of
____________, _______.

 



  GREC ENTITY HOLDCO LLC         By:            Name:             Title:
         





 



 

 

SCHEDULE I

 

REQUIRED INFORMATION RELATED TO DIVIDENDS AND CAPITAL CONTRIBUTIONS

 

For the fiscal quarter ended ________________,  ___________

 



1.   Dividend Definitions                 ● Dividend Amount $__________________
    ● Dividend Overage $__________________     ● Dividend Carryforward Amount
$__________________             [include calculations]             2.   Net
Asset Value of the Parent                 ● First month during fiscal quarter
$__________________     ● Second month during fiscal quarter $__________________
    ● Third month during fiscal quarter $__________________     ● Average Net
Asset Value $__________________             3.   Net Asset Value of the Borrower
                ● First month during fiscal quarter $__________________     ●
Second month during fiscal quarter $__________________     ● Third month during
fiscal quarter $__________________     ● Average Net Asset Value
$__________________             4.   Summary of all distributions and dividends
paid by the Borrower           5.   Summary of all distributions and dividends
paid by the Parent           6.   Summary of all Capital Contributions received
by the Borrower4







 

 





4 If applicable, indicate whether such Capital Contributions intended to be used
to satisfy the obligations related to a Dividend Overage as set forth clause (x)
of the proviso in Section 7.6(a)(iii) of the Credit Agreement

 



 

 

SCHEDULE II

 

COVENANT COMPLIANCE WORKSHEET

 

A. Debt to Capitalization Ratio

(Section 6.1 of the Credit Agreement)

as of __________, ____

 



(1) Consolidated Total Funded Debt as of the date of determination  
$__________________         (2) Total Capitalization as of the date of
determination               A. Consolidated Net Worth $__________________     B.
Consolidated Total Funded Debt $__________________     C. Total Capitalization
(Line 2(a) plus Line 2(b) ) $__________________           (3)

Debt to Capitalization Ratio:

Divide Line 1 by Line 2(c)

  _.__:1.00         (4) Maximum Debt to Capitalization Ratio as of the date of
determination   0.80:1.00

 



 

 

B. Fixed Charge Coverage Ratio5

(Section 6.2 of the Credit Agreement)



as of _________, ____

 



(1) Ratio Numerator: For the period of four consecutive fiscal quarters ending
on the date of determination:         (a) Consolidated EBITDA of the Borrower
for such period (from EBITDA Worksheet, Line 1(j) below)   $__________________  
  (b) the excess (not to be less than $0) of (x) the aggregate of all amounts
paid by the Borrower or any of its Subsidiaries to any other Person during such
Reference Period as dividends or distributions in respect of its Capital Stock
or to purchase, redeem, retire or otherwise acquire its Capital Stock (other
than dividends or distributions made in accordance with Section 7.6(a)(ii) and
Section 7.6(a)(iv) of the Credit Agreement) over (y) the aggregate Net Cash
Proceeds of all Capital Contributions received by the Borrower and its
Subsidiaries from any other Person (other than any Specified Equity
Contribution)   $__________________     (c) Capital Expenditures for the
Borrower and its Subsidiaries to the extent paid (or required to be paid) in
cash during such Reference Period that are not financed by the proceeds of
Indebtedness (other than revolving Indebtedness)   $__________________     (d)
aggregate tax expense for the Borrower and its Subsidiaries to the extent paid
(or required to be paid) in cash during such Reference Period  
$__________________     (e) any management fees paid in cash by the Borrower and
its Subsidiaries in accordance with Section 7.7(iii) of the Credit Agreement
during such Reference Period to the extent not already included in the
determination of Consolidated EBITDA for the Borrower for such Reference Period
  $__________________     (f) Line 1(a) minus Line 1(b) minus Line 1(c) minus
Line 1(d) minus Line 1(e)     $__________________             (2) Ratio
Denominator: For the period of four consecutive fiscal quarters ending on the
date of determination:         (a) Consolidated Interest Expense for the
Borrower and its Subsidiaries to the extent paid (or required to be paid) in
cash during such Reference Period and   $__________________  



  (b) the aggregate (without duplication) of all scheduled payments of principal
on Funded Debt (with respect to the Converted Term Loan, as set forth in Section
2.6(a) of the Credit Agreement) required to have been made by the Borrower and
its Subsidiaries during such Reference Period (whether or not such payments are
actually made), including scheduled principal payments with respect to any
Subordinated Indebtedness6   $__________________     (c) Consolidated Fixed
Charges (Line 2(a) plus Line 2(b)):     $__________________ (3)

Fixed Charge Coverage Ratio:

Line 1(f) divided by Line 2(c)

    _.__:1.00 (4) Minimum Fixed Charge Coverage Ratio as of the date of
determination     1.10:1.00

  



 



 5 Calculations of the Fixed Charge Coverage Ratio (and all defined terms used
and other calculations made herein) to determine compliance with Section 6.2 of
the Credit Agreement in respect of any Reference Period shall include, with
respect to each component of the calculation, the actual amount thereof
attributable to any Person only for such portion of such Reference Period during
which such Person was a member of the group described in the applicable
definition.





6 The scheduled payments of principal on Funded Debt included in Consolidated
Fixed Charges under this clause (b) with respect to the Loans will be determined
(x) for any Reference Period ending prior to the Second Conversion Date, based
on the scheduled payments of principal on the Loans that would be (or are
anticipated to be) required hereunder for the first four-quarter Reference
Period commencing after the Second Conversion Date, on the outstanding principal
balance of the Loans at the time of determination, (y) for any Reference Period
ending after the Second Conversion Date but prior to the one-year anniversary of
the Second Conversion Date, based on the annualized amount of scheduled payments
of principal on the Loans for the period from the Second Conversion Date through
the end of such Reference Period (i.e., the actual amount of scheduled payments
of principal on the Loans for the period from the Second Conversion Date through
the end of such Reference Period, multiplied by 365 and divided by the number of
days in the period from the Second Conversion Date through the end of such
Reference Period), and (z) for any Reference Period ending on or after the
one-year anniversary of the Second Conversion Date, based on the actual amount
of scheduled payments of principal on the Loans for such Reference Period (in
each case under clauses (x) and (y), as determined by the Administrative Agent,
which determination shall be conclusive absent manifest error).

 



 

 

C. EBITDA Worksheet

 



(i) Consolidated EBITDA of the Borrower from [________]7 to [________]8       A.
Consolidated Net Income of the Borrower   $__________________   B. interest
expense   $__________________   C. foreign, federal, state, local and other
income taxes   $__________________   D. depreciation and amortization  
$__________________   E. extraordinary losses   $__________________   F.
nonrecurring cash fees, costs and expenses incurred in connection with the
closing of the Credit Agreement and other Credit Documents (including any
Incremental Amendment or other amendment thereto) not later than 12 months after
the relevant transaction (including fees and expenses paid pursuant to the
Credit Agreement not to exceed $1,500,000 in the aggregate   $__________________
$__________________ G. non-cash expenses relating to equity-based compensation,
all to the extent taken into account in the calculation of Consolidated Net
Income for such Reference Period for the Borrower and all calculated in
accordance with GAAP   $__________________   H. the sum of (A) extraordinary
gains or income and (B) non-cash credits increasing income for such period, all
to the extent taken into account in the calculation of Consolidated Net Income
for such period for the Borrower   $__________________   I. cash payments during
such period on account of noncash expenses or charges expensed in any prior
period and added back under clauses (b)-(g) above) above for purposes of
determining Consolidated EBITDA for such prior period for the Borrower (or that
would have been added back for such purposes if this Agreement had been in
effect for such prior period)   $__________________   J. Consolidated EBITDA
(Line 2(a) plus Line 2(b) plus Line 2(c) plus Line 2(d) plus Line 2(e) plus Line
2(f) plus Line2(g) minus Line 2(h) minus Line 2(i)     $__________________

 



 



 7 Insert first day of the reference period

 8 Insert last day of the reference period.

 



 

 

D. Debt Service Coverage Ratio

as of _________, ____

 

 

(1) Consolidated EBITDA (see C. above) $__________________ (2) Consolidated
Fixed Charges (see B. above) $__________________ (3)

Debt Service Coverage Ratio:

Divide Line 1 by Line 2

_. :1.00

 



 

 



EXHIBIT D

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]9 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]10 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]11 hereunder are several and not joint.]12
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 



1. Assignor[s]:                             2. Assignor[s]:                    
  [Assignee is an [Affiliate][Approved Fund] of [identify Lender]  



 



 

 9 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

10 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

11 Select as appropriate.

12 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 



 

 



3. Borrower(s): GREC Entity HoldCo LLC, a Delaware limited liability company    
  4. Administrative Agent: Fifth Third Bank, as the administrative agent under
the Credit Agreement       5. Credit Agreement: Amended and Restated Credit
Agreement dated as of June 20, 2019 among GREC Entity HoldCo LLC, Greenbacker
Renewable Energy Corporation, Greenbacker Renewable Energy Company LLC, the
Lenders parties thereto, and Fifth Third Bank, as Administrative Agent       6.
Assigned Interest[s]:  



 

Assignor[s]13  Assignee[s]14  Facility Assigned
15   Aggregate Amount of Commitment/Lo ans for all Lenders16    

 

 

Amount of Commitment/L oans Assigned8

    

 

 

Percentage Assigned of Commitment/ Loans17

   CUSIP
Number (ii)  (iii)  (iv)  $   $    %    (v)  (vi)  (vii)  $   $    %    (viii) 
(ix)  (x)  $   $    %   

 

[7. Trade Date: ___________________]18

 



 



13 List each Assignor, as appropriate.

14 List each Assignee, as appropriate.

15 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.,
“Commitment,” “Converted Term Loan,” etc.)

16 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

17 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

18 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 



 

 

Effective Date: ____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



  ASSIGNOR[S]   [NAME OF ASSIGNOR]         By:                Name:     Title:  



 

  [NAME OF ASSIGNOR]         By:                Name:     Title:  

 





  ASSIGNOR[S]   [NAME OF ASSIGNOR]         By:                Name:     Title:  



 

  [NAME OF ASSIGNOR]         By:                Name:     Title:  

 

[Consented to and]19 Accepted:

 

FIFTH THIRD BANK, as

Administrative Agent

 

By:                Name:     Title:    

 

Title: [Consented to:]20

 



[NAME OF RELEVANT PARTY]         By:                Name:     Title:    



 



 



19 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

20 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 



 



 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

 

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.6 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender. The][Each] Assignee further represents and warrants as of the Effective
Date to the Administrative Agent, the Arranger and their respective Affiliates,
and not, for the avoidance of doubt, for the benefit of the Borrower or any
other Loan Party, that (a) [the][such] Assignee is not and will not be (i) an
employee benefit plan subject to Title I of ERISA, or (ii) a plan or account
subject to Section 4975 of the Code, (b) the assets of [the][such] Assignee do
not constitute “plan assets” within the meaning of Section 3(42) of ERISA, and
(c) [the][such] Assignee is not a “governmental plan” within the meaning of
Section 3(32) of ERISA.

 



 



 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



 



 

 

EXHIBIT E-1

 

[FORM OF] SECURITY AGREEMENT

 

[see attached]

 



 

 

EXHIBIT E-2

 

[FORM OF] PLEDGE AGREEMENT

 

[see attached]

 



 

 

EXHIBIT F

 

[FORM OF] GUARANTY

 

[see attached]

 



 

 

EXHIBIT G

 

[FORM OF]

FINANCIAL CONDITION CERTIFICATE

 

THIS FINANCIAL CONDITION CERTIFICATE is delivered pursuant to the Amended and
Restated Credit Agreement, dated as of June 20, 2019 (the “Credit Agreement”),
among GREC Entity HoldCo LLC, a Delaware limited liability company (the
“Borrower”), Greenbacker Renewable Energy Corporation, a Maryland corporation,
Greenbacker Renewable Energy Company LLC, a Delaware limited liability company,
the Lenders from time to time parties thereto, and Fifth Third Bank, as
Administrative Agent and a Lender. Capitalized terms used herein without
definition shall have the meanings given to such terms in the Credit Agreement.

 

The undersigned hereby certifies for and on behalf of the Borrower, and not in
his individual capacity, as follows:

 

1. Capacity. The undersigned is a duly qualified and acting Financial Officer of
the Borrower.

 

2. Procedures. Expressly for purposes of this Certificate, the undersigned has,
as of or prior to the date hereof, undertaken the following activities in
connection herewith:

 

The undersigned has reviewed the following:

 

the contents of this Certificate;

 

the Credit Agreement (including the exhibits and schedules thereto);

 

the financial statements referred to in Section 4.11(a) of the Credit Agreement;
and

 

such other financial information as the undersigned deemed necessary in order to
make the certifications contained in this Certificate.

 

3. Certifications. Based on the foregoing, the undersigned hereby certifies as
follows:

 

3.1 After giving effect to the consummation of the Transactions, the Credit
Parties, taken as a whole (i) have capital sufficient to carry on their
businesses as conducted and as proposed to be conducted, (ii) have assets with a
fair saleable value, determined on a going concern basis, which are (A) not less
than the amount required to pay the probable liability on their existing debts
as they become absolute and matured and (B) greater than the total amount of
their liabilities (including identified contingent liabilities, valued at the
amount that can reasonably be expected to become absolute and matured in their
ordinary course), and (iii) do not intend to, and do not believe that they will,
incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature in their ordinary course.

 

[The remainder of this page is left blank intentionally.]

 



 

 

Executed on behalf of the Borrower as of the date first written above.

 



  GREENBACKER RENEWABLE ENERGY COMPANY LLC         By:                     
Name:     Title:  





 

 

 

Financial Condition Certificate

 



 

 

EXHIBIT H-1

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE



(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of June
20, 2019, among GREC Entity HoldCo LLC, a Delaware limited liability company
(the “Borrower”), Greenbacker Renewable Energy Corporation, a Maryland
corporation, Greenbacker Renewable Energy Company LLC, a Delaware limited
liability company, the Lenders defined therein, and Fifth Third Bank, as
administrative agent (the “Administrative Agent”) for the Lenders (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are, unless otherwise defined herein or
the context otherwise requires, used herein as defined therein.

 

Pursuant to the provisions of Section 2.15(g)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Administrative Agent and the Borrower ,
and (2) the undersigned shall have at all times furnished the Administrative
Agent and the Borrower with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 



[NAME OF LENDER]         By:            Name:   Title:   Date: _______ __,20[  ]
 



 

 



 

 

EXHIBIT H-2

 

[FORM OF ]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of June
20, 2019, among GREC Entity HoldCo LLC, a Delaware limited liability company
(the “Borrower”), Greenbacker Renewable Energy Corporation, a Maryland
corporation, Greenbacker Renewable Energy Company LLC, a Delaware limited
liability company, the Lenders defined therein, and Fifth Third Bank, as
administrative agent (the “Administrative Agent”) for the Lenders (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are, unless otherwise defined herein or
the context otherwise requires, used herein as defined therein.

 

Pursuant to the provisions of Section 2.15(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,

 

(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable).
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 



[NAME OF PARTICIPANT]         By:            Name:   Title:   Date: _______
__,20[  ]  



 





 

 

EXHIBIT H-3

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of June
20, 2019, among GREC Entity HoldCo LLC, a Delaware limited liability company
(the “Borrower”), Greenbacker Renewable Energy Corporation, a Maryland
corporation, Greenbacker Renewable Energy Company LLC, a Delaware limited
liability company, the Lenders defined therein, and Fifth Third Bank, as
administrative agent (the “Administrative Agent”) for the Lenders (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are, unless otherwise defined herein or
the context otherwise requires, used herein as defined therein.

 

Pursuant to the provisions of Section 2.15(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]         By:     Name:     Title:   Date: __________ __,
20[  ]  

 





 

 

EXHIBIT H-4

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders that Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of June
20, 2019, among GREC Entity HoldCo LLC, a Delaware limited liability company
(the “Borrower”), Greenbacker Renewable Energy Corporation, a Maryland
corporation, Greenbacker Renewable Energy Company LLC, a Delaware limited
liability company, the Lenders defined therein, and Fifth Third Bank, as
administrative agent (the “Administrative Agent”) for the Lenders (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are, unless otherwise defined herein or
the context otherwise requires, used herein as defined therein.

 

Pursuant to the provisions of Section 2.15(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Credit Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Administrative Agent and the Borrower, and (2) the
undersigned shall have at all times furnished the Administrative Agent and the
Borrower with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF LENDER]         By:     Name:     Title:   Date: __________ __, 20[  ]
 

 



 

 

Schedule 1.1(a)

 

Commitments and Notice Addresses

 

Commitments

 

Lender  Commitment  Fifth Third Bank  $55,000,000  City National Bank 
$25,000,000  United Community Bank  $20,000,000  National Cooperative Bank,
N.A.  $10,000,000  Total  $110,000,000 

 

Notice Addresses

 

Party   Address       Borrower  

c/o Greenbacker Capital Management, LLC 11 East

44th Street, Suite 1200

New York, New York 10017

Attention: Richard Butt

Email: richard.butt@greenbackercapital.com

 

Fifth Third Bank   Address for notices as Administrative Agent or L/C Issuer:  
 

Fifth Third Bank

Fifth Third Center

35 Fountain Square Plaza

Cincinnati, Ohio 45263

Attention: Loan Syndications/Judy Huls

Telephone: (513) 534-4224

Facsimile: (513) 534-0875

E-Mail Address: judy.huls@53.com

 

Address for notices as Lender:

 

 

Fifth Third Bank

201 N. Tryon Street, Suite 1700

Charlotte, North Carolina 28202

Attention: Eric Cohen

Email: eric.cohen@53.com

 

City National Bank  

City National Bank

350 S. Grand Ave, 4th Floor

Los Angeles, California 90071

 

1

 

 

    Attention: Genevieve Zubia, Loan Syndication Administrator     Email:
CLC354Syn4444@cnb.com     Telephone: (213) 252-4847     Facsimile: (310)
888-6795     AND     City National Bank     555 S. Flower Street, 21st Floor    
Los Angeles, California 90071     Attention: Emmanuel Gomez, Loan Administrator
    Email: Emmanuel.Gomez@cnb.com     Telephone: (213) 218-4162     Facsimile:
(213) 673-0414       United Community Bank   Specialized Loan Servicing    
Email: specializedloanservicing@ucbi.com     AND     United Community Bank    
306 E. North Street     Greenville, South Carolina 29601     Attention: Kathy
Dalton, Specialized Lending Assistant     Email: Kathy_Dalton@ucbi.com    
Telephone: (864) 335-0768       National Cooperative Bank, N.A.   National
Cooperative Bank, N.A.     2011 Crystal Drive, Suite 800     Arlington, Virginia
22202     Attention: Kamille Carrington, AVP – Loan Closing and     Cynthia
Hallman, AVP – Loan Closing     Email: kcarrington@ncb.coop and
challman@ncb.coop     Telephone: (703) 302-1968

 

2

 

 

Schedule 1.1(b)

 

Closing Date Projects

 

1. Closing Date Borrowing Base Projects. Each of the following is a Closing Date
Borrowing Base Project:

 

Project Holding Entity Name  Project Location  Project Value   Tax Credit Party 
Excluded Tax Credit
Subsidiary WE 46 Precision Drive LLC  46 Precision Drive, North Springfield, VT
05150  $800,784   N/A  N/A City Solar Garden LLC  201 Woodstock Ave, Rutland, VT
05701  $2,025,636   N/A  N/A Airport Solar I, LLC  11190 North Queensburg St,
Denver CO 80249  $2,872,624   N/A  N/A Bloomfield Solar, LLC  1415 Blue Hills
Ave., Bloomfield, CT 06002  $171,070   N/A  N/A MLH Phase 2 LLC  2650 NE 53rd
Ave, Gainesville, FL 32609  $2,073,988   N/A  N/A MLH Phase 3, LLC  2650 NE 53rd
Ave, Gainesville, FL 32609  $1,341,104   N/A  N/A MP2 Green Valley ES, LLC  5290
Kittredge St., Denver, CO
80239 4100 N. Jericho St., Denver, CO 80249 5130 Durham Ct., Denver,  
$294,868   N/A  N/A South Robeson Solar Farm, LLC / South Robeson Farm, LLC 
7821 NC HWY 710 South Rowland, NC 28383  $3,122,078   N/A  N/A Lincoln Farm I,
LLC  2724 Huntsville Hwy, Fayetteville, TN 37334  $649,6671   N/A  N/A Lincoln
Farm II, LLC  2730 Huntsville Hwy, Fayetteville, TN 37334  $649,667   N/A  N/A
Lincoln Farm III, LLC  2742 Huntsville Hwy, Fayetteville, TN 37334  $649,667  
N/A  N/A Lincoln Farm IV, LLC  564 Huntsville Hwy, Fayetteville, TN 37334 
$649,667   N/A  N/A Solaverde, LLC  105 Brookside Drive, Fayetteville, TN 37334
126 Ardmore Highway, Fayetteville, TN 37334
206 Cotton Mill Road, Fayetteville, TN 37334
228 Cotton Mill Road, Fayetteville, TN 37334
230 Cotton Mill Road, Fayetteville, TN 37334
246 Cotton Mill Road, Fayetteville, TN 37334
306 Eldad Road, Fayetteville, TN 37334
314 Eldad Road, Fayetteville, TN 37334
  $381,999   N/A  N/A Earth Right Energy II, LLC  207 Richardson Street,
Tazewell, TN 37879
375 Court Street, Sneedville, TN 37869 418
Harris Street, Sneedville, TN 37869  $0   N/A  N/A

 

 

 



1$649,667 is the aggregate Project Value for Lincoln Farm I, LLC, Lincoln Farm
II, LLC, Lincoln Farm III, LLC and Lincoln Farm IV, LLC.

3

 

 

MP2 Capital - WGBH Educational Foundation, LLC  1 Guest Street, Boston, MA
02135  $186,175   N/A  N/A MP2/IRG-Petaluma City Schools, LLC  800 Reisling
Road, Petaluma, CA 95073  $156,580   N/A  N/A MP2-Oregon Solar One, LLC  401 Old
San Jose Road, Soquel CA 94952  $450,703   N/A  N/A ESA Fleet Community Solar,
LLC  1010 S. Wesmorland Ave., Orlando, FL 32805  $646,579   N/A  N/A North
Carolina Solar I, LLC  1420/1520 Stewartsville Rd., Laurinburg, NC 28352 
$2,635,708   N/A  N/A MP2 Hawaii Solar I, LLC  4134A Noho Road, Koloa, HI 96756 
$690,970   N/A  N/A North Carolina Solar II, LLC  US 401 S. & Tartan Rd.,
Laurinburg, NC 28352  $1,303,277   N/A  N/A Sunsense Clayton Lessee, LLC  33
Pony Farm Road, Clayton, NC 27520  $502,313   N/A  N/A Sunsense Fletcher Lessee,
LLC  4600 Hendersonville Rd., Fletcher, NC 28732  $554,024   N/A  N/A Sunsense
Inman Lessee, LLC  2315 Atlantic Ave., Raleigh, NC 27604  $471,452   N/A  N/A
Turtle Top Solar LLC  67819 State Road 15, New Paris, IN 46553  $578,007   N/A 
N/A Hartford Solarfield, LLC  2590 North Hartland Road, Hartford, VT 05763 
$804,687   N/A  N/A Pittsford GLC Solar, LLC  Kendall Hill Road, Pittsford, VT
05763  $739,073   N/A  N/A Proctor GLC Solar, LLC  2824 West Street, Proctor, VT
05765  $759,394   N/A  N/A Novus Royalton Solar, LLC  3721 Gee Hill Road,
Royalton, VT 05068  $736,716   N/A  N/A Charter Hill Solar, LLC  End of
Grandview Terrace, Rutland, VT 05701  $1,747,447   N/A  N/A GLC Chester
Community Solar, LLC  391 VT Route, Chester, VT 05143  $1,445,783   N/A  N/A
Williamstown Old Town Road Solar, LLC  228 Old Town Road, Williamstown, VT
05679  $753,002   N/A  N/A Radiance Solar 4 LLC  43050 90th Street West,
Lancaster, CA 93536  $2,583,683   N/A  N/A

 

4

 

 

Radiance Solar 5 LLC  43052 90th Street West, Lancaster, CA 93536  $2,550,977  
N/A  N/A Faison Solar LLC/ Faison Lessee LLC  166 Robert Hobbs Rd., Faison, NC
28341  $988,392   HREF-3 Lessor LLC/
HREF-3 Lessee LLC(2)  Yes ESA Four Oaks NC1, LLC/ Four Oaks Lessee LLC  1667
North Carolina Hwy 96 South, Four Oaks, NC 27524  $3,195,258   HREF-3 Lessor
LLC/
HREF-3 Lessee LLC(1)  Yes Nitro Solar, LLC/ Nitro Lessee LLC  Yelverton Grove
Rd., Smithfield, NC 27577  $2,969,996   HREF-3 Lessor LLC/
HREF-3 Lessee LLC(1)  Yes ESA Princeton NC, LLC/ Princeton Lessee LLC  4250
Bizzell Grove Church Rd., Princeton, NC 27568  $3,255,943   HREF-3 Lessor LLC/
HREF-3 Lessee LLC(1)  Yes Sarah Solar, LLC/ Sarah Lessee LLC  171 Brewer Rd.,
Louisburg, NC 27549  $3,152,095   HREF-3 Lessor LLC/
HREF-3 Lessee LLC(1)  Yes PCIP Solar LLC  5661 Durham Road, Roxboro, NC 27574 
$1,641,658   N/A  N/A Phelps 158 Solar Farm, LLC  1341 US Highway 158, Conway,
NC 27820  $4,677,760   Phelps Holdings LLC  Yes Newington Solar, LLC  155
Harding Avenue, Newington, CT 06111  $305,919   N/A  N/A Oregon Solar II, LLC 
County Road 32A, Winters, CA 95694  $974,308   N/A  N/A RSD7 Solar, LLC  100
Battistoni Drive, Winchester, CT 06094  $611,933   N/A  N/A Grizzly Bear Solar
LLC  205 Edgemont Blvd, Alamosa, CO 81101  $399,351   N/A  N/A Sacramento
Vineyard Solar LLC  10151 Florin Road, Sacramento, CA 95829  $665,116   N/A  N/A
Goshen Solar, LLC  3535 Corrie Drive, Goshen, IN 46526  $964,545   N/A  N/A
Solon TV1, LLC  TVSD-EGJHS: 11150 E Tanque Verde Road, Tucson, AZ 85749
TVSD-TVHS: 4201 N Melpomene Way Tucson, AZ 85749  $1,786,869   N/A  N/A Milford
Raman Solar, LLC  802 N Old SR 15, Milford, IN 46542  $318,839   N/A  N/A MR
Realty Solar, LLC  7250 S 700 W, Topeka, IN 46571  $673,985   N/A  N/A

 

 

 



2HREF-3 Lessor LLC is the Tax Credit Party of the first entity listed, and
HREF-3 Lessee LLC is the Tax Credit Party of the second entity listed.

 

5

 

 

2.Project Holding Company. Each of the following is a Project Holding Company:

a.Green Maple LLC

b.East to West Solar II LLC

c.Magnolia Sun LLC

d.Powerhouse One, LLC

e.Foresight Solar LLC

f.HREF-3 Parent LLC

g.Holocene Renewable Energy Fund 3, LLC

h.Six States Solar II LLC

i.Phelps Management LLC

 

6

 

 

Schedule 1.1(c)

 

Approved Engineers

 

1.Enertis

2.Borrego Solar

3.DNV GL

4.Radian Generation

5.Natural Power

6.BEW Engineering

7.Luminate

8.Black and Veatch

9.Bay4

10.Clean Energy Associates

11.Leidos Engineering, LLC

 

7

 

 

Schedule 1.1(d)

 

Specified Offtakers

 

Each specification below in this Schedule refers to the regulated utility entity
related to the named offtaker.

 

1.Duke Energy

2.Southern Company

3.NextEra (FPL)

4.Dominion Power

5.Idaho Power

6.Tennessee Valley Authority

7.Progress

8.Xcel Energy

9.Pacificorp

10.Imperial Irrigation District

11.Portland General Electric

12.Northwest Energy

13.National Grid

14.Eversource

15.Green Mountain Power

 

8

 

 

Schedule 1.1(e)

 

Pre-Approved Borrowing Base Projects

 

1.Pre-Approved Borrowing Base Projects. Each of the following is a Pre-Approved
Borrowing Base Project:

 

Project Holding Entity Name   Project Location   Project Value   Tax Credit
Party   Excluded Tax Credit
Subsidiary North Palm Springs Investments, LLC   61125 Dillon Road, Desert Palm
Springs, CA 92282   To be determined when this Project becomes a Borrowing Base
Project   N/A   No

 

2.Pre-Approved Project Holding Company. Each of the following is a Pre-Approved
Project Holding Company:

a.Golden Horizons Solar LLC

9

 

 

Schedule 2.19

 

Project Documents

 

1.Approved Engineer Report. A report of an Approved Engineer with respect to the
Project, in scope and substance satisfactory to the Administrative Agent.

 

2.Purchase Agreement. If applicable, a copy of the purchase agreement pursuant
to which the Project will be purchased by the applicable Restricted Party, duly
executed by the applicable parties.

 

3.Project Site Documents. The (a) Power Purchase Agreement with (i) an
investment-grade offtaker, (ii) an investment grade equivalent offtaker
(including, without limitation, a government entity or government financed
entity or utility) that has been approved by the Administrative Agent in its
sole discretion or (iii) a non-investment grade offtaker that has been approved
by the Administrative Agent in its sole discretion; (b) interconnection
agreement (or similar agreement), (c) engineering, procurement and construction
agreement; (d) operations and maintenance agreement (or similar agreement), (e)
tax equity documentation (for any Tax Credit Project), (f) equipment supply
agreements, (g) site lease agreement or site access agreement, (h) payment
redirect instructions (if applicable), (i) material easement agreements and (j)
such other related agreements as are required by the Administrative Agent with
respect thereto.

 

4.Licenses and Permits. All necessary permits, approvals, licenses and other
required documentation required by any Governmental Authority for the operation
of the Project, with evidence that all of the foregoing have been obtained and
are in effect.

 

5.Insurance. Certificates of insurance evidencing that the insurance required
under the Credit Agreement is in force, naming the Administrative Agent as
additional insured or lender’s loss payable, as its interests may appear,
together with evidence satisfactory to the Administrative Agent that the
Borrower or the applicable Project Subsidiary or Tax Credit Party maintains the
insurance required by the Project Documents for such Project.

 

6.Warranties. All equipment warranties, warranties of workmanship and other
warranties related to the Project and the construction, operation and
maintenance thereof, including any and all solar panels, photovoltaic modules,
inverters, solar racking, transformers and other Project-related equipment
(collectively “Project Warranties”).

 

7.Projections. Projected statements of income and cash flows for the Project, in
reasonable detail, together with any appropriate statement of assumptions, and
projected energy generation of the Project, on a quarterly basis, in each case
through the Project Amortization Period for such Project.

10

 

 

Schedule 4.1

 

Jurisdictions of Organization

 

Name   Jurisdiction
of Formation Greenbacker Renewable Energy Company LLC   Delaware Greenbacker
Renewable Energy Corporation   Maryland GREC Entity Holdco LLC   Delaware
Foresight Solar LLC   Delaware WE 46 Precision Drive LLC   Delaware City Solar
Garden LLC   Vermont East to West Solar II LLC   Delaware Airport Solar I, LLC  
Delaware Bloomfield Solar, LLC   Delaware MLH Phase 2 LLC   Florida MLH Phase 3,
LLC   Florida MP2 Green Valley ES, LLC   Delaware South Robeson Solar Farm, LLC
  North Carolina South Robeson Farm, LLC   North Carolina Magnolia Sun LLC  
Delaware

MP2 Capital – WGBH Educational Foundation, LLC

  Delaware MP2/IRG-Petaluma City Schools, LLC   Delaware MP2-Oregon Solar One,
LLC   Delaware Powerhouse One, LLC   Tennessee Lincoln Farm I, LLC   Tennessee
Lincoln Farm II, LLC   Tennessee Lincoln Farm III, LLC   Tennessee Lincoln Farm
IV, LLC   Tennessee

11

 

 

Solaverde, LLC   Virginia Earth Right Energy II, LLC   Tennessee Green Maple LLC
  Delaware Charter Hill Solar, LLC   Vermont GLC Chester Community Solar, LLC  
Vermont Hartford Solarfield, LLC   Vermont Novus Royalton Solar, LLC   Vermont
Pittsford GLC Solar, LLC   Vermont Proctor GLC Solar, LLC   Vermont Williamstown
Old Town Road Solar, LLC   Vermont ESA Fleet Community Solar, LLC   Florida
North Carolina Solar I, LLC   North Carolina MP2 Hawaii Solar I, LLC   Delaware
North Carolina Solar II, LLC   North Carolina Sunsense Clayton Lessee, LLC  
North Carolina Sunsense Fletcher Lessee, LLC   North Carolina Sunsense Inman
Lessee, LLC   North Carolina Turtle Top Solar LLC   Indiana Radiance Solar 4 LLC
  Delaware Radiance Solar 5 LLC   Delaware PCIP Solar LLC   North Carolina
Phelps Management LLC   Delaware HREF-3 Parent LLC   Delaware Holocene Renewable
Energy Fund 3, LLC   North Carolina Six States Solar II LLC   Delaware Newington
Solar, LLC   Delaware Oregon Solar II, LLC   Delaware RSD7 Solar, LLC   Delaware
Grizzly Bear Solar LLC   Delaware Sacramento Vineyard Solar LLC   Delaware
Goshen Solar, LLC   Delaware Solon TV1, LLC   Delaware Milford Raman Solar, LLC
  Delaware MR Realty Solar, LLC   Delaware

12

 

 

Schedule 4.7

 

Subsidiaries

 

Name   Jurisdiction of Formation   Aggregate Capital Stock Outstanding   Holders
of Capital Stock I.    Credit Parties that are not Subsidiaries of Borrower
Greenbacker Renewable Energy Company LLC   Delaware   43,838,348.003 shares as
of June 1, 2019   Holders of capital stock in this
entity are public shareholders Greenbacker Renewable Energy Corporation  
Maryland  

100% of Capital Stock held by
Greenbacker Renewable Energy Company LLC

 

100% of Capital Stock held by
Greenbacker Renewable Energy Company LLC

GREC Entity Holdco LLC   Delaware   100% of Capital Stock held by
Greenbacker Renewable Energy Corporation   100% of Capital Stock held by
Greenbacker Renewable Energy Corporation II.    Subsidiaries of Borrower Green
Maple LLC   Delaware   100% of the Capital Stock held by
GREC Entity Holdco LLC   100% of the Capital Stock held by
GREC Entity Holdco LLC WE 46 Precision Drive LLC   Delaware   100% of the
Capital Stock held by
Green Maple LLC   100% of the Capital Stock held by
Green Maple LLC City Solar Garden LLC   Vermont   100% of the Capital Stock held
by
Green Maple LLC   100% of the Capital Stock held by
Green Maple LLC Charter Hill Solar, LLC   Vermont   100% of Capital Stock held
by
Green Maple LLC   100% of Capital Stock held by
Green Maple LLC GLC Chester Community Solar, LLC   Vermont   100% of Capital
Stock held by
Green Maple LLC   100% of Capital Stock held by
Green Maple LLC Hartford Solarfield, LLC   Vermont   100% of Capital Stock held
by
Green Maple LLC   100% of Capital Stock held by
Green Maple LLC Novus Royalton Solar, LLC   Vermont   100% of Capital Stock held
by
Green Maple LLC   100% of Capital Stock held by
Green Maple LLC Pittsford GLC Solar, LLC   Vermont   100% of Capital Stock held
by   100% of Capital Stock held by

 

13

 

 

Name   Jurisdiction of Formation   Aggregate Capital Stock Outstanding   Holders
of Capital Stock         Green Maple LLC   Green Maple LLC Proctor GLC Solar,
LLC   Vermont   100% of Capital Stock held by
Green Maple LLC   100% of Capital Stock held by
Green Maple LLC Williamstown Old Town Road Solar, LLC   Vermont   100% of
Capital Stock held by
Green Maple LLC   100% of Capital Stock held by
Green Maple LLC East to West Solar II LLC   Delaware   100% of the Capital Stock
held by
GREC Entity Holdco LLC   100% of the Capital Stock held by
GREC Entity Holdco LLC Airport Solar I, LLC   Delaware   100% of the Capital
Stock held by
East to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC Bloomfield Solar, LLC   Delaware   100% of the Capital
Stock held
by East to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC MLH Phase 2 LLC   Florida   100% of the Capital Stock
held by
East to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC MLH Phase 3, LLC   Florida   100% of the Capital Stock
held by
East to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC MP2 Green Valley ES, LLC   Delaware   100% of the
Capital Stock held by East
to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC PCIP Solar LLC   North
Carolina   100% of the Capital Stock held by
East to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC South Robeson Solar Farm, LLC   North
Carolina   100% of the Capital Stock held by
East to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC South Robeson Farm, LLC   North
Carolina   100% of the Capital Stock held by
East to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC ESA Fleet Community Solar, LLC   Florida   100% of the
Capital Stock held by
East to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC North Carolina Solar I, LLC   North
Carolina   100% of the Capital Stock held by
East to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC MP2 Hawaii Solar I, LLC   Delaware   100% of the
Capital Stock held by
East to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC

 



14

 

 

Name   Jurisdiction of Formation   Aggregate Capital Stock Outstanding   Holders
of Capital Stock North Carolina Solar II, LLC   North
Carolina   100% of the Capital Stock held by
East to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC Sunsense Clayton Lessee, LLC   North
Carolina   100% of the Capital Stock held by
East to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC Sunsense Fletcher Lessee, LLC   North
Carolina   100% of the Capital Stock held by
East to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC Sunsense Inman Lessee, LLC   North
Carolina   100% of the Capital Stock held by
East to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC Turtle Top Solar LLC   Indiana   100% of the Capital
Stock held by
East to West Solar II LLC   100% of the Capital Stock held by
East to West Solar II LLC Magnolia Sun LLC   Delaware   100% of the Capital
Stock held by
GREC Entity Holdco LLC   100% of the Capital Stock held by
GREC Entity Holdco LLC

MP2 Capital – WGBH Educational Foundation, LLC

  Delaware   100% of the Capital Stock held by
Magnolia Sun LLC   100% of the Capital Stock held by
Magnolia Sun LLC MP2/IRG-Petaluma City Schools, LLC   Delaware   100% of the
Capital Stock held by
Magnolia Sun LLC   100% of the Capital Stock held by
Magnolia Sun LLC MP2-Oregon Solar One, LLC   Delaware   100% of the Capital
Stock held by
Magnolia Sun LLC   100% of the Capital Stock held by
Magnolia Sun LLC Powerhouse One, LLC   Tennessee   100% of the Capital Stock
held by
Magnolia Sun LLC   100% of the Capital Stock held by
Magnolia Sun LLC Lincoln Farm I, LLC   Tennessee   100% of the Capital Stock
held by
Powerhouse One, LLC   100% of the Capital Stock held by
Powerhouse One, LLC Lincoln Farm II, LLC   Tennessee   100% of the Capital Stock
held by
Powerhouse One, LLC   100% of the Capital Stock held by
Powerhouse One, LLC Lincoln Farm III, LLC   Tennessee   100% of the Capital
Stock held by
Powerhouse One, LLC   100% of the Capital Stock held by
Powerhouse One, LLC Lincoln Farm IV, LLC   Tennessee   100% of the Capital Stock
held by
Powerhouse One, LLC   100% of the Capital Stock held by
Powerhouse One, LLC

 



15

 

 

Name   Jurisdiction of Formation   Aggregate Capital Stock Outstanding   Holders
of Capital Stock Solaverde, LLC   Virginia   100% of the Capital Stock held by
Magnolia Sun LLC   100% of the Capital Stock held by
Magnolia Sun LLC Earth Right Energy II, LLC   Tennessee   100% of the Capital
Stock held by
Magnolia Sun LLC   100% of the Capital Stock held by
Magnolia Sun LLC Foresight Solar LLC (f/k/a/ Green Maple II LLC)   Delaware  
100% of the Capital Stock held by
GREC Entity Holdco LLC   100% of the Capital Stock held by
GREC Entity Holdco LLC Radiance Solar 4 LLC   Delaware   100% of the Capital
Stock held by
Foresight Solar LLC   100% of the Capital Stock held by
Foresight Solar LLC Radiance Solar 5 LLC   Delaware   100% of the Capital Stock
held by
Foresight Solar LLC   100% of the Capital Stock held by
Foresight Solar LLC Phelps Management LLC   Delaware   100% of the Capital Stock
held by
GREC Entity Holdco LLC   100% of the Capital Stock held by
GREC Entity Holdco LLC Phelps Holdings LLC   Delaware   1% of the Capital Stock
held by
Phelps Management LLC; 99% of the Capital Stock held by Conway RG Solar, LLC  
100% of the Class B Capital Stock held by Phelps Management LLC; 100% of the
Class A Capital Stock held by Conway RG Solar, LLC Phelps 158 Solar Farm, LLC  
Delaware   100% of the Capital Stock held by
Phelps Holdings LLC   100% of the Capital Stock held by
Phelps Holdings LLC HREF-3 Parent LLC   Delaware   100% of the Capital Stock
held by
GREC Entity Holdco LLC   100% of the Capital Stock held by
GREC Entity Holdco LLC Holocene Renewable Energy Fund 3, LLC   North Carolina  
100% of the Capital Stock held by
HREF-3 Parent LLC   100% of the Capital Stock held by
HREF-3 Parent LLC HREF-3 Lessor LLC   Delaware   1% of the Capital Stock held by
Holocene Renewable Energy Fund 3, LLC;
99% of the Capital Stock held by Citibank, N.A.   1% of the Capital Stock held
by
Holocene Renewable Energy Fund 3, LLC;
99% of the Capital Stock held by Citibank, N.A. HREF-3 Lessee LLC   Delaware  
1% of the Capital Stock held by
Holocene Renewable Energy Fund 3, LLC;
99% of the Capital Stock held by Firstar Development, LLC   100% of the Class B
Capital Stock held by Holocene Renewable Energy Fund 3, LLC; 100% of the Class A
Capital Stock held by Firstar Development, LLC

 



16

 

 

Name   Jurisdiction of Formation   Aggregate Capital Stock Outstanding   Holders
of Capital Stock Faison Solar LLC   Delaware   100% of the Capital Stock held by
HREF-3 Lessor LLC   100% of the Capital Stock held by
HREF-3 Lessor LLC Nitro Solar, LLC   Nevada   100% of the Capital Stock held by
HREF-3 Lessor LLC   100% of the Capital Stock held by
HREF-3 Lessor LLC ESA Princeton NC, LLC   Florida   100% of the Capital Stock
held by
HREF-3 Lessor LLC   100% of the Capital Stock held by
HREF-3 Lessor LLC Sarah Solar, LLC   Nevada   100% of the Capital Stock held by
HREF-3 Lessor LLC   100% of the Capital Stock held by
HREF-3 Lessor LLC ESA Four Oaks NC 1, LLC   Florida   100% of the Capital Stock
held by
HREF-3 Lessor LLC   100% of the Capital Stock held by
HREF-3 Lessor LLC Faison Lessee LLC   Delaware   100% of the Capital Stock held
by
HREF-3 Lessee LLC   100% of the Capital Stock held by
HREF-3 Lessee LLC Nitro Lessee LLC   Delaware   100% of the Capital Stock held
by
HREF-3 Lessee LLC   100% of the Capital Stock held by
HREF-3 Lessee LLC Princeton Lessee LLC   Delaware   100% of the Capital Stock
held by
HREF-3 Lessee LLC   100% of the Capital Stock held by
HREF-3 Lessee LLC Sarah Lessee LLC   Delaware   100% of the Capital Stock held
by
HREF-3 Lessee LLC   100% of the Capital Stock held by
HREF-3 Lessee LLC Four Oaks Lessee LLC   Delaware   100% of the Capital Stock
held by
HREF-3 Lessee LLC   100% of the Capital Stock held by
HREF-3 Lessee LLC Six States Solar II LLC   Delaware   100% of the Capital Stock
held by
GREC Entity Holdco LLC   100% of the Capital Stock held by
GREC Entity Holdco LLC Newington Solar, LLC   Delaware   100% of the Capital
Stock held by
Six States Solar II LLC   100% of the Capital Stock held by
Six States Solar II LLC Oregon Solar II, LLC   Delaware   100% of the Capital
Stock held by
Six States Solar II LLC   100% of the Capital Stock held by
Six States Solar II LLC RSD7 Solar, LLC   Delaware   100% of the Capital Stock
held by
Six States Solar II LLC   100% of the Capital Stock held by
Six States Solar II LLC

 



17

 

 

Name   Jurisdiction of Formation   Aggregate Capital Stock Outstanding   Holders
of Capital Stock Grizzly Bear Solar LLC   Delaware   100% of the Capital Stock
held by
Six States Solar II LLC   100% of the Capital Stock held by
Six States Solar II LLC Sacramento Vineyard Solar LLC   Delaware   100% of the
Capital Stock held by
Six States Solar II LLC   100% of the Capital Stock held by
Six States Solar II LLC Goshen Solar, LLC   Delaware   100% of the Capital Stock
held by
Six States Solar II LLC   100% of the Capital Stock held by
Six States Solar II LLC Solon TV1, LLC   Delaware   100% of the Capital Stock
held by
Six States Solar II LLC   100% of the Capital Stock held by
Six States Solar II LLC Milford Raman Solar, LLC   Delaware   100% of the
Capital Stock held by
Six States Solar II LLC   100% of the Capital Stock held by
Six States Solar II LLC MR Realty Solar, LLC   Delaware   100% of the Capital
Stock held by
Six States Solar II LLC   100% of the Capital Stock held by
Six States Solar II LLC

 

18

 

 

Schedule 4.12

 

Real Property Interests

 

Realty of the Restricted Parties:

 

Entity Name   Owner of Realty   Address   Nature of Use   Nature of Realty
Interest WE 46 Precision Drive LLC   WE 36 Precision Dr NM LLC   46 Precision
Drive, North Springfield, VT 05150   solar farm   Leasehold City Solar Garden
LLC   City of Rutland   201 Woodstock Ave, Rutland, VT 05701   solar farm  
Leasehold Airport Solar I, LLC   City and County of Denver   11190 North
Queensburg St, Denver CO 80249   solar farm   Leasehold Bloomfield Solar, LLC  
H.G Conn Realty Corp.3   1415 Blue Hills Ave., Bloomfield, CT 06002   solar farm
  Leasehold MLH Phase 2 LLC   MLH Phase 2 LLC   2650 NE 53rd Ave, Gainesville,
FL 32609   solar farm   Fee MLH Phase 3, LLC   Murphree Land Holdings LLC   2650
NE 53rd Ave, Gainesville, FL 32609   solar farm   Leasehold MP2 Green Valley ES,
LLC   Denver Public Schools   5290 Kittredge St., Denver, CO 80239 4100 N.
Jericho St., Denver, CO 80249 5130 Durham Ct., Denver, CO 80239   solar farm  
Leasehold PCIP Solar LLC   Person County Business and Industrial Center   5661
Durham Road, Roxboro, NC 27574   solar farm   Leasehold South Robeson Solar
Farm, LLC   Billy Dean Hunt & Judy Ann Hunt   7821 NC HWY 710 South Rowland, NC
28383   solar farm   Leasehold Lincoln Farm I, LLC   Danielle Brown   2724
Huntsville Hwy, Fayetteville, TN 37334   solar farm   Leasehold Lincoln Farm II,
LLC   Danielle Brown   2730 Huntsville Hwy, Fayetteville, TN 37334   solar farm
  Leasehold Lincoln Farm III, LLC   Danielle Brown   2742 Huntsville Hwy,
Fayetteville, TN 37334   solar farm   Leasehold Lincoln Farm IV, LLC   William
Barry Brown Jr   564 Huntsville Hwy, Fayetteville, TN 37334   solar farm  
Leasehold Solaverde, LLC   Cotton Mill LLC   105 Brookside Drive, Fayetteville,
TN 37334   solar farm   Leasehold Solaverde, LLC   William Brown   126 Ardmore
Highway, Fayetteville, TN 37334   solar farm   Leasehold Solaverde, LLC   Cotton
Mill LLC   206 Cotton Mill Road, Fayetteville, TN 37334   solar farm   Leasehold
Solaverde, LLC   Cotton Mill LLC   228 Cotton Mill Road, Fayetteville, TN 37334
  solar farm   Leasehold Solaverde, LLC   Cotton Mill LLC   230 Cotton Mill
Road, Fayetteville, TN 37334   solar farm   Leasehold Solaverde, LLC   Cotton
Mill LLC   246 Cotton Mill Road, Fayetteville, TN 37334   solar farm   Leasehold

 

 

 



3Name of company occupying building that has leased its rooftop.

19

 

 

Solaverde, LLC   Danielle Brown   306 Eldad Road, Fayetteville, TN 37334   solar
farm   Leasehold Solaverde, LLC   Danielle Brown   314 Eldad Road, Fayetteville,
TN 37334   solar farm   Leasehold Earth Right Energy II, LLC   Town of Tazewell
TN   207 Richardson Road, Tazewell, TN 37879   solar farm   Leasehold Earth
Right Energy II, LLC   Hancock County Board of Education   375 Court Street,
Sneedville, TN 37869   solar farm   Leasehold Earth Right Energy II, LLC  
Hancock County Board of Education   418 Harrison Street, Sneedville, TN 37869  
solar farm   Leasehold MP2 Capital – WGBH Educational Foundation, LLC   WGBH
Educational Foundation   1 Guest Street Boston, MA 02135   solar farm  
Leasehold MP2/IRG-Petaluma City Schools, LLC   Petaluma City School District  
800 Reisling Road, Petaluma, CA 95073   solar farm   Leasehold MP2-Oregon Solar
One, LLC   Santa Cruz City Schools   401 Old San Jose Road, Soquel CA 94952  
solar farm   Leasehold ESA Fleet Community Solar, LLC       1010 S. Wesmorland
Ave., Orlando, FL 32805   solar farm     North Carolina Solar I, LLC   Daniel P.
Jones/Joe Dan and Mary Manis   1420/1520 Stewartsville Rd., Laurinburg, NC 28352
  solar farm   Leasehold MP2 Hawaii Solar I, LLC   Omao Ranch Lands, LLC   4134A
Noho Road, Koloa, HI 96756   solar farm   Leasehold North Carolina Solar II, LLC
  William D. Bethea and Gloria Bethea   US 401 S. & Tartan Rd., Laurinburg, NC
28352   solar farm   Leasehold Sunsense Clayton Lessee, LLC   Walthom Group   33
Pony Farm Road, Clayton, NC 27520   solar farm   Leasehold Sunsense Fletcher
Lessee, LLC   Fletcher Warehousing Company, LP   4600 Hendersonville Rd.,
Fletcher, NC 28732   solar farm   Leasehold Sunsense Inman Lessee, LLC  
Atlantic Partners II, LLC   2315 Atlantic Ave., Raleigh, NC 27604   solar farm  
Leasehold Turtle Top Solar LLC   Independent Protection Company, Inc.   67819
State Road 15, New Paris, IN 46553   solar farm   Leasehold Hartford Solarfield,
LLC       2590 North Hartland Road, Hartford, VT 05763   solar farm   Leasehold
Pittsford GLC Solar, LLC   GL Pittsford Holdings, LLC   Kendall Hill Road,
Pittsford, VT 05763   solar farm   Leasehold Proctor GLC Solar, LLC   Mont Vert,
LLC   2824 West Street, Proctor, VT 05765   solar farm   Leasehold Novus
Royalton Solar, LLC   Camp Acres, LLC   3721 Gee Hill Road, Royalton, VT 05068  
solar farm   Leasehold

 

20

 

 

Charter Hill Solar, LLC   E&K Asset Management, LLC   End of Grandview Terrace,
Rutland, VT 05701   solar farm   Leasehold GLC Chester Community Solar, LLC    
  391 VT Route, Chester, VT 05143   solar farm   Leasehold Williamstown Old Town
Road Solar,   Allen Chouinard   228 Old Town Road, Williamstown, VT 05679  
solar farm   Leasehold Faison Solar LLC/ Faison Lessee LLC   Joseph D. Teachey
Revocable Trust   166 Robert Hobbs Rd., Faison, NC 28341   solar farm  
Leasehold ESA Four Oaks NC1, LLC/ Four Oaks Lessee LLC   Travis Lamm   1667
North Carolina Hwy 96 South, Four Oaks, NC 27524   solar farm   Leasehold Nitro
Solar, LLC/ Nitro Lessee LLC   Ashley Gene Spain   Yelverton Grove Rd.,
Smithfield, NC 27577   solar farm   Leasehold ESA Princeton NC, LLC/ Princeton
Lessee LLC   Blanco Benjamin Parker   4250 Bizzell Grove Church Rd., Princeton,
NC 27568   solar farm   Leasehold Sarah Solar, LLC/ Sarah Lessee LLC   Tony
Collins   171 Brewer Rd., Louisburg, NC 27549   solar farm   Leasehold Radiance
Solar 4 LLC   Radiance Solar 4 LLC   43050 90th Street West, Lancaster, CA 93536
  solar farm   Fee Radiance Solar 5 LLC   Radiance Solar 5 LLC   43052 90th
Street West, Lancaster, CA 93536   solar farm   Fee Newington Solar, LLC   Town
of Newington   155 Harding Ave, Newington, CT 06111   solar farm   License
Oregon Solar II, LLC   City of Winters   County Road 32A, Winters, CA 95694  
solar farm   License RSD7 Solar, LLC   Northwestern Regional School District #7
  100 Battistoni Dr, Winchester, CT 06098   solar farm   Leasehold Grizzly Bear
Solar LLC   State of Colorado   205 Edgemont Blvd, Alamosa, CO 81101   solar
farm   Leasehold Sacramento Vineyard Solar LLC   Sacramento County Water Agency
  10151 Florin Rd, Sacramento, CA 95829   solar farm   Leasehold Goshen Solar,
LLC   Harvest Property Investments LLC   3535 Corrie Dr, Goshen, IN 46526  
solar farm   Leasehold Solon TV1, LLC   Tanque Verde Unified School District No.
13  

TVSD-EGJHS: 11150 E Tanque Verde Road, Tucson, AZ 85749

TVSD-TVHS: 4201 N Melpomene Way Tucson, AZ 85749

  solar farm   Leasehold Milford Raman Solar, LLC   Milford Property, LLC   802
N Old SR 15, Milford, IN 46542   solar farm   Leasehold MR Realty Solar, LLC  
Thor Industries, LLC   7250 S. 700 W, Topeka, IN 46571   solar farm   Leasehold
Phelps 158 Solar Farm, LLC   Betsy Hall Phelps and Gloria Sumner Clemmons   1341
US Hwy 158, Conway, NC 27820   solar farm   Leasehold

21

 

 

Schedule 4.14

 

Environmental Matters

 

Section 4.14(a): None.

 

Section 4.14(b): None.

 

Section 4.14(c): None.

 

22

 

 

Schedule 4.16

 

Intellectual Property

 

None.

 

23

 

 

Schedule 4.18

 

Insurance Coverage

 

Insurer   Policy   Type of Insurance   Coverage Limits   Deductibles  
Expiration Date Lloyd’s of London   SO184667001   Property   Per each project;
please see Table A below:  

$25,000 per project

 

Business

Interruption

Deductible: 15 days

 

Earthquake

Deductible: 5% MIN/100K/30 days

 

Flood Deductible: 5% MIN/100K/30 days

 

Windstorm Deductible: 5% MIN/100K/30 days

  June 30, 2019 Charter Oak Fire Insurance Company  

Y-660-

0L377176-COF-

  General Liability   Each occurrence: $1,000,000 General aggregate: $2,000,000
      June 30, 2019 Travelers Indemnity Company of America  

BA0L074510181

4G

  Automobile   Combined single limit: $1,000,000       June 30, 2019 Travelers
Property Casualty Company of America   CUP-0L388246- 18-14   Umbrella   Each
occurrence: $10,000,000 Aggregate: $10,000,000       June 30, 2019

 

24

 

 

Table A

 

Owner  Site Name  Address  CITY  STATE  ZIP CODE  PHYSICAL DAMAGE   LOSS OF
INCOME  East to West Solar II LLC  MP2 Green Valley ES, LLC  4100 N. Jericho
St.  Denver  CO  80249  $190,385   $26,654  East to West Solar II LLC  MP2 Green
Valley ES, LLC  5130 Durham Ct.  Denver  CO  80239  $190,385   $26,654  East to
West Solar II LLC  MP2 Green Valley ES, LLC  5290 Kittredge St.  Denver  CO 
80239  $190,385   $26,654  East to West Solar II LLC  ESA Fleet Community Solar,
LLC  1010 S. Wesmorland.  Orlando  FL  32805  $698,475   $97,787  East to West
Solar II LLC  MP2 Hawaii Solar, LLC  4135A Noho Road  Koloa  HI  96756 
$487,368   $68,231  East to West Solar II LLC  Turtle Top Solar, LLC  67819
State Road 15  New Paris  IN  46553  $703,463   $98,485  East to West Solar II
LLC  North Carolina Solar I, Lessee, LLC  1420/1520 Stewartsville  Laurinburg 
NC  28352  $2,906,628   $420,795  East to West Solar II LLC  SunSense Inman
Lessee, LLC  2315 Atlantic Ave.  Raleigh  NC  27604  $835,000   $100,200  East
to West Solar II LLC  SunSense Clayton Lessee, LLC  33 Pony Farm Road  Clayton 
NC  27520  $829,990   $116,199  East to West Solar II LLC  SunSense Fletcher
Lessee, LLC  4600 Hendersonville Rd.  Fletcher  NC  28732  $829,990   $116,199 
East to West Solar II LLC  North Carolina Solar II Lessee, LLC  US 401 S. &
Tartan Rd.  Laurinburg  NC  28352  $2,930,078   $301,348  East to West Solar II
LLC  PCIP Solar, LLC  5661 Durham Road  Roxboro  NC  27574  $1,465,391  
$175,847  East to West Solar II LLC  South Robeson Solar Farm, LLC  Parcel of
Land  Rowland  NC  28383  $7,469,998   $763,774  East to West Solar, LLC  Phelps
158 Solar Farm LLC  13441 US Hwy 158  Conway  NC  27820  $8,243,440   $869,462 
Foresight Solar LLC  Radiance Solar 4 LLC  43050 90th St  Lancaster  CA  93536 
$2,308,824   $277,059  Foresight Solar LLC  Radiance Solar 5 LLC  43052 90th St 
Lancaster  CA  93536  $2,308,824   $277,059  Golden Horizons Solar LLC  North
Palm Springs Investments, LLC  SE corner of Dillon Rod and Worsley Road  Palm
Springs  CA  92240  $3,747,436   $828,321  Golden Horizons Solar LLC  North Palm
Springs Investments, LLC  South of 19th street and east of Karen Avenue  Palm
Springs  CA  92240  $6,558,013   $1,435,341  Green Maple, LLC  Williamstown Old
Town Solar, LLC  228 Old Town Road  Williamstow n  VT  05679  $958,574  
$115,029  Green Maple, LLC  GLC Chester Community Solar, LLC  391 VT Route 
Chester  VT  05143  $958,574   $115,029  Green Maple, LLC  Charter Hill Solar,
LLC  End of Grandview Terrace  Rutland  VT  05701  $1,434,311   $172,117  Green
Maple, LLC  Pittsford GLC Solar, LLC  Kendall Hill Road  Pittsford  VT  05763 
$908,820   $109,058  Green Maple, LLC  Novus Royalton Solar, LLC  Gee Hill Road 
Royalton  VT  05068  $844,965   $101,396  Green Maple, LLC  Proctor GLC Solar
LLC  2824 West Street  Proctor  VT  05765  $887,569   $106,508 

 

25

 

 

Owner  Site Name  Address  CITY  STATE  ZIP CODE  PHYSICAL DAMAGE   LOSS OF
INCOME  Green Maple, LLC  Hartford Solar Field LLC  2590 North Hartland Road 
Hartford  VT  05763  $952,390   $114,287  Green Maple, LLC  WE 46 Precision
Drive, LLC  46 Precision Drive  North Springfield  VT  05150  $952,390  
$114,287  Green Maple, LLC  City Solar Garden, LLC  201 Woodstock Ave  Rutland 
VT  05701  $1,495,188   $179,423  HREF-3 Parent LLC  Sarah Solar LLC  171 Brewer
Rd  Louisburg  NC  27549  $7,399,648   $660,409  HREF-3 Parent LLC  Faison Solar
LLC  166 Robert Hobbs Rd  Faison  NC  28341  $2,688,543   $239,147  HREF-3
Parent LLC  Nitro Solar, LLC  Yelverton Grove Rd  Smithfield  NC  27577 
$7,295,295   $657,169  HREF-3 Parent LLC  ESA Four Oaks NC 1, LLC  1141 Keen Rd 
Four Oaks,  NC  27524  $7,622,423   $668,872  HREF-3 Parent LLC  ESA Princeton
NC, LLC  4250 Bizzell Grove Church Rd.  Princeton  NC  27568  $7,623,595  
$672,542  Magnolia Sun LLC  MP2 - Oregon Solar One, LLC  401 Old San Jose Road 
Soquel  CA  95073  $590,625   $82,688  Magnolia Sun LLC  MP2 IRG - Petaluma City
Schools, LLC  800 Reisling Road  Petaluma  CA  94952  $285,084   $39,912 
Magnolia Sun LLC  MP2 Capital – WGBH Education Foundation LLC  1 Guest Street 
Brighton  MA  02135  $189,669   $26,554  Magnolia Sun LLC  SolaVerde - 105
Brookside  105 Brookside Drive  Fayetteville  TN  37334  $234,500   $32,830 
Magnolia Sun LLC  SolaVerde - 126 Ardmore  126 Ardmore Highway  Fayetteville 
TN  37334  $234,500   $32,830  Magnolia Sun LLC  SolaVerde - 206 Cotton Mill 
206 Cotton Mill Road  Fayetteville  TN  37334  $334,500   $46,830  Magnolia Sun
LLC  SolaVerde - 228 Cotton Mill  228 Cotton Mill Road  Fayetteville  TN  37335 
$334,500   $46,830  Magnolia Sun LLC  SolaVerde - 230 Cotton Mill  230 Cotton
Mill Road  Fayetteville  TN  37336  $334,500   $46,830  Magnolia Sun LLC 
SolaVerde - 246 Cotton Mill  246 Cotton Mill Road  Fayetteville  TN  37337 
$234,500   $32,830  Magnolia Sun LLC  SolaVerde -  306 Eldad  Fayetteville  TN 
37338  $234,500   $32,830  Magnolia Sun LLC  SolaVerde – 3  14 Eldad 
Fayetteville  TN  37339  $234,500   $32,830  Magnolia Sun LLC  City Park –
Tazewell  207 Richardson Road  Tazewell  TN  37879  $58,625   $8,208  Magnolia
Sun LLC  420 Court St. (Alternative School)  420 Court Street  Sneedville  TN 
37869  $58,473   $8,186  Magnolia Sun LLC  Central Office Hancock County  418
Harrison Street  Sneedville  TN  37869  $83,408   $11,677  Magnolia Sun LLC 
Lincoln Farm I LLC  2724 Huntsville Hwy  Fayetteville  TN  37334  $860,615  
$103,274  Magnolia Sun LLC  Lincoln Farm II LLC  2730 Huntsville Hwy 
Fayetteville  TN  37334  $860,615   $103,274  Magnolia Sun LLC  Lincoln Farm III
LLC  2742 Huntsville Hwy  Fayetteville  TN  37334  $860,615   $103,274  Magnolia
Sun LLC  Lincoln Farm IV LLC  564 Huntsville Hwy  Fayetteville  TN  37334 
$860,615   $103,274  Six States Solar LLC  Oregon Solar II, LLC  County Road
32A  Winters  CA  95694  $333,203   $46,648  Six States Solar LLC  Sacramento
Vineyard Solar, LLC  10151 Florin Road  Sacramento  CA  95829  $1,176,833  
$141,220  Six States Solar LLC  Grizzly Bear Solar, LLC  208 Edgemont Blvd. 
Alamosa  CO  81101  $561,600   $78,624  Six States Solar LLC  Newington Solar,
LLC  155 Harding Avenue  Newington  CT  06111  $337,500   $47,250 

 

 



26

 

 

Owner  Site Name  Address  CITY  STATE  ZIP CODE  PHYSICAL DAMAGE   LOSS OF
INCOME  Six States Solar LLC  RSD7 Solar, LLC  100 Battistoni Drive  Winsted 
CT  06098  $833,104   $116,635  Six States Solar LLC  Goshen Solar, LLC  3535
Corrie Drive  Goshen  IN  46526  $1,207,721   $144,926  Six States Solar LLC 
Milford Raman Solar, LLC  802 North Old SR 15  Milford  IN  46542  $438,994  
$61,459  Six States Solar LLC  MR Realty Solar, LLC  7250 S. 700 West  Topeka 
IN  46571  $822,164   $115,103 

27

 

 

Schedule 7.5

 

Investments

 

None.

 

28

 

 

Schedule 7.7

 

Transactions with Affiliates

 

None.

 

 

29



 

 

 